Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 1 of 124 PageID #: 17154




                         Exhibit A
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 2 of 124 PageID #: 17155




                   REDACTED IN
                   ITS ENTIRETY




  {00925327;v1 }
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 3 of 124 PageID #: 17156




                         Exhibit B
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 4 of 124 PageID #: 17157




                   REDACTED IN
                   ITS ENTIRETY




  {00925327;v1 }
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 5 of 124 PageID #: 17158




                         Exhibit C
    Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 6 of 124 PageID #: 17159




---------- Forwarded message ---------
From: Kraft, Denise <denise.kraft@dlapiper.com>
Date: Wed, Oct 24, 2018 at 4:24 PM
Subject: RE: [EXT] Citrix Systems Inc. v. Workspot, Inc., Case No. 1:18-cv-00588-LPS
To: Palapura, Bindu A. <bpalapura@potteranderson.com>
CC: Lyon, H. Mark <MLyon@gibsondunn.com>, Hsin, Y. Ernest <EHsin@gibsondunn.com>, Moore, David
E. <dmoore@potteranderson.com>, Biggs, Brian <Brian.Biggs@dlapiper.com>, Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com>, Strapp, Michael G. <Michael.Strapp@dlapiper.com>,
karengibbslaw@gmail.com <karengibbslaw@gmail.com>


Bindu

We are preparing a stipulation to extend the deadline to submit a public version while the parties confer and would like
to file it tomorrow. We are available to meet and confer tomorrow at the following times: 9 am-10 am, 1:30- 4 pm, and
5-6:30 pm.



Please let us know what time works for Workspot’s counsel.



Thanks


                                                           1
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 7 of 124 PageID #: 17160
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 8 of 124 PageID #: 17161
       Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 9 of 124 PageID #: 17162



CONFIDENTIAL DOCUMENTS ATTACHED INVOLVING SEALED DOCUMENTS SUBMITTED TO THE COURT



Bindu

Attached are Citrix’s redactions to the TRO brief, motion and proposed order and declarations of Strapp and
Fernandez. The exhibits to the brief and declarations are not included as they are being redacted in their entirety.



Please let me know by 3 pm tomorrow if Workspot has any additional redactions, if we do not hear from you with
regard to any additional redactions, we will file the public version with the redactions as shown.



You may show to your client what we intend to file as the public version.



Best



Denise




From: Strapp, Michael G.
Sent: Friday, October 19, 2018 3:34 PM
To: Palapura, Bindu A.; Kraft, Denise
Cc: 'Lyon, H. Mark'; Hsin, Y. Ernest; Moore, David E.; Biggs, Brian; Ghassab, Yasmin
Subject: RE: [EXT] Citrix Systems Inc. v. Workspot, Inc., Case No. 1:18-cv-00588-LPS




Bindu – we should be able to get you a redacted brief on Monday.



Regards,



Michael



Michael Strapp
Partner

                                                            4
    Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 10 of 124 PageID #: 17163

T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E michael.strapp@dlapiper.com




DLA Piper LLP (US)
33 Arch Street, 26th Floor
Boston, Massachusetts 02110-1447
United States
www.dlapiper.com




From: Palapura, Bindu A. <bpalapura@potteranderson.com>
Sent: Friday, October 19, 2018 3:29 PM
To: Kraft, Denise <denise.kraft@dlapiper.com>
Cc: 'Lyon, H. Mark' <MLyon@gibsondunn.com>; Hsin, Y. Ernest <EHsin@gibsondunn.com>; Moore, David E.
<dmoore@potteranderson.com>; Biggs, Brian <Brian.Biggs@dlapiper.com>; Strapp, Michael G.
<Michael.Strapp@dlapiper.com>; Ghassab, Yasmin <Yasmin.Ghassab@dlapiper.com>
Subject: RE: [EXT] Citrix Systems Inc. v. Workspot, Inc., Case No. 1:18-cv-00588-LPS



[EXTERNAL]




Do you have an ETA on the redacted brief? Thanks.




From: Kraft, Denise [mailto:denise.kraft@dlapiper.com]
Sent: Thursday, October 18, 2018 5:28 PM
To: Palapura, Bindu A. <bpalapura@potteranderson.com>
Cc: 'Lyon, H. Mark' <MLyon@gibsondunn.com>; Hsin, Y. Ernest <EHsin@gibsondunn.com>; Moore, David E.
<dmoore@potteranderson.com>; Brian.Biggs@dlapiper.com; Strapp, Michael G. <Michael.Strapp@dlapiper.com>;
Ghassab, Yasmin <Yasmin.Ghassab@dlapiper.com>
Subject: RE: [EXT] Citrix Systems Inc. v. Workspot, Inc., Case No. 1:18-cv-00588-LPS




Bindu

We are working diligently to redact the brief so that you can show it to your client. However, the redactions are taking
more time than usual due to law enforcement considerations.




                                                            5
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 11 of 124 PageID #: 17164
    Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 12 of 124 PageID #: 17165

Sent: Wednesday, October 17, 2018 2:52 AM

To: Biggs, Brian; Kraft, Denise

Cc: 'Lyon, H. Mark'; Hsin, Y. Ernest; Moore, David E.

Subject: FW: [EXT] Citrix Systems Inc. v. Workspot, Inc., Case No. 1:18-cv-00588-LPS




[EXTERNAL]




Denise/Brian:



Please let us know as soon as possible, what portions of the brief can be shown to the client. I’m out of the office until
Thursday, so please copy all here with your response. Thanks.



Regards,

Bindu




From: mail@sf-notifications.com [mailto:mail@sf-notifications.com]
Sent: Tuesday, October 16, 2018 9:54 PM
To: Palapura, Bindu A. <bpalapura@potteranderson.com>
Subject: [EXT] Citrix Systems Inc. v. Workspot, Inc., Case No. 1:18-cv-00588-LPS




                  Bindu,

                  Simone Braxton has sent you files.                                           Expires 1/14/19


             A note from Simone :
             Counsel:

             On behalf of Denise S. Kraft, attached please find as-filed: (i) [FILED UNDER SEAL] Plaintiff's Motion For
             A Temporary Restraining Order and to Show Cause Why Workspot Should Not Be Held in Contempt; (ii)

                                                                 7
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 13 of 124 PageID #: 17166
     Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 14 of 124 PageID #: 17167
Please consider the environment before printing this email.

The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this
communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send to
postmaster@dlapiper.com. Thank you.
--
Karen A. Gibbs
Law Office of Karen A.Gibbs




                                                                        9
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 15 of 124 PageID #: 17168




                         Exhibit D
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 16 of 124 PageID #: 17169
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 17 of 124 PageID #: 17170
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 18 of 124 PageID #: 17171
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 19 of 124 PageID #: 17172




            EXHIBIT A
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 20 of 124 PageID #: 17173



                                  CERTIFICATE OF SERVICE

         I, Denise S. Kraft, hereby certify that on this 16th day of October 2018, I caused a true

  and correct copy of the foregoing [FILED UNDER SEAL] Declaration of                                to

  be electronically filed with the Clerk of the Court using the CM/ECF system which will send

  notification to the following attorneys of record, and is available for viewing and downloading.


     David E. Moore                                    Y. Ernest Hsin
     Stephanie E. O’Byrne                              GIBSON DUNN & CRUTCHER LLP
     Bindu A. Palapura                                 555 Mission Street, Suite 3000
     POTTER ANDERSON & CORROON LLP                     San Francisco, CA 94105-0921
     1313 N. Market Street                             ehsin@gibsondunn.com
     Wilmington, DE 19801
     dmoore@potteranderson.com                         Brian K. Andrea
     sobyrne@potteransderson.com                       Brian M. Buroker
     bpalapura@potteranderson.com                      GIBSON DUNN & CRUTCHER LLP
                                                       1050 Connecticut Avenue, N.W.
     H. Mark Lyon                                      Washington, DC 20036-5306
     GIBSON DUNN & CRUTCHER LLP                        bandrea@gibsondunn.com
     1881 Page Mill Road                               bburoker@gibsondunn.com
     Palo Alto, CA 94304-1211
     MLyon@gibsondunn.com

     Aaron B. Frumkin
     Jennifer Rho
     GIBSON DUNN & CRUTCHER LLP
     333 South Grand Avenue
     Los Angeles, CA 90071
     afrumkin@gibsondunn.com
     jrho@gibsondunn.com



                                                       /s/ Denise S. Kraft
                                                       Denise S. Kraft (DE Bar No. 2778)
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 21 of 124 PageID #: 17174




                         Exhibit E
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 22 of 124 PageID #: 17175




                   REDACTED IN
                   ITS ENTIRETY




  {00925327;v1 }
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 23 of 124 PageID #: 17176




                          Exhibit F
   Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 24 of 124 PageID #: 17177




---------- Forwarded message ---------
From: Lyon, H. Mark <MLyon@gibsondunn.com>
Date: Mon, Nov 5, 2018 at 1:08 PM
Subject: Re: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Investigation Update
To: Strapp, Michael G. <Michael.Strapp@dlapiper.com>, Hsin, Y. Ernest <EHsin@gibsondunn.com>, Scott
Czerwonka <sczerwonka@wlblaw.com>, Kraft, Denise <denise.kraft@dlapiper.com>, [EXT] Palapura, Bindu
<bpalapura@potteranderson.com>, Rho, Jennifer <JRho@gibsondunn.com>, POTTERANDERSON:Dave
Moore <dmoore@potteranderson.com>, karengibbslaw@gmail.com <karengibbslaw@gmail.com>
Cc: Biggs, Brian <Brian.Biggs@dlapiper.com>, Ghassab, Yasmin <Yasmin.Ghassab@dlapiper.com>,
Christofferson, Eric <Eric.Christofferson@dlapiper.com>


Counsel for Citrix,



The email below does not accurately describe our prior discussions, nor are your characterizations of our
refusals to provide information correct.



However, as mentioned below, Citrix did again raise the question during Friday’s call whether Workspot is
willing to provide information in response to the five, enumerated requests set out in Mr. Strapp’s email of
October 15, 2018. During that call, I noted that, while Workspot is conducting its own investigation, the very
labor-intensive and invasive demands (including Citrix’s demand for a formal declaration from counsel)
contemplated by Citrix’s many requests is excessive, particularly until the parties have first received responses
to subpoenas seeking to identify the source of those IP addresses, which Workspot agreed Citrix could serve on
the ISPs involved. This is the same position previously stated during our October 16 call: we should be
investigating based on facts, not speculation. Of course, rather than wait to obtain such information from the
ISPs, Citrix opted to file its TRO motion.



As I’ve noted previously, it appears that Citrix has withheld and continues to withhold from Workspot
information that Citrix has obtained as part of its own investigations, greatly hampering Workspot’s ability to
efficiently and effectively conduct its own investigation of the issues. Indeed, despite repeated requests for
information such as the actual emails allegedly sent to Citrix executives (including all metadata associated with
those emails), information regarding the nature of your investigations to date, information received from the
                                                        1
   Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 25 of 124 PageID #: 17178
ISPs in response to your subpoenas (which we have learned has been at least partially withheld), and permission
for Workspot’s CEO to have access to the source emails behind the allegations so that Workspot could conduct
an effective investigation, Citrix has remained silent and refused to provide Workspot with a response.



Nevertheless, as you suggest, we have been conducting investigations into the matters asserted, and I write to let
you know that, based on our investigations to date, and apart from the single inadvertent disclosure of very
limited information regarding the Citrix/Microsoft license which is one of the subjects of Citrix’s TRO motion,
no one at Workspot has had access to any Citrix confidential information produced in this litigation. Based on
our investigations to date, only outside counsel for Workspot (and their staff, retained experts, and third-party
deposition-related personnel) have had any access to Citrix confidential information produced in this litigation.



With regard to your request regarding Sharefile activity, we are investigating whether Citrix has breached its
confidentiality and other obligations by accessing and using the information Citrix collects from Sharefile
repositories established by counsel for Workspot in this litigation in a manner that is contractually
prohibited. We will consider your new requests for information regarding access to any Sharefile repositories
and get back to you, but as you withheld that information until last Friday afternoon, we have not yet been able
to fully investigate the situation.



We also continue to investigate the remaining relevant issues set out in Mr. Strapp’s October 15 th email, and are
willing to discuss working with Citrix going forward to provide information we discover, but such exchange
needs to be a two-way street. Citrix cannot continue to selectively withhold and refuse to provide Workspot
with relevant information that Workspot needs for its own investigations and defense (both of this litigation and
the motions brought by Citrix) in an apparent attempt to gain tactical advantage.



H. Mark Lyon



GIBSON DUNN

Gibson, Dunn & Crutcher LLP
1881 Page Mill Road, Palo Alto, CA 94304-1211
Tel +1 650.849.5307 • Fax +1 650.849.5333
MLyon@gibsondunn.com • www.gibsondunn.com




                                                        2
   Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 26 of 124 PageID #: 17179

From: "Strapp, Michael G." <Michael.Strapp@dlapiper.com>
Date: Monday, November 5, 2018 at 11:40 AM
To: "H. Lyon*" <MLyon@gibsondunn.com>, "Y. Hsin*" <EHsin@gibsondunn.com>, Scott Czerwonka
<sczerwonka@wlblaw.com>, "Kraft, Denise" <denise.kraft@dlapiper.com>, Bindu Palapura
<bpalapura@potteranderson.com>, Jennifer Rho* <JRho@gibsondunn.com>, "POTTERANDERSON:Dave
Moore" <dmoore@potteranderson.com>, "'karengibbslaw@gmail.com'" <karengibbslaw@gmail.com>
Cc: "Biggs, Brian" <Brian.Biggs@dlapiper.com>, "Ghassab, Yasmin" <Yasmin.Ghassab@dlapiper.com>,
"Christofferson, Eric" <Eric.Christofferson@dlapiper.com>
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Investigation Update



[External Email]

Workspot Counsel:



Just a few days after Citrix first learned of harassing emails and threatening website posts concerning leaks of
emails sent by Citrix’s CEO and SVP, Citrix counsel brought to your attention all information it was aware of
that indicated the potential involvement of individuals associated with Workspot in the malicious conduct. This
information was laid out, in detail, in an October 15 email.



In that same email, Citrix requested Workspot’s assistance in investigating the circumstances surrounding the
emails and website posts. When we discussed these requests the next day, you not only refused to assist Citrix
in conducting an investigation, you also dismissed the evidence Citrix had uncovered as speculative and
unfounded, and you threatened to seek attorneys’ fees if Citrix sought relief from the Court.



Since we spoke on October 15, Citrix has reiterated its request for cooperation from Workspot in its
investigation, but has been met with an uncompromising refusal by Workspot to assist Citrix.



Citrix now, once again, requests that Workspot counsel provide Citrix with assistance in the ongoing
investigation. In particular, Citrix requests that Gibson Dunn and Potter Anderson, as sole administrators of
their Citrix ShareFile accounts, provide Citrix with information about the individual who accessed the Gibson
Dunn ShareFile account on 9.8.18 at 5:59:03 pm PDT, and 9.9.2018 at 4:38:50 pm and 5:21:43 pm PDT; and
the individual who accessed the Potter Anderson ShareFile account on 9.30.18 at 12:10:52 pm and 9:13:40 pm
PDT.



Citrix does not have access to this information, nor, contrary to the assertion in your November 2 email, does
Citrix track or monitor ShareFile activity. While Citrix does keep routine logs of information that apply to
every one of its customers in the usual course of business pursuant to, and in accordance with, its Terms of
Service (https://www.citrix.com/content/dam/citrix/en us/documents/buy/enterprise-saas-eusa.pdf ), that

                                                        3
    Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 27 of 124 PageID #: 17180
information is stored to authenticate and validate users of the ShareFile service, not for purposes of monitoring
or tracking information stored or accessed in ShareFile accounts.



Workspot counsel has presumably conducted its own investigation over the past three weeks. Given your
access to Workspot employees and your ability to obtain information from Gibson Dunn and Potter Anderson
ShareFile account information, Workspot is in an excellent position to uncover and confirm the identity of the
actor(s) associated with the harassing emails and threatening website posts.



To that end, please let us know whether Workspot will share with Citrix the results thus far of its
investigation. In particular, please let us know whether Workspot will investigate the identity of the individual
who accessed the Gibson Dunn and Potter Anderson ShareFile accounts on the dates and times listed above and
then share that information with Citrix.



Sincerely,



Michael Strapp
Partner


T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E michael.strapp@dlapiper.com




DLA Piper LLP (US)
33 Arch Street, 26th Floor
Boston, Massachusetts 02110-1447
United States
www.dlapiper.com




From: Lyon, H. Mark <MLyon@gibsondunn.com>
Sent: Friday, November 2, 2018 11:00 PM
To: Strapp, Michael G. <Michael.Strapp@dlapiper.com>; Hsin, Y. Ernest <EHsin@gibsondunn.com>; Scott
Czerwonka <sczerwonka@wlblaw.com>; Kraft, Denise <denise.kraft@dlapiper.com>; [EXT] Palapura, Bindu
<bpalapura@potteranderson.com>; Rho, Jennifer <JRho@gibsondunn.com>; POTTERANDERSON:Dave
Moore <dmoore@potteranderson.com>; 'karengibbslaw@gmail.com' <karengibbslaw@gmail.com>
Cc: Biggs, Brian <Brian.Biggs@dlapiper.com>; Ghassab, Yasmin <Yasmin.Ghassab@dlapiper.com>;

                                                        4
   Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 28 of 124 PageID #: 17181
Christofferson, Eric <Eric.Christofferson@dlapiper.com>
Subject: Re: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Investigation Update



[EXTERNAL]




Counsel for Citrix:



During our initial telephonic conference on October 16 regarding the issues of emails sent to Citrix executives, I
asked whether you had provided us with all of the information you had available from your investigation that
might indicate the source of those emails. You stated that, apart from what was set out in your letter of October
15, you had no additional information. Following up on our call this afternoon, we have concerns that Citrix
did not provide us with all of the information it obtained from its investigation. As a result, we ask again, as we
did in our earlier discussions, that Citrix provide us with all of the information it has obtained to date from its
investigations so that Workspot is not prejudiced in its ability to investigate the issues due to Citrix’s selective
withholding of information.



In addition, we request that you promptly (1) identify when Citrix began investigating whether the server
associated with the Comcast IP address had accessed a Sharefile server, such as those used by Gibson Dunn
and/or Potter Anderson, (2) when Citrix first learned of information that might indicate the server associated
with the Comcast IP address had in fact done so, (3) whether, before filing Citrix’s motion for TRO, anyone had
inquired whether Mr. Henshall recognized the email or recalled sending the email in question to Mr. Hough,
and (4) whether, after filing Citrix’s motion for TRO, anyone has since made that inquiry to Mr. Henshall (and
if so, when).



Given the serious nature of this investigation by both Citrix and Workspot, please let us know the answers to
these questions as soon as possible.



In addition, we are troubled by the apparent monitoring by Citrix of private Sharefile servers used by Gibson
Dunn and Potter Anderson, which may mean Citrix is in breach of its contractual obligations. We are
particularly troubled to the extent that such monitoring provides information regarding communications with
clients, and even more particularly if Citrix has directly, and without proper process, obtained non-public
information about any communications with clients in this case. We reserve, and expressly do not waive, the
right to object to any use of this information in this proceeding and are considering all other available options.



We look forward to your prompt response to our questions noted above.


                                                         5
    Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 29 of 124 PageID #: 17182
H. Mark Lyon



GIBSON DUNN

Gibson, Dunn & Crutcher LLP
1881 Page Mill Road, Palo Alto, CA 94304-1211
Tel +1 650.849.5307 • Fax +1 650.849.5333
MLyon@gibsondunn.com • www.gibsondunn.com




From: "Strapp, Michael G." <Michael.Strapp@dlapiper.com>
Date: Friday, November 2, 2018 at 10:51 AM
To: "Y. Hsin*" <EHsin@gibsondunn.com>, Scott Czerwonka <sczerwonka@wlblaw.com>, "Kraft, Denise"
<denise.kraft@dlapiper.com>, Bindu Palapura <bpalapura@potteranderson.com>, Brian Buroker*
<BBuroker@gibsondunn.com>, Jennifer Rho* <JRho@gibsondunn.com>, "H. Lyon*"
<MLyon@gibsondunn.com>, "POTTERANDERSON:Dave Moore" <dmoore@potteranderson.com>,
"'karengibbslaw@gmail.com'" <karengibbslaw@gmail.com>
Cc: "Biggs, Brian" <Brian.Biggs@dlapiper.com>, "Ghassab, Yasmin" <Yasmin.Ghassab@dlapiper.com>,
"Christofferson, Eric" <Eric.Christofferson@dlapiper.com>
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Investigation Update



[External Email]

Workspot Counsel,



We would like to share some important information that has come to light as part of our investigation. Please
let me know if you can join a call this afternoon at 4 pm Eastern.



I will circulate an invite and dial-in for that time.



Thanks,



Michael



                                                        6
    Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 30 of 124 PageID #: 17183
Michael Strapp
Partner


T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E michael.strapp@dlapiper.com




DLA Piper LLP (US)
33 Arch Street, 26th Floor
Boston, Massachusetts 02110-1447
United States
www.dlapiper.com




From: Hsin, Y. Ernest <EHsin@gibsondunn.com>
Sent: Friday, November 2, 2018 12:30 PM
To: Strapp, Michael G. <Michael.Strapp@dlapiper.com>; Scott Czerwonka <sczerwonka@wlblaw.com>;
Kraft, Denise <denise.kraft@dlapiper.com>; [EXT] Palapura, Bindu <bpalapura@potteranderson.com>;
Buroker, Brian M. <BBuroker@gibsondunn.com>; Rho, Jennifer <JRho@gibsondunn.com>; Lyon, H. Mark
<MLyon@gibsondunn.com>; POTTERANDERSON:Dave Moore <dmoore@potteranderson.com>;
'karengibbslaw@gmail.com' <karengibbslaw@gmail.com>
Cc: Biggs, Brian <Brian.Biggs@dlapiper.com>; Ghassab, Yasmin <Yasmin.Ghassab@dlapiper.com>;
Christofferson, Eric <Eric.Christofferson@dlapiper.com>
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena



[EXTERNAL]




Counsel,



This is to confirm that the parties agreed yesterday to table the issue of redactions of public versions of the
briefs, declarations, and exhibits for Citrix's Motion for TRO and Workspot's Opposition until November
16th. Citrix is preparing a draft stipulation to that effect.



In the meantime, however, in order for Workspot to be able to conduct a full investigation, we request that
Citrix agree that Amitabh Sinha, Workspot’s CEO, be able to view the Guerrilla Mail emails that were sent to
Henshall and Rivera, as well as the email from Henshall                                       . Please let us
know as soon as possible if Citrix agrees to this request.
                                                          7
    Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 31 of 124 PageID #: 17184



Furthermore, with respect to the issue of discovery relating to the email from Henshall to Hough, Citrix
represented yesterday for the first time that it has not yet been able to locate that email and is searching for it,
but could not provide a date by which that search would be complete. You represented, however, that Citrix
will provide Workspot with results of Citrix's search as soon as possible. In addition, you confirmed that the
parties are at an impasse regarding Workspot's request that Citrix search for and produce communications to
and from Henshall, Hough, and                                        that contain the words "Workspot" or




Regards,



Ernie




Y. Ernest Hsin

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8224 • Fax +1 415.374.8436
EHsin@gibsondunn.com • www.gibsondunn.com




From: Strapp, Michael G. <Michael.Strapp@dlapiper.com>
Sent: Thursday, November 1, 2018 1:44 PM
To: Scott Czerwonka <sczerwonka@wlblaw.com>; Kraft, Denise <denise.kraft@dlapiper.com>; [EXT]
Palapura, Bindu <bpalapura@potteranderson.com>; Buroker, Brian M. <BBuroker@gibsondunn.com>; Rho,
Jennifer <JRho@gibsondunn.com>; Hsin, Y. Ernest <EHsin@gibsondunn.com>; Lyon, H. Mark
<MLyon@gibsondunn.com>; POTTERANDERSON:Dave Moore <dmoore@potteranderson.com>;
'karengibbslaw@gmail.com' <karengibbslaw@gmail.com>
Cc: Biggs, Brian <Brian.Biggs@dlapiper.com>; Ghassab, Yasmin <Yasmin.Ghassab@dlapiper.com>;
Christofferson, Eric <Eric.Christofferson@dlapiper.com>
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

                                                           8
    Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 32 of 124 PageID #: 17185



[External Email]

Counsel,



With respect to our earlier discussion about the issue of confidentiality as it concerns Microsoft’s subpoena
response, please note that Microsoft has requested in the cover letter to its response that the parties “accord the
information the highest level of confidentiality protection available under the compulsory process.”



Regards,



Michael



Michael Strapp
Partner


T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E michael.strapp@dlapiper.com




DLA Piper LLP (US)
33 Arch Street, 26th Floor
Boston, Massachusetts 02110-1447
United States
www.dlapiper.com




From: Scott Czerwonka <sczerwonka@wlblaw.com>
Sent: Thursday, November 1, 2018 2:40 PM
To: Kraft, Denise <denise.kraft@dlapiper.com>; Palapura, Bindu A. <bpalapura@potteranderson.com>;
bburoker@gibsondunn.com; jrho@gibsondunn.com; ehsin@gibsondunn.com; MLyon@gibsondunn.com;
Moore, David E. <dmoore@potteranderson.com>
Cc: Strapp, Michael G. <Michael.Strapp@dlapiper.com>; Biggs, Brian <Brian.Biggs@dlapiper.com>;
Ghassab, Yasmin <Yasmin.Ghassab@dlapiper.com>
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

                                                          9
     Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 33 of 124 PageID #: 17186


[EXTERNAL]




Counsel -- Please see attached letter and documents from Microsoft, which I received this afternoon.




Regards,

Scott




Scott B. Czerwonka

Wilks, Lukoff & Bracegirdle, LLC

4250 Lancaster Pike, Suite 200

Wilmington, DE 19805

(302) 230-5154




This E-mail, along with any attachments, is considered confidential and may well be legally privileged. If you have received it in error, you are on notice of its
status. Please notify us immediately by reply e-mail and then delete this message from your system. Please do not copy it or use it for any purposes, or disclose its
contents to any other person. Thank you for your cooperation.
***
To ensure compliance with Treasury Department regulations, we inform you that, unless otherwise indicated in writing, any U.S. Federal tax advice contained in
this communication (including any attachments) is not intended or written to be used, and cannot be used, for the purpose of (1) avoiding penalties under the
Internal Revenue Code or applicable state and local provisions or (2) promoting, marketing or recommending to another party any tax-related matters addressed
herein.


Please consider the environment before printing this email.

The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this
communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send to
postmaster@dlapiper.com. Thank you.




This message may contain confidential and privileged information. If it has been sent to you in error, please
reply to advise the sender of the error and then immediately delete this message.



Please consider the environment before printing this email.

The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use, disclosure,

                                                                                 10
     Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 34 of 124 PageID #: 17187
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this
communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send to
postmaster@dlapiper.com. Thank you.


Please consider the environment before printing this email.

The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this
communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send to
postmaster@dlapiper.com. Thank you.




                                                                        11
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 35 of 124 PageID #: 17188




                         Exhibit G
   Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 36 of 124 PageID #: 17189




---------- Forwarded message ---------
From: Palapura, Bindu A. <bpalapura@potteranderson.com>
Date: Mon, Nov 26, 2018 at 4:23 PM
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Open Issues
To: Strapp, Michael G. <Michael.Strapp@dlapiper.com>, Kraft, Denise <denise.kraft@dlapiper.com>, Moore,
David E. <dmoore@potteranderson.com>, Karen Gibbs <karengibbslaw@gmail.com>, Lyon, H. Mark
<MLyon@gibsondunn.com>, Hsin, Y. Ernest <EHsin@gibsondunn.com>
Cc: Biggs, Brian <Brian.Biggs@dlapiper.com>, Christofferson, Eric <Eric.Christofferson@dlapiper.com>,
Ghassab, Yasmin <Yasmin.Ghassab@dlapiper.com>


Further correspondence will follow relating to today’s’ call, however, this email confirms that, despite
numerous prior requests since Citrix asserted its allegations, Citrix only today gave permission for Workspot’s
CEO Dr. Amitabh Sinha to see unredacted TRO papers so that, on behalf of Workspot, Dr. Sinha may finally
understand the allegations against Workspot and Dr. Puneet Chawla. As agreed, to avoid further delay, Dr.
Sinha will access the documents at Gibson Dunn only. We are proceeding accordingly.

From: Strapp, Michael G. [mailto:Michael.Strapp@dlapiper.com]
Sent: Monday, November 26, 2018 9:55 AM
To: Palapura, Bindu A. <bpalapura@potteranderson.com<mailto:bpalapura@potteranderson.com>>; Kraft,
Denise <denise.kraft@dlapiper.com<mailto:denise.kraft@dlapiper.com>>; Moore, David E.
<dmoore@potteranderson.com<mailto:dmoore@potteranderson.com>>; Karen Gibbs
<karengibbslaw@gmail.com<mailto:karengibbslaw@gmail.com>>; Lyon, H. Mark
<MLyon@gibsondunn.com<mailto:MLyon@gibsondunn.com>>; Hsin, Y. Ernest
<EHsin@gibsondunn.com<mailto:EHsin@gibsondunn.com>>
Cc: Biggs, Brian <Brian.Biggs@dlapiper.com<mailto:Brian.Biggs@dlapiper.com>>; Christofferson, Eric
<Eric.Christofferson@dlapiper.com<mailto:Eric.Christofferson@dlapiper.com>>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com<mailto:Yasmin.Ghassab@dlapiper.com>>
Subject: [EXT] RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Open Issues


Bindu,

We are available to meet and confer at 1:30 pm this afternoon. Agenda items we would like to cover during our
call include:



                                                        1
    Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 37 of 124 PageID #: 17190
·      Our request for the information outlined in our October 15 email. You indicate that Workspot has been
conducting an investigation for several weeks. Although you have accused Citrix of “selective withholding of
information,” we note Workspot has provided us with no information whatsoever with respect to its
investigation.

·     Clarification and further information regarding the issues raised in your November 12 email about
ShareFile access.

·     Details regarding exactly what information Workspot intends to provide to Mr. Sinha in connection with
the TRO briefing and what safeguards it plans to take to ensure that this information is not disseminated further
within Workspot.

·     The timing and page-limits for Workspot’s sur-reply brief and a date for a hearing on the TRO motion.

·      Whether Workspot will agree that the imposition of sanctions against Workspot are appropriate in light of
the facts that have been developed to date in connection with the TRO motion.

·     Clarification regarding the statements in your November 16 email regarding your call with Denise.

·     The basis for the requests set out in Mark’s November 2 email.

·    Citrix’s ESI preservation demand and its request for an opportunity for its consultants to inspect forensic
images of computers used by residents of the address of the Fremont IP Address subscriber as set out in our
November 16 and November 19 emails.

We will circulate an invite and dial-in.

Regards,

Michael


Michael Strapp
Partner

T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E michael.strapp@dlapiper.com <mailto:michael.strapp@dlapiper.com>

[DLA Piper Logo]

DLA Piper LLP (US)
33 Arch Street, 26th Floor
Boston, Massachusetts 02110-1447
United States
www.dlapiper.com <http://www.dlapiper.com>

From: Palapura, Bindu A. <bpalapura@potteranderson.com<mailto:bpalapura@potteranderson.com>>
Sent: Monday, November 26, 2018 9:14 AM
To: Palapura, Bindu A. <bpalapura@potteranderson.com<mailto:bpalapura@potteranderson.com>>; Kraft,
                                                        2
   Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 38 of 124 PageID #: 17191
Denise <denise.kraft@dlapiper.com<mailto:denise.kraft@dlapiper.com>>; Moore, David E.
<dmoore@potteranderson.com<mailto:dmoore@potteranderson.com>>; Karen Gibbs
<karengibbslaw@gmail.com<mailto:karengibbslaw@gmail.com>>; Lyon, H. Mark
<MLyon@gibsondunn.com<mailto:MLyon@gibsondunn.com>>; Hsin, Y. Ernest
<EHsin@gibsondunn.com<mailto:EHsin@gibsondunn.com>>
Cc: Biggs, Brian <Brian.Biggs@dlapiper.com<mailto:Brian.Biggs@dlapiper.com>>; Christofferson, Eric
<Eric.Christofferson@dlapiper.com<mailto:Eric.Christofferson@dlapiper.com>>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com<mailto:Yasmin.Ghassab@dlapiper.com>>; Strapp, Michael G.
<Michael.Strapp@dlapiper.com<mailto:Michael.Strapp@dlapiper.com>>
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Open Issues

[EXTERNAL]
________________________________
Denise – Following up on my email below. Please let us know when your team is available to confer
today. Thanks.

From: Palapura, Bindu A. [mailto:bpalapura@potteranderson.com]
Sent: Tuesday, November 20, 2018 1:02 PM
To: Kraft, Denise <denise.kraft@dlapiper.com<mailto:denise.kraft@dlapiper.com>>; Moore, David E.
<dmoore@potteranderson.com<mailto:dmoore@potteranderson.com>>; Karen Gibbs
<karengibbslaw@gmail.com<mailto:karengibbslaw@gmail.com>>; Lyon, H. Mark
<MLyon@gibsondunn.com<mailto:MLyon@gibsondunn.com>>; Hsin, Y. Ernest
<EHsin@gibsondunn.com<mailto:EHsin@gibsondunn.com>>
Cc: Biggs, Brian <Brian.Biggs@dlapiper.com<mailto:Brian.Biggs@dlapiper.com>>; Christofferson, Eric
<Eric.Christofferson@dlapiper.com<mailto:Eric.Christofferson@dlapiper.com>>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com<mailto:Yasmin.Ghassab@dlapiper.com>>; Strapp, Michael G.
<Michael.Strapp@dlapiper.com<mailto:Michael.Strapp@dlapiper.com>>
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Open Issues

Denise – Unfortunately, we are not available today, but can be available on Monday (noon to 2pm ET) to
confer. Let us know if that works. Thanks.

From: Kraft, Denise [mailto:denise.kraft@dlapiper.com]
Sent: Tuesday, November 20, 2018 11:28 AM
To: Palapura, Bindu A. <bpalapura@potteranderson.com<mailto:bpalapura@potteranderson.com>>; Moore,
David E. <dmoore@potteranderson.com<mailto:dmoore@potteranderson.com>>; 'Karen Gibbs'
<karengibbslaw@gmail.com<mailto:karengibbslaw@gmail.com>>; 'Lyon, H. Mark'
<MLyon@gibsondunn.com<mailto:MLyon@gibsondunn.com>>; 'Hsin, Y. Ernest'
<EHsin@gibsondunn.com<mailto:EHsin@gibsondunn.com>>
Cc: Biggs, Brian <Brian.Biggs@dlapiper.com<mailto:Brian.Biggs@dlapiper.com>>; Christofferson, Eric
<Eric.Christofferson@dlapiper.com<mailto:Eric.Christofferson@dlapiper.com>>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com<mailto:Yasmin.Ghassab@dlapiper.com>>; Strapp, Michael G.
<Michael.Strapp@dlapiper.com<mailto:Michael.Strapp@dlapiper.com>>
Subject: [EXT] RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Open Issues

Bindu
After further conferring with my team with regard to Citrix’s investigation, the description below is not entirely
accurate. We are available to discuss in detail the specifics during a meet and confer on the topic with all
counsel, which Michael proposed yesterday and which I had also suggested on our call Friday to make sure that
we are all on the same page with regard to the Citrix investigation.

                                                        3
   Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 39 of 124 PageID #: 17192
Thanks and please let us know your availability for a meet and confer today per Michael’s email of yesterday.

Denise

From: Palapura, Bindu A. <bpalapura@potteranderson.com<mailto:bpalapura@potteranderson.com>>
Sent: Friday, November 16, 2018 1:32 PM
To: Strapp, Michael G. <Michael.Strapp@dlapiper.com<mailto:Michael.Strapp@dlapiper.com>>; Kraft,
Denise <denise.kraft@dlapiper.com<mailto:denise.kraft@dlapiper.com>>; Moore, David E.
<dmoore@potteranderson.com<mailto:dmoore@potteranderson.com>>
Cc: 'Karen Gibbs' <karengibbslaw@gmail.com<mailto:karengibbslaw@gmail.com>>; 'Lyon, H. Mark'
<MLyon@gibsondunn.com<mailto:MLyon@gibsondunn.com>>; 'Hsin, Y. Ernest'
<EHsin@gibsondunn.com<mailto:EHsin@gibsondunn.com>>; Biggs, Brian
<Brian.Biggs@dlapiper.com<mailto:Brian.Biggs@dlapiper.com>>; Christofferson, Eric
<Eric.Christofferson@dlapiper.com<mailto:Eric.Christofferson@dlapiper.com>>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com<mailto:Yasmin.Ghassab@dlapiper.com>>
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Open Issues

[EXTERNAL]
________________________________
Denise:

Good talking to you earlier. Here’s a summary of the key points from our call. Let me know if I missed
anything.

Supplemental TRO Briefing:
We discussed each sides proposal for supplemental briefing. Workspot does not oppose Citrix submitting a 3
page supplement on Monday. However, as I indicated, Workspot believes that the Court should have at its
disposal all relevant information from both parties’ investigations prior to deciding Citrix’s TRO
motion. Accordingly, we believe December 17th is a reasonable deadline for our surreply given the status of
Workspot’s investigation and the possibility of subpoenaing additional third parties—which we just learned that
Citrix is not planning to pursue. Further, we requested seven pages given the volume of new material in
Citrix’s reply, the potential new arguments in Citrix’s supplement, and additional information that may be
uncovered. You indicated that you would follow up with your team and get back to us on the page limit and
timing. However, to keep the ball moving, we agreed to submit a stipulation today setting forth the parties’
agreement regarding Citrix’s supplement and informing the Court that Citrix does not oppose Workspot’s
request for a surreply and that parties are working out the page limit and timing. Please send over a stipulation
at your convenience.

Citrix’s Investigation:
We discussed the status of Citrix’s investigation and whether Citrix planned to subpoena Guerilla Mail, Proton
Mail, and Digital Ocean. You stated that Citrix’s investigation is complete and that Workspot has all the
information and evidence in Citrix’s possession. You also confirmed that Citrix does not intend to subpoena the
additional third parties listed earlier because Citrix believes it has put forth sufficient evidence in support of its
motion. We asked why Citrix chose not to subpoena these entities, given they are similarly situated as Comcast
and Microsoft. You indicated that you would follow up with your team and see if you could provide additional
information.

Access to Briefing:
We discussed our long pending request to provide Mr. Sinha with full access to all the TRO briefing. As I
indicated, our investigation has been hampered by the fact that we have been unable to fully disclose this
information to Workspot’s CEO (or anyone at Workspot). Our understanding of Citrix’s proposal (in M.
                                                          4
   Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 40 of 124 PageID #: 17193
Strapp’s 11/14 email) is that access is contingent on Workspot agreeing in advance that the exhibits to the TRO
pleadings remain under seal (i.e. we give up our rights to contest the merit of unredacting those
exhibits). However, you indicated that you would get back to us on whether that provision means simply that
the parties agree to keep the material under seal until we’ve had an opportunity to confer once briefing is
complete. If that interpretation is correct, I believe we have an agreement – access would be limited to Mr.
Sinha and we agree to keep the material under seal, reserving our right to oppose redactions at a later time.

Mark Lyon’s 11/2 Email (attached here):
We discussed the 11/2 email and the fact that we had yet to receive a response from Citrix. You indicated that
you would follow up with your team on getting Workspot a response.

Thanks again for your time.

Regards,
Bindu


From: Palapura, Bindu A.
Sent: Thursday, November 15, 2018 9:39 PM
To: 'Strapp, Michael G.' <Michael.Strapp@dlapiper.com<mailto:Michael.Strapp@dlapiper.com>>; Kraft,
Denise <denise.kraft@dlapiper.com<mailto:denise.kraft@dlapiper.com>>; Moore, David E.
<dmoore@potteranderson.com<mailto:dmoore@potteranderson.com>>
Cc: Karen Gibbs <karengibbslaw@gmail.com<mailto:karengibbslaw@gmail.com>>; 'Lyon, H. Mark'
<MLyon@gibsondunn.com<mailto:MLyon@gibsondunn.com>>; 'Hsin, Y. Ernest'
<EHsin@gibsondunn.com<mailto:EHsin@gibsondunn.com>>; Biggs, Brian
<Brian.Biggs@dlapiper.com<mailto:Brian.Biggs@dlapiper.com>>; Christofferson, Eric
<Eric.Christofferson@dlapiper.com<mailto:Eric.Christofferson@dlapiper.com>>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com<mailto:Yasmin.Ghassab@dlapiper.com>>
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Open Issues

Michael:
This email responds to your email from yesterday afternoon.
Issue 1: As the record demonstrates, Workspot took the allegations in your October 15th email very seriously,
and promptly began its investigation into the matter. As we have repeatedly told you, Workspot’s investigation,
which includes both internal and third party analysis is still ongoing. Instead of throwing out speculative
claims, Workspot intends to conduct its investigation carefully and release its findings once they have been
fully vetted. Unfortunately, Citrix’s selective withholding of information it obtained has prejudiced Workspot’s
ability to investigate the issues. So any purported delay is of Citrix’s own making. Specifically, regarding
items 1-4 below, Workspot will respond once its investigation is complete. Regarding item 5, why does Citrix
believe it is entitled to that information? First, it is unclear to us what relevance that has to Citrix’s TRO
motion. Second, much of what Citrix seeks is privileged.
Issue 2: We are reviewing your follow-on questions and will respond.
Issue 3: We confirm receipt of Citrix’s redacted reply brief.
Issue 4: To be clear, our request is to provide Mr. Sinha with unredacted copies of all briefs, exhibits and
supporting declarations associated with the TRO motion. Workspot has been prejudiced by Citrix’s refusal to
allow our client to see the “threatening emails” that Citrix claims Workspot employee(s) allegedly sent. We
understand that Citrix is now willing to agree to this request if Workspot agrees to the two conditions set forth
below. Workspot is willing to agree to condition (1) and limit sharing of this information only with Amitabh
Sinha. However, please explain how condition 2 is tied to the merits of Workspot’s request? The parties
agreed to table the redaction discussion until the TRO briefing is complete. Thus, we believe the second
condition is improper.
                                                        5
   Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 41 of 124 PageID #: 17194
Issues 5 and 6: Citrix’s proposal for supplemental briefing is unacceptable, particularly given the amount of
new material in Citrix reply brief, Citrix’s continued withholding of relevant information, and the apparently
incomplete nature of Citrix’s own investigation. Specifically, we have yet to receive any response from Citrix
to Mark Lyon’s Nov. 2nd email (attached hereto). As previously stated, we have concerns that Citrix did not
provide us with (and continues to withhold from us) all of the information it obtained from its investigation. We
reiterate our request that you promptly (1) identify when Citrix began investigating whether the server
associated with the Comcast IP address had accessed a Sharefile server, such as those used by Gibson Dunn
and/or Potter Anderson, (2) when Citrix first learned of information that might indicate the server associated
with the Comcast IP address had in fact done so, (3) whether, before filing Citrix’s motion for TRO, anyone had
inquired whether Mr. Henshall recognized the email or recalled sending the email in question to Mr. Hough,
and (4) whether, after filing Citrix’s motion for TRO, anyone has since made that inquiry to Mr. Henshall (and
if so, when). Given the information is in Citrix’s possession, we expect a response without further delay.
Moreover, with respect to Issue 6, my email to Brian should have said Guerrilla Mail (in reference to the
October 23rd email) not ProtonMail. Nonetheless, please confirm whether Citrix is planning to subpoena
Digital Ocean, ProtonMail, and Guerilla Mail like it did the other third parties? If so, when does it plan to issue
the subpoenas? If not, please explain immediately why Citrix appears intent on performing an incomplete
investigation.
Workspot can agree that Citrix’s three-page supplemental brief be due on November 19th. However, in light of
the outstanding issues described above for Issues 5 and 6, Workspot cannot agree to the timing or page limits
suggested by Citrix for Workspot’s surreply and the hearing on the TRO motion. Workspot instead proposes
that its surreply be limited to no more than seven pages (approximately half of the total number of pages in
Citrix’s reply and supplemental brief, both of which are based on new “evidence” not included in Citrix’s TRO
motion). Workspot further proposes that, assuming Citrix can answer the questions posed in Mr. Lyon’s email
and also share with Workspot discovery obtained from Digital Ocean, ProtonMail and Guerilla Mail by the
week of December 3rd, then Workspot will file its surreply by December 17th. This also assumes that Mr.
Sinha is permitted to see Citrix’s unredacted Reply brief and the “threatening emails,” and that the issue of
Workspot’s request for emails to and from Messrs. Henshall and Hough are resolved by the Court (which we
have no reason to believe will not occur in the timeframe we suggest). In short, we believe that the Court
should have at its disposal all relevant information from both parties’ investigations prior to deciding Citrix’s
TRO motion. If Citrix disagrees with this fundamental principle, please explain why.

Regards,
Bindu

From: Strapp, Michael G. [mailto:Michael.Strapp@dlapiper.com]
Sent: Wednesday, November 14, 2018 1:58 PM
To: Palapura, Bindu A. <bpalapura@potteranderson.com<mailto:bpalapura@potteranderson.com>>; Kraft,
Denise <denise.kraft@dlapiper.com<mailto:denise.kraft@dlapiper.com>>; Moore, David E.
<dmoore@potteranderson.com<mailto:dmoore@potteranderson.com>>
Cc: Karen Gibbs <karengibbslaw@gmail.com<mailto:karengibbslaw@gmail.com>>; 'Lyon, H. Mark'
<MLyon@gibsondunn.com<mailto:MLyon@gibsondunn.com>>; 'Hsin, Y. Ernest'
<EHsin@gibsondunn.com<mailto:EHsin@gibsondunn.com>>; Biggs, Brian
<Brian.Biggs@dlapiper.com<mailto:Brian.Biggs@dlapiper.com>>; Christofferson, Eric
<Eric.Christofferson@dlapiper.com<mailto:Eric.Christofferson@dlapiper.com>>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com<mailto:Yasmin.Ghassab@dlapiper.com>>
Subject: [EXT] RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Open Issues

Bindu,

I write concerning several open issues in connection with Citrix’s TRO motion.

                                                         6
    Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 42 of 124 PageID #: 17195
First, in my October 15 email, we requested the following from Workspot:


1.    The identity of Workspot employees (including in-house counsel), or any other individuals associated
with, or acting on behalf of Workspot that have been provided any Citrix confidential material or information
produced in this case, including the identify of Workspot employees that have received access (or obtained
without authorization access) to any databases, fileshares, or document repositories containing any Citrix
confidential material.

2.   The identity of any Workspot employees, or any other individuals associated with, or acting on behalf of
Workspot, who have sent any emails to David Henshall or Juan Rivera in the last two weeks from any email
account.

3.   The identity of any Workspot employees, or any other individuals associated with, or acting on behalf of
Workspot, who have posted information to PasteBin.com<http://PasteBin.com> or
TheLayoff.com<http://TheLayoff.com> in the last two weeks.

4.    The identity of any Workspot employees, or any other individuals associated with, or acting on behalf of
Workspot (or on behalf of any individual associated with Workspot), who have accessed, or who own any
devices associated with the following IP addresses: 98.207.108.220<http://98.207.108.220> (Comcast service
subscriber, located in Fremont, California); and 104.46.110.21<http://104.46.110.21> (Microsoft Azure user,
Boydton, Virginia).

5.     Confirmation that counsel has fully informed and reviewed with Workspot’s full Board of Directors and
the representatives of Workspot’s venture capital investors this situation, the gravity of a violation of the
Court’s Protective Order, and that potential that this implicates criminal conduct.

Nearly a month later, we have not yet received a definitive response as to whether Workspot will provide any of
this information. Please get back to us without any further delay.

Second, as mentioned in my email to you yesterday, the information you provided regarding the Gibson Dunn
and Potter Anderson ShareFile accounts raises several questions. Please provide a response to each of the
questions detailed in my email below.

Third, you have requested a redacted version of the TRO Reply brief to share with Workspot. A redacted
version of the brief is attached. Please understand that this version of the brief is solely provided to you to share
with your client. This is not to be shared or distributed outside of Workspot. Also, please note that this version
of the brief is not necessarily the same version we agree should be e-filed with the Court.

Fourth, you have requested “that Citrix agree that Amitabh Sinha, Workspot’s CEO, be able to view the
Guerrilla Mail emails that were sent to Henshall and Rivera, as well as the email from Henshall to Hough that
was posted to pastebin.” Citrix will agree to this request on two conditions: (1) Workspot must agree in
advance in writing that this information will be shared only with Amitabh Sinha; and (2) Workspot must agree
in advance that the parties will jointly request that the exhibits to the TRO pleadings that correspond to this
information remain under seal.

Fifth, Citrix proposes the following briefing and hearing schedule for the TRO Motion:


·     Citrix will file a supplemental brief no longer than three pages this Monday, November 19;

                                                          7
    Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 43 of 124 PageID #: 17196
·     Workspot will file a sur-reply brief no longer than four pages on Monday, November 26;

·    The parties will jointly request that the hearing be scheduled for a date no later than Wednesday,
December 12.

Sixth, in your email to Brian last night, you write that an IP Address associated with emails sent using
ProtonMail belongs to Digital Ocean. That is incorrect. As noted in Citrix’s filings, it has been unable to
ascertain an IP Address associated with the emails sent using ProtonMail.

Regards,

Michael




Michael Strapp
Partner

T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E michael.strapp@dlapiper.com <mailto:michael.strapp@dlapiper.com>

[DLA Piper Logo]

DLA Piper LLP (US)
33 Arch Street, 26th Floor
Boston, Massachusetts 02110-1447
United States
www.dlapiper.com <http://www.dlapiper.com>

From: Strapp, Michael G.
Sent: Tuesday, November 13, 2018 5:12 PM
To: 'Palapura, Bindu A.' <bpalapura@potteranderson.com<mailto:bpalapura@potteranderson.com>>; Kraft,
Denise <denise.kraft@dlapiper.com<mailto:denise.kraft@dlapiper.com>>; Moore, David E.
<dmoore@potteranderson.com<mailto:dmoore@potteranderson.com>>
Cc: Karen Gibbs <karengibbslaw@gmail.com<mailto:karengibbslaw@gmail.com>>; 'Lyon, H. Mark'
<MLyon@gibsondunn.com<mailto:MLyon@gibsondunn.com>>; 'Hsin, Y. Ernest'
<EHsin@gibsondunn.com<mailto:EHsin@gibsondunn.com>>; Biggs, Brian
<Brian.Biggs@dlapiper.com<mailto:Brian.Biggs@dlapiper.com>>; Christofferson, Eric
<Eric.Christofferson@dlapiper.com<mailto:Eric.Christofferson@dlapiper.com>>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com<mailto:Yasmin.Ghassab@dlapiper.com>>
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

Bindu,

Thank you for the information you’ve provided below. There are a few points, however, that remain unclear
based on your response.

                                                        8
   Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 44 of 124 PageID #: 17197
We requested information about the individual who accessed the Potter Anderson ShareFile accounts on certain
dates and times. In response, you write that Potter Anderson generated a Report, but that the Report “does not
reflect that the IP address in question (98.207.108.220<http://98.207.108.220>) accessed Potter Anderson’s
Citrix Sharefile during this timeframe.” Is there any reason that you did not respond directly to Denise’s
question about whether any particular individual accessed the Potter Anderson ShareFile? Is this information
that you are willing to provide?

On a related point, with respect to the Potter Anderson ShareFile, your email below indicates that you
investigated whether the IP address in question (98.207.108.220; the “Fremont IP Address”) accessed the
ShareFile account. With respect to the Gibson Dunn ShareFile, however, your email indicates that you
investigated whether Puneet Chawla accessed the ShareFile account. Is the fact that you seem to use the
Fremont IP Address and Puneet Chawla interchangeably in your email because you have confirmed that the
home address of the Comcast subscriber associated with the Fremont IP Address is Puneet Chawla’s home
address? If so, when did you confirm this fact?

Finally, as noted in the McSweeney Declaration at paragraphs 11-12, Citrix’s internal investigation indicates
that while an actor associated with the Fremont IP Address “accessed” the Potter Anderson and Gibson Dunn
ShareFile accounts, that actor logged-in to the Gibson Dunn ShareFile account, but not the Potter Anderson
ShareFile account. To that end, could you please confirm whether any individual accessed the Potter Anderson
ShareFile on the dates and times in question (regardless of whether that access was associated with an actual
login to the ShareFile account).

Regards,

Michael




Michael Strapp
Partner

T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E michael.strapp@dlapiper.com <mailto:michael.strapp@dlapiper.com>

[DLA Piper Logo]

DLA Piper LLP (US)
33 Arch Street, 26th Floor
Boston, Massachusetts 02110-1447
United States
www.dlapiper.com <http://www.dlapiper.com>

From: Palapura, Bindu A. <bpalapura@potteranderson.com<mailto:bpalapura@potteranderson.com>>
Sent: Monday, November 12, 2018 7:21 PM
To: Kraft, Denise <denise.kraft@dlapiper.com<mailto:denise.kraft@dlapiper.com>>; Moore, David E.
<dmoore@potteranderson.com<mailto:dmoore@potteranderson.com>>
Cc: Karen Gibbs <karengibbslaw@gmail.com<mailto:karengibbslaw@gmail.com>>; 'Lyon, H. Mark'
                                                      9
   Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 45 of 124 PageID #: 17198
<MLyon@gibsondunn.com<mailto:MLyon@gibsondunn.com>>; 'Hsin, Y. Ernest'
<EHsin@gibsondunn.com<mailto:EHsin@gibsondunn.com>>; Strapp, Michael G.
<Michael.Strapp@dlapiper.com<mailto:Michael.Strapp@dlapiper.com>>; Biggs, Brian
<Brian.Biggs@dlapiper.com<mailto:Brian.Biggs@dlapiper.com>>
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

[EXTERNAL]
________________________________
Counsel:

Potter Anderson and Gibson Dunn conducted an investigation of their respective sharefile logs and provide the
following update:

Potter Anderson
Potter Anderson used the Administrative Console within the Potter Anderson Citrix Sharefile Subscription to
generate a Usage Report covering the relevant time period. The Report does not reflect that the IP address in
question (98.207.108.220<http://98.207.108.220>) accessed Potter Anderson’s Citrix Sharefile during this
timeframe.

Gibson Dunn
Gibson Dunn used the Administrative Console within the Gibson Dunn Citrix ShareFile Subscription to
generate a Usage Report covering the relevant time period. The Report does not reflect any accesses to Gibson
Dunn’s ShareFile account at the specific dates/times listed in Citrix’s request. However, the Report indicates
that Puneet Chawla’s login credentials were used to login to Gibson Dunn’s Citrix ShareFile Subscription on
9/8/18 5:59:25 PM PT and on 9/9/18 at 4:39:13 PM PT. The Report does not reflect any login around 5:21:43
pm PT on 9/9/18.

Regards,
Bindu

From: Palapura, Bindu A.
Sent: Thursday, November 08, 2018 9:58 AM
To: 'Kraft, Denise' <denise.kraft@dlapiper.com<mailto:denise.kraft@dlapiper.com>>; Moore, David E.
<dmoore@potteranderson.com<mailto:dmoore@potteranderson.com>>
Cc: Tarantino, Nicole M. <ntarantino@Potteranderson.com<mailto:ntarantino@Potteranderson.com>>; 'Lyon,
H. Mark' <MLyon@gibsondunn.com<mailto:MLyon@gibsondunn.com>>; Hsin, Y. Ernest
<EHsin@gibsondunn.com<mailto:EHsin@gibsondunn.com>>; Strapp, Michael G.
<Michael.Strapp@dlapiper.com<mailto:Michael.Strapp@dlapiper.com>>; Biggs, Brian
<Brian.Biggs@dlapiper.com<mailto:Brian.Biggs@dlapiper.com>>
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

Denise:

Workspot has always been and remains willing to assist with investigating this issue. However, that has been
made very difficult by Citrix’s failure to be forthcoming with all information in its possession, as demonstrated
by the new information it its reply brief. Nonetheless, we are willing to provide the Sharefile information
requested (i.e. “information about the individual who accessed the Gibson Dunn ShareFile account on 9.8.18 at
5:59:03 pm PDT, and 9.9.2018 at 4:38:50 pm and 5:21:43 pm PDT; and the individual who accessed the Potter
Anderson ShareFile account on 9.30.18 at 12:10:52 pm and 9:13:40 pm PDT”), to the extent that information is
available. This should not be interpreted as agreement that Citrix’s use of data relating to Gibson’s and Potter’s
use of ShareFile was proper. But in the meantime, the law firms are investigating and will provide an update by
                                                        10
   Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 46 of 124 PageID #: 17199
Monday. Because Citrix’s issue is now resolved, we will go ahead and file the discovery letter.

Regards,
Bindu

From: Kraft, Denise [mailto:denise.kraft@dlapiper.com]
Sent: Tuesday, November 06, 2018 6:09 PM
To: Palapura, Bindu A. <bpalapura@potteranderson.com<mailto:bpalapura@potteranderson.com>>; Moore,
David E. <dmoore@potteranderson.com<mailto:dmoore@potteranderson.com>>
Cc: Tarantino, Nicole M. <ntarantino@Potteranderson.com<mailto:ntarantino@Potteranderson.com>>; 'Lyon,
H. Mark' <MLyon@gibsondunn.com<mailto:MLyon@gibsondunn.com>>; Hsin, Y. Ernest
<EHsin@gibsondunn.com<mailto:EHsin@gibsondunn.com>>; Strapp, Michael G.
<Michael.Strapp@dlapiper.com<mailto:Michael.Strapp@dlapiper.com>>; Biggs, Brian
<Brian.Biggs@dlapiper.com<mailto:Brian.Biggs@dlapiper.com>>
Subject: [EXT] RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

Bindu
The position Workspot is taking is unreasonable in unilaterally filing a discovery dispute letter while refusing to
agree to Citrix’s request regarding a discovery dispute issue that has been raised and discussed for over 3 weeks
now. Citrix has been raising the question of whether Workspot will assist with the investigation since at least
Oct 15. That is significantly more time than the issue Workspot raised only days ago with regard to showing
confidential redacted material to Mr. Sinha at Workspot.

Whether Workspot will assist us is a yes or no answer with regard to both: (1) the overall investigation
(requested since Oct 15); and (2) the Sharefile information requested (which is actually a narrowing of the first
request on Oct 15 because it requests targeted information under the umbrella of the Oct 15 request for
assistance).

Please clarify if your email below means that Workspot and its counsel need to conduct the investigation before
you will answer our questions regarding whether you are willing to assist.

Further, with regard to timing, please indicate what amount of time Worskpot believes is required to respond in
a “timely fashion.”

Thanks

Denise


From: Palapura, Bindu A. <bpalapura@potteranderson.com<mailto:bpalapura@potteranderson.com>>
Sent: Tuesday, November 06, 2018 5:31 PM
To: Kraft, Denise <denise.kraft@dlapiper.com<mailto:denise.kraft@dlapiper.com>>; Moore, David E.
<dmoore@potteranderson.com<mailto:dmoore@potteranderson.com>>
Cc: Tarantino, Nicole M. <ntarantino@Potteranderson.com<mailto:ntarantino@Potteranderson.com>>; Strapp,
Michael G. <Michael.Strapp@dlapiper.com<mailto:Michael.Strapp@dlapiper.com>>; Biggs, Brian
<Brian.Biggs@dlapiper.com<mailto:Brian.Biggs@dlapiper.com>>; 'Lyon, H. Mark'
<MLyon@gibsondunn.com<mailto:MLyon@gibsondunn.com>>; Hsin, Y. Ernest
<EHsin@gibsondunn.com<mailto:EHsin@gibsondunn.com>>
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

[EXTERNAL]
                                                        11
   Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 47 of 124 PageID #: 17200
________________________________
Denise,

We do not agree that the issue you added is ripe. In fact, our last correspondence to you addressed this issue as
follows:

With regard to your request regarding Sharefile activity, we are investigating whether Citrix has breached its
confidentiality and other obligations by accessing and using the information Citrix collects from Sharefile
repositories established by counsel for Workspot in this litigation in a manner that is contractually
prohibited. We will consider your new requests for information regarding access to any Sharefile repositories
and get back to you, but as you withheld that information until last Friday afternoon, we have not yet been able
to fully investigate the situation.

As indicated, we are working through your issue, and plan to respond in a timely fashion. If we reach an
impasse on Citrix’s letter, we will join in a joint submission on that issue. There is no dispute, however, that
our issue is ripe. As such, we will file our proposed letter today.

Regards,
Bindu

From: Kraft, Denise [mailto:denise.kraft@dlapiper.com]
Sent: Tuesday, November 06, 2018 3:48 PM
To: Moore, David E. <dmoore@potteranderson.com<mailto:dmoore@potteranderson.com>>
Cc: Palapura, Bindu A. <bpalapura@potteranderson.com<mailto:bpalapura@potteranderson.com>>; Tarantino,
Nicole M. <ntarantino@Potteranderson.com<mailto:ntarantino@Potteranderson.com>>; Strapp, Michael G.
<Michael.Strapp@dlapiper.com<mailto:Michael.Strapp@dlapiper.com>>;
Brian.Biggs@dlapiper.com<mailto:Brian.Biggs@dlapiper.com>
Subject: [EXT] RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

Dave
Your wording is fine but we are adding Citrix’s discovery issue that was again raised and discussed at the meet
and confer on Nov 1, and which was followed-up by the attached email sent yesterday by Michael Strapp to
Mark Lyons. In particular, the below request contained in the email:

Citrix now, once again, requests that Workspot counsel provide Citrix with assistance in the ongoing
investigation. In particular, Citrix requests that Gibson Dunn and Potter Anderson, as sole administrators of
their Citrix ShareFile accounts, provide Citrix with information about the individual who accessed the Gibson
Dunn ShareFile account on 9.8.18 at 5:59:03 pm PDT, and 9.9.2018 at 4:38:50 pm and 5:21:43 pm PDT; and
the individual who accessed the Potter Anderson ShareFile account on 9.30.18 at 12:10:52 pm and 9:13:40 pm
PDT.

Workspot has failed to give assurances that Gibson Dunn and Potter Anderson, as sole administrators of their
Citrix ShareFile accounts, is providing or willing to provide assistance to Citrix with regard to information
about the individual who accessed the Gibson Dunn ShareFile account on 9.8.18 at 5:59:03 pm PDT, and
9.9.2018 at 4:38:50 pm and 5:21:43 pm PDT; and the individual who accessed the Potter Anderson ShareFile
account on 9.30.18 at 12:10:52 pm and 9:13:40 pm PDT.

I have attached a redlined revised draft that raises the Citrix issue with the Court.

If the language is acceptable, then please accept Citrix’s revisions and file.

                                                          12
   Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 48 of 124 PageID #: 17201
Thanks

Denise

From: Moore, David E. <dmoore@potteranderson.com<mailto:dmoore@potteranderson.com>>
Sent: Tuesday, November 06, 2018 3:06 PM
To: Kraft, Denise <denise.kraft@dlapiper.com<mailto:denise.kraft@dlapiper.com>>; Biggs, Brian
<Brian.Biggs@dlapiper.com<mailto:Brian.Biggs@dlapiper.com>>
Cc: Palapura, Bindu A. <bpalapura@potteranderson.com<mailto:bpalapura@potteranderson.com>>; Tarantino,
Nicole M. <ntarantino@Potteranderson.com<mailto:ntarantino@Potteranderson.com>>
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

[EXTERNAL]
________________________________
Can we please get a response on this? I believe all agreed the issue was ripe on the earlier call.

Dave

From: Moore, David E.
Sent: Tuesday, November 06, 2018 10:32 AM
To: denise.kraft <denise.kraft@dlapiper.com<mailto:denise.kraft@dlapiper.com>>;
Brian.Biggs@dlapiper.com<mailto:Brian.Biggs@dlapiper.com>
Cc: Palapura, Bindu A. <bpalapura@potteranderson.com<mailto:bpalapura@potteranderson.com>>; Tarantino,
Nicole M. <ntarantino@Potteranderson.com<mailto:ntarantino@Potteranderson.com>>
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

Denise, Brian

Checking back on this. We would like to get this on file today. Thanks.

Dave

From: Moore, David E.
Sent: Friday, November 02, 2018 3:22 PM
To: denise.kraft <denise.kraft@dlapiper.com<mailto:denise.kraft@dlapiper.com>>;
Brian.Biggs@dlapiper.com<mailto:Brian.Biggs@dlapiper.com>
Cc: Palapura, Bindu A. <bpalapura@potteranderson.com<mailto:bpalapura@potteranderson.com>>; Tarantino,
Nicole M. <ntarantino@Potteranderson.com<mailto:ntarantino@Potteranderson.com>>
Subject: FW: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

I am writing with regard to the ripe discovery impasse referenced in Ernie’s email below. Please see the
attached letter requesting a discovery conference. I am not certain who attended yesterday’s meet and confer on
behalf of your side, so please feel free to edit.

Dave

From: Hsin, Y. Ernest [mailto:EHsin@gibsondunn.com]
Sent: Friday, November 02, 2018 12:30 PM
To: Strapp, Michael G. <Michael.Strapp@dlapiper.com<mailto:Michael.Strapp@dlapiper.com>>; Scott
Czerwonka <sczerwonka@wlblaw.com<mailto:sczerwonka@wlblaw.com>>; denise.kraft
<denise.kraft@dlapiper.com<mailto:denise.kraft@dlapiper.com>>; Palapura, Bindu A.
                                                         13
   Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 49 of 124 PageID #: 17202
<bpalapura@potteranderson.com<mailto:bpalapura@potteranderson.com>>; Buroker, Brian M.
<BBuroker@gibsondunn.com<mailto:BBuroker@gibsondunn.com>>; Rho, Jennifer
<JRho@gibsondunn.com<mailto:JRho@gibsondunn.com>>; Lyon, H. Mark
<MLyon@gibsondunn.com<mailto:MLyon@gibsondunn.com>>; Moore, David E.
<dmoore@potteranderson.com<mailto:dmoore@potteranderson.com>>;
'karengibbslaw@gmail.com<mailto:karengibbslaw@gmail.com>'
<karengibbslaw@gmail.com<mailto:karengibbslaw@gmail.com>>
Cc: Brian.Biggs@dlapiper.com<mailto:Brian.Biggs@dlapiper.com>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com<mailto:Yasmin.Ghassab@dlapiper.com>>; Christofferson, Eric
<Eric.Christofferson@dlapiper.com<mailto:Eric.Christofferson@dlapiper.com>>
Subject: [EXT] RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

Counsel,

This is to confirm that the parties agreed yesterday to table the issue of redactions of public versions of the
briefs, declarations, and exhibits for Citrix's Motion for TRO and Workspot's Opposition until November
16th. Citrix is preparing a draft stipulation to that effect.

In the meantime, however, in order for Workspot to be able to conduct a full investigation, we request that
Citrix agree that Amitabh Sinha, Workspot’s CEO, be able to view the Guerrilla Mail emails that were sent to
Henshall and Rivera, as well as the email from                                                . Please let us
know as soon as possible if Citrix agrees to this request.

Furthermore, with respect to the issue of discovery relating to the email from Henshall to Hough, Citrix
represented yesterday for the first time that it has not yet been able to locate that email and is searching for it,
but could not provide a date by which that search would be complete. You represented, however, that Citrix
will provide Workspot with results of Citrix's search as soon as possible. In addition, you confirmed that the
parties are at an impasse regarding Workspot's request that Citrix search for and produce communications to
and from Henshall, Hough, and                                        that contain the words "Workspot" or


Regards,

Ernie


Y. Ernest Hsin

GIBSON DUNN

Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8224 • Fax +1 415.374.8436
EHsin@gibsondunn.com<mailto:EHsin@gibsondunn.com> •
www.gibsondunn.com<http://www.gibsondunn.com>




From: Strapp, Michael G. <Michael.Strapp@dlapiper.com<mailto:Michael.Strapp@dlapiper.com>>
                                                          14
   Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 50 of 124 PageID #: 17203
Sent: Thursday, November 1, 2018 1:44 PM
To: Scott Czerwonka <sczerwonka@wlblaw.com<mailto:sczerwonka@wlblaw.com>>; Kraft, Denise
<denise.kraft@dlapiper.com<mailto:denise.kraft@dlapiper.com>>; [EXT] Palapura, Bindu
<bpalapura@potteranderson.com<mailto:bpalapura@potteranderson.com>>; Buroker, Brian M.
<BBuroker@gibsondunn.com<mailto:BBuroker@gibsondunn.com>>; Rho, Jennifer
<JRho@gibsondunn.com<mailto:JRho@gibsondunn.com>>; Hsin, Y. Ernest
<EHsin@gibsondunn.com<mailto:EHsin@gibsondunn.com>>; Lyon, H. Mark
<MLyon@gibsondunn.com<mailto:MLyon@gibsondunn.com>>; POTTERANDERSON:Dave Moore
<dmoore@potteranderson.com<mailto:dmoore@potteranderson.com>>;
'karengibbslaw@gmail.com<mailto:karengibbslaw@gmail.com>'
<karengibbslaw@gmail.com<mailto:karengibbslaw@gmail.com>>
Cc: Biggs, Brian <Brian.Biggs@dlapiper.com<mailto:Brian.Biggs@dlapiper.com>>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com<mailto:Yasmin.Ghassab@dlapiper.com>>; Christofferson, Eric
<Eric.Christofferson@dlapiper.com<mailto:Eric.Christofferson@dlapiper.com>>
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

[External Email]
Counsel,

With respect to our earlier discussion about the issue of confidentiality as it concerns Microsoft’s subpoena
response, please note that Microsoft has requested in the cover letter to its response that the parties “accord the
information the highest level of confidentiality protection available under the compulsory process.”

Regards,

Michael

Michael Strapp
Partner

T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E michael.strapp@dlapiper.com <mailto:michael.strapp@dlapiper.com>

[DLA Piper Logo]

DLA Piper LLP (US)
33 Arch Street, 26th Floor
Boston, Massachusetts 02110-1447
United States
www.dlapiper.com <http://www.dlapiper.com>

From: Scott Czerwonka <sczerwonka@wlblaw.com<mailto:sczerwonka@wlblaw.com>>
Sent: Thursday, November 1, 2018 2:40 PM
To: Kraft, Denise <denise.kraft@dlapiper.com<mailto:denise.kraft@dlapiper.com>>; Palapura, Bindu A.
<bpalapura@potteranderson.com<mailto:bpalapura@potteranderson.com>>;
bburoker@gibsondunn.com<mailto:bburoker@gibsondunn.com>;
jrho@gibsondunn.com<mailto:jrho@gibsondunn.com>;
ehsin@gibsondunn.com<mailto:ehsin@gibsondunn.com>;
MLyon@gibsondunn.com<mailto:MLyon@gibsondunn.com>; Moore, David E.
                                                         15
   Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 51 of 124 PageID #: 17204
<dmoore@potteranderson.com<mailto:dmoore@potteranderson.com>>
Cc: Strapp, Michael G. <Michael.Strapp@dlapiper.com<mailto:Michael.Strapp@dlapiper.com>>; Biggs, Brian
<Brian.Biggs@dlapiper.com<mailto:Brian.Biggs@dlapiper.com>>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com<mailto:Yasmin.Ghassab@dlapiper.com>>
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

[EXTERNAL]
________________________________
Counsel -- Please see attached letter and documents from Microsoft, which I received this afternoon.

Regards,
Scott

Scott B. Czerwonka
Wilks, Lukoff & Bracegirdle, LLC
4250 Lancaster Pike, Suite 200
Wilmington, DE 19805
(302) 230-5154

________________________________
This E-mail, along with any attachments, is considered confidential and may well be legally privileged. If you
have received it in error, you are on notice of its status. Please notify us immediately by reply e-mail and then
delete this message from your system. Please do not copy it or use it for any purposes, or disclose its contents to
any other person. Thank you for your cooperation.
***
To ensure compliance with Treasury Department regulations, we inform you that, unless otherwise indicated in
writing, any U.S. Federal tax advice contained in this communication (including any attachments) is not
intended or written to be used, and cannot be used, for the purpose of (1) avoiding penalties under the Internal
Revenue Code or applicable state and local provisions or (2) promoting, marketing or recommending to another
party any tax-related matters addressed herein.
Please consider the environment before printing this email.

The information contained in this email may be confidential and/or legally privileged. It has been sent for the
sole use of the intended recipient(s). If the reader of this message is not an intended recipient, you are hereby
notified that any unauthorized review, use, disclosure, dissemination, distribution, or copying of this
communication, or any of its contents, is strictly prohibited. If you have received this communication in error,
please reply to the sender and destroy all copies of the message. To contact us directly, send to
postmaster@dlapiper.com<mailto:postmaster@dlapiper.com>. Thank you.
________________________________
This message may contain confidential and privileged information. If it has been sent to you in error, please
reply to advise the sender of the error and then immediately delete this message.
________________________________
Please consider the environment before printing this email.

The information contained in this email may be confidential and/or legally privileged. It has been sent for the
sole use of the intended recipient(s). If the reader of this message is not an intended recipient, you are hereby
notified that any unauthorized review, use, disclosure, dissemination, distribution, or copying of this
communication, or any of its contents, is strictly prohibited. If you have received this communication in error,
please reply to the sender and destroy all copies of the message. To contact us directly, send to
postmaster@dlapiper.com<mailto:postmaster@dlapiper.com>. Thank you.
Please consider the environment before printing this email.
                                                        16
   Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 52 of 124 PageID #: 17205

The information contained in this email may be confidential and/or legally privileged. It has been sent for the
sole use of the intended recipient(s). If the reader of this message is not an intended recipient, you are hereby
notified that any unauthorized review, use, disclosure, dissemination, distribution, or copying of this
communication, or any of its contents, is strictly prohibited. If you have received this communication in error,
please reply to the sender and destroy all copies of the message. To contact us directly, send to
postmaster@dlapiper.com<mailto:postmaster@dlapiper.com>. Thank you.
Please consider the environment before printing this email.

The information contained in this email may be confidential and/or legally privileged. It has been sent for the
sole use of the intended recipient(s). If the reader of this message is not an intended recipient, you are hereby
notified that any unauthorized review, use, disclosure, dissemination, distribution, or copying of this
communication, or any of its contents, is strictly prohibited. If you have received this communication in error,
please reply to the sender and destroy all copies of the message. To contact us directly, send to
postmaster@dlapiper.com<mailto:postmaster@dlapiper.com>. Thank you.
Please consider the environment before printing this email.

The information contained in this email may be confidential and/or legally privileged. It has been sent for the
sole use of the intended recipient(s). If the reader of this message is not an intended recipient, you are hereby
notified that any unauthorized review, use, disclosure, dissemination, distribution, or copying of this
communication, or any of its contents, is strictly prohibited. If you have received this communication in error,
please reply to the sender and destroy all copies of the message. To contact us directly, send to
postmaster@dlapiper.com<mailto:postmaster@dlapiper.com>. Thank you.
Please consider the environment before printing this email.

The information contained in this email may be confidential and/or legally privileged. It has been sent for the
sole use of the intended recipient(s). If the reader of this message is not an intended recipient, you are hereby
notified that any unauthorized review, use, disclosure, dissemination, distribution, or copying of this
communication, or any of its contents, is strictly prohibited. If you have received this communication in error,
please reply to the sender and destroy all copies of the message. To contact us directly, send to
postmaster@dlapiper.com<mailto:postmaster@dlapiper.com>. Thank you.




                                                        17
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 53 of 124 PageID #: 17206




                         Exhibit H
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 54 of 124 PageID #: 17207
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 55 of 124 PageID #: 17208
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 56 of 124 PageID #: 17209




                           Exhibit I
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 57 of 124 PageID #: 17210
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 58 of 124 PageID #: 17211
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 59 of 124 PageID #: 17212




                          Exhibit J
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 60 of 124 PageID #: 17213




                                                      Workspot




                                                 EMPLOYEE HANDBOOK
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 61 of 124 PageIDWorkspot
                                                                                  #: 17214




             WELCOME .................................................................................................................................................... 5
                   Letter To The Employee .................................................................................................................. 5
             EMPLOYMENT POLICIES ............................................................................................................................ 6
                   About This Handbook ...................................................................................................................... 6
                   Employment Is At Will ...................................................................................................................... 6
                   Open-Door Reporting Policy ............................................................................................................ 6
                            Protection Against Retaliation............................................................................................. 7
                            Confidentiality and Safety ................................................................................................... 7
                   Equal Employment Practices ........................................................................................................... 8
                            Equal Employment Opportunity .......................................................................................... 8
                            Disabilities/Reasonable Accommodation Requests ........................................................... 8
                            Unlawful Harassment and Discrimination are Prohibited ................................................... 8
                            Sexual Harassment Defined ............................................................................................... 8
                            Additional Enforcement Information.................................................................................... 9
                   Workplace Violence ......................................................................................................................... 9
                            Purpose and Scope ............................................................................................................ 9
                            Definition of Workplace Violence ........................................................................................ 9
                            No-Violence Policy ............................................................................................................ 11
                            What To Expect From The Company ............................................................................... 11
                   Search Policy ................................................................................................................................. 11
             EMPLOYMENT PRACTICES AND PROCEDURES ................................................................................... 12
                   Employment Status ........................................................................................................................ 12
                            Employee Classifications .................................................................................................. 12
                   Immigration Compliance ................................................................................................................ 12
                   Job Duties ...................................................................................................................................... 12
                   Overtime ........................................................................................................................................ 13
                   Meal and Rest Periods .................................................................................................................. 13
                   Salary Pay Policy ........................................................................................................................... 13
                   Performance Evaluations ............................................................................................................... 13
                   Personnel Records ........................................................................................................................ 14
                   Voluntary Terminations .................................................................................................................. 14
                   Reductions In Force ....................................................................................................................... 14
                   Background Checks ....................................................................................................................... 14
             STANDARDS OF CONDUCT ...................................................................................................................... 15
                   Prohibited Conduct ........................................................................................................................ 15
                   Off-Duty Conduct ........................................................................................................................... 15
                   Drug And Alcohol Abuse ................................................................................................................ 16
                            Prohibited Acts .................................................................................................................. 16
                            Testing Program ............................................................................................................... 16
                   Punctuality And Attendance ........................................................................................................... 17
             BUSINESS ETHICS .................................................................................................................................... 18
                   General Requirements ................................................................................................................... 18
                   Conflicts Of Interest ....................................................................................................................... 18
             FACILITIES ................................................................................................................................................. 20
                   Use Of Equipment.......................................................................................................................... 20
                   Internet And Electronic Mail Use ................................................................................................... 20
                            Acceptable Uses of the Internet........................................................................................ 21
                            Unacceptable Use of the Internet ..................................................................................... 21

            Employee Handbook                                                                                                                 Rev: August 2018
                                                                                  Page 2 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 62 of 124 PageIDWorkspot
                                                                                  #: 17215


                             Employee Responsibilities ................................................................................................ 21
                             Computer And System Security........................................................................................ 21
                    Use Of Social Media And Social Networking ................................................................................. 22
                             Personal Blogging ............................................................................................................. 22
                             Corporate Blogging ........................................................................................................... 22
                             Other General Guidelines ................................................................................................. 23
                    Employee Property ........................................................................................................................ 24
                    Security .......................................................................................................................................... 24
                    Solicitation/Distribution Of Literature ............................................................................................. 25
                    Telephone And Cellular Phone Use .............................................................................................. 25
                    Health And Safety .......................................................................................................................... 25
                    Communicable Diseases ............................................................................................................... 26
             EMPLOYEE BENEFITS .............................................................................................................................. 27
                    Suite of Employee Benefits ............................................................................................................ 27
                    Insurance Benefits ......................................................................................................................... 27
                             Disability Insurance ........................................................................................................... 27
                             Family Temporary Disability Insurance (Paid Family Leave Benefits) ............................. 27
                             Unemployment Compensation ......................................................................................... 27
                             Social Security .................................................................................................................. 27
                             Workers' Compensation.................................................................................................... 28
                    Leaves Of Absence........................................................................................................................ 28
                             General Provisions ........................................................................................................... 28
                             Family And Medical Leave ................................................................................................ 28
                             Employee Eligibility ........................................................................................................... 29
                             Reasons for Leave ............................................................................................................ 29
                             Length of Leave ................................................................................................................ 29
                             Notice and Certification ..................................................................................................... 30
                             Compensation During Leave ............................................................................................ 31
                             Benefits During Leave ...................................................................................................... 31
                             Reinstatement ................................................................................................................... 31
                    Pregnancy Disability Leave ........................................................................................................... 32
                             Leave Available................................................................................................................. 32
                             Notice and Certification Requirements ............................................................................. 32
                             Compensation During Leave ............................................................................................ 32
                             Benefits During Leave ...................................................................................................... 32
                             Reinstatement ................................................................................................................... 32
                    O_b[Ubcp ;_]`U^cQdY_^ <YcQRY\Ydi DUQfU ...................................................................................... 33
                             Notice and Certification Requirements ............................................................................. 33
                             Compensation During Leave ............................................................................................ 33
                             Benefits During Leave ...................................................................................................... 33
                             Reinstatement ................................................................................................................... 33
                    Military Leave (Active and Reserve) .............................................................................................. 33
             Other Time Off .............................................................................................................................................34
                    Time Off For Family Members Of Military Personnel l Employers with 25 or More Employees .. 34
                    Organ and Bone Marrow Donor Leave .......................................................................................... 34
                    Voting Time Off .............................................................................................................................. 35
                    Time Off For Volunteer Firefighters, Reserve Peace Officers Or Emergency Rescue Personnel 35
                    Time Off For Parents' School Or Day Care Activities l Employers of 25 or More Employees at One
                    Location ......................................................................................................................................... 35
                    Time Off For Adult Literacy Programs l Employers of 25 or More Employees ........................... 35
                    Time Off For Domestic Violence Or Sexual Assault Victims ......................................................... 36
            Employee Handbook                                                                                                               Rev: August 2018
                                                                                 Page 3 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 63 of 124 PageIDWorkspot
                                                                                  #: 17216


                    Time Off For Crime Victims And Family Members Of Crime Victims ............................................ 36
                    Time Off for Civil Air Patrol Leave l Employers of 15 or More Employees ................................... 37
             Paid Time Off (PTO) .................................................................................................................................... 37
             Holidays ....................................................................................................................................................... 37




            Employee Handbook                                                                                                                     Rev: August 2018
                                                                                    Page 4 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 64 of 124 PageIDWorkspot
                                                                                  #: 17217



            WELCOME

            LETTER TO THE EMPLOYEE

            Welcome to Workspot &XUbUY^QVdUb bUVUbbUT d_ Qc dXU n;_]`Q^io'* OU QbU UhSYdUT d_ XQfU i_e Qc Q ]U]RUb
            of our team because we believe you have the training, ability, experience and cultural fit to be of great value
            to our business. We encourage you to continue to develop your talents and capabilities to the greatest extent,
            to broaden your experience, and to achieve your full potential in our organization.

            This employee handbook contains information about the employment policies and practices of the Company.
            We expect each employee to read this handbook carefully as it is a valuable reference for understanding your
            job and your new Company. It was carefully developed to promote a safe and stimulating environment in
            which we can all share and progress. It was designed with your best interests in mind. In return, we hope
            you will help us grow and succeed by fully applying your talents and energies.


            We believe that success cannot be achieved without clear and honest communication. OUpT like to highlight
            our Open-Door Reporting Policy and emphasize that we are always open to hearing your suggestions and
            concerns. If you ever have a suggestion, question, or concern, please feel free to discuss it with your
            manager. Throughout this handbook, we also reference Authorized Senior Officers of the Company with
            whom you may wish to discuss issues. The Authorized Senior Officers are: Amitabh Sinha and Puneet
            Chawla. We encourage you to take the initiative to promote any change you feel is needed, since we all must
            work together to make this a world-class organization.



            Welcome Aboard!

            Amitabh Sinha
            Chief Executive Officer




            Employee Handbook                                                                        Rev: August 2018
                                                             Page 5 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 65 of 124 PageIDWorkspot
                                                                                  #: 17218



            EMPLOYMENT POLICIES

            ABOUT THIS HANDBOOK

            This employee handbook contains information about the employment policies and practices of the Company.
            We expect each employee to read this handbook carefully as it is a valuable reference for understanding your
            job. All previously issued handbooks and any inconsistent policy statements l oral or written l are
            superseded.

            Except for the employment-at-will policy, the Company reserves the right to revise, delete or add to any and
            all policies, procedures, work rules or benefits stated in this handbook. All such revisions, deletions or
            additions may be made at any time with or without notice, but they must be in writing and must be signed by
            an Authorized Senior Officer of the Company. No oral statements or representations can change or alter the
            provisions of this handbook.

            Not all Company policies and procedures are set forth in this handbook. We have summarized only some of
            the more important ones. If you have any questions or concerns about this handbook or any other policy or
            procedure, please ask your manager.

            EMPLOYMENT IS AT WILL

            Employment at the Company is at will. This means that employment may be terminated for any or no reason,
            with or without cause or notice, at any time by you or the Company. Nothing in this handbook or in any other
            document or oral statement shall limit the right to terminate employment at will.

            This employment-at-will policy may be revised, modified, deleted or superseded only by a written employment
            agreement signed by an Authorized Senior Officer of the Company, which expressly revises, modifies, deletes
            or supersedes the employment-at-will policy. Unless your employment is covered by such a written signed
            employment agreement, this employment-at-will policy is the sole and entire agreement between you and the
            Company as to the duration of employment and the circumstances under which employment may be
            terminated. Nothing in this employee handbook, or in any other personnel document, including benefit plan
            descriptions, creates, or is intended to create a contract, promise or representation of continued employment
            for any employee. No manager has any authority to enter into a contract of employment l express or implied
            l with any employee.

            With the exception of employment at will, all terms and conditions of employment with the Company may be
            modified at the sole discretion of the Company with or without cause or notice at any time. No implied contract
            concerning any employment-related decision or term or condition of employment can be established by any
            other statement, conduct, policy or practice. Examples of the types of terms and conditions of employment
            that are within the sole discretion of the Company include, but are not limited to, the following: promotions;
            demotions; transfers; hiring decisions; compensation; benefits; qualifications; discipline; terminations; layoffs
            or recalls; rules; hours and schedules; work assignments; job duties and responsibilities; production
            standards; subcontracting; reduction, cessation, or expansion of operations; sale, relocation, merger, or
            consolidation of operations; determinations concerning the use of equipment, methods, or facilities; or any
            other terms and conditions.

            OPEN-DOOR REPORTING POLICY

            At some time during your employment, you may have a matter regarding your employment that you wish to
            address such as a complaint, suggestion, or question about your job, your working conditions or the treatment
            you are receiving. The Company has an Open-Door Reporting Policy by which we commit to making time to
            discuss any matter that is important to you. This Open-Door Reporting Policy is also to be used to report any
            violation of the Company policies described in this document including minor violations as well as serious
            violations such as discrimination, workplace violence, retaliation and sexual harassment claims. We commit

            Employee Handbook                                                                          Rev: August 2018
                                                             Page 6 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 66 of 124 PageIDWorkspot
                                                                                  #: 17219


            d_ U^cebU dXQd dXU ]QddUb Yc XQ^T\UT TU\YSQdU\i( `b_VUccY_^Q\\i Q^T gYdX S_^VYTU^dYQ\Ydi dXQd T_Uc^pd S_^V\YSd gYdX
            an investigation or with applicable regulation. We ask that you please first bring any matter to our attention
            in order to address the matter and reach successful resolution internally. Control of the matter and our options
            become limited once outside parties are involved. We ask that you take your concerns first to your manager,
            following these steps:

                  l   In a timely manner, preferably within a week of the occurrence, bring the situation to the attention of
                      your manager, who will investigate and provide a solution or explanation. Please report the
                      occurrence with relevant details.
                  l   If the problem is not resolved or you feel uncomfortable discussing it with your manager, you may
                      put it in writing and present it to an Authorized Senior Officer of the Company, who will investigate
                      and provide a solution or explanation. It is recommended that you bring this matter to an Authorized
                      Senior Officer of the Company as soon as possible after you believe that your manager has not
                      resolved the matter.
            We take all of your employee matters very seriously. The Company's Open-Door Reporting Policy provides
            for a timely, thorough and objective investigation of any claim, appropriate disciplinary action against one
            found to have engaged in prohibited actions, and appropriate remedies if warranted under the circumstances.
            Appropriate action will also be taken to deter any future violation of Company policies. If a complaint is
            substantiated, appropriate disciplinary action, up to and including discharge, will be taken.

            Failure to report policy violations (particularly serious violations such as any threats or acts of violence,
            discrimination or sexual harassment) is itself a violation of this policy, and may subject any employees
            involved to discipline up to and including discharge.

                      PROTECTION AGAINST RETALIATION

            The Company will not retaliate against any employee for filing a complaint and will not knowingly permit
            retaliation by management employees or coworkers. The Company is particularly interested in doing what it
            can to prevent and correct incidents of unlawful discrimination, workplace violence and harassment.
            Retaliation against anyone for reporting an actual or suspected violation of a policy in good faith will not be
            tolerated and will subject the individual engaging in the retaliation to discipline up to termination. Appropriate
            action will also be taken to deter any future retaliation. Applicable law also prohibits retaliation against any
            employee by another employee or by the Company for reporting, filing, testifying, assisting or participating in
            any manner in any investigation, proceeding or hearing conducted by the Company or a federal or state
            U^V_bSU]U^d QWU^Si* H\UQcU bU`_bd Q^i S_]`\QY^dc QR_ed bUdQ\YQdY_^ Y^ QSS_bTQ^SU gYdX dXU ;_]`Q^ipc
            Open-Door Reporting Policy.

            Retaliation against any employee as a result of their bringing forward any questions, concerns or complaints
            about accounting or auditing matters, recording of information, record retention, or in any other manner
            concerning the honesty and integridi _V dXU ;_]`Q^ipc _`UbQdY_^ Yc Q\c_ cdbYSd\i `b_XYRYdUT* H\UQcU e^TUbcdQ^T
            that by reporting these types of incidents to the Company, employees are assisting the Company to prevent
            and correct behavior that is inappropriate for the workplace. Therefore, employees are expected to bring
            dXUcU di`Uc _V YcceUc Q^T S_]`\QY^dc d_ dXU ;_]`Q^ipc QddU^dY_^*

                      CONFIDENTIALITY AND SAFETY

            These provisions on the Open-Door Reporting Policy are intended to protect the safety and rights of all
            employees, and are in no gQi Y^dU^TUT d_ Y^VbY^WU _^ Q^ U]`\_iUUpc `bYfQSi* LXU `bY]Qbi W_Q\ _V dXUcU
            guidelines is to encourage an open, ongoing dialogue with the affected employee, and those within the
            Company who need to know, so that the Company can take reasonable steps to protect workplace safety.
            LXU ;_]`Q^ipc W_Q\ Yc d_ XQ^T\U Q\\ cYdeQdY_^c gYdX ed]_cd cU^cYdYfYdi d_ dXU `QbdYSe\Qb cYdeQdY_^( gXY\U ]UUdY^W
            the ultimate goal of protecting employees. The Company will endeavor to protect the privacy and
            confidentiality of all parties involved to the extent possible consistent with a thorough investigation and
            applicable regulation.


            Employee Handbook                                                                            Rev: August 2018
                                                              Page 7 of 37
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 67 of 124 PageID #: 17220
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 68 of 124 PageIDWorkspot
                                                                                  #: 17221


            Other applicable law defines sexual harassment as unwanted sexual advances or visual, verbal or physical
            conduct of a sexual nature. This definition includes many forms of offensive behavior. The following is a
            partial list:

                 l   Unwanted sexual advances.
                 l   Offering employment benefits in exchange for sexual favors.
                 l   Making or threatening reprisals after a negative response to sexual advances.
                 l   Visual conduct: leering, making sexual gestures, displaying sexually suggestive objects or pictures,
                     cartoons, e-mails, websites or posters.
                 l   Verbal and written conduct: making or using derogatory comments, e-mails, letters, epithets, slurs,
                     sexually explicit jokes, comments about an employee's body or dress.
                 l   Verbal sexual advances or propositions.
                 l   Verbal abuse of a sexual nature, graphic verbal commentary about an individual's body, sexually
                     degrading words to describe an individual, suggestive or obscene letters, notes or invitations.
                 l   Physical conduct: touching, assaulting, impeding or blocking movements.
            It is unlawful for males to sexually harass females or other males, and for females to sexually harass males
            or other females. Sexual harassment on the job is unlawful whether it involves coworker harassment,
            harassment by a manager, or by persons, including customers, clients, partners, or suppliers, doing business
            with or for the Company.

                     ADDITIONAL ENFORCEMENT INFORMATION

            A^ QTTYdY_^ d_ dXU ;_]`Q^ipc Y^dUb^Q\ S_]`\QY^d `b_SUTebU &cUU dXU ;_]`Q^ipc G`U^-Door Reporting Policy),
            employees should also be aware that the federal Equal Employment Opportunity Commission (EEOC) and
            the state equivalent agency where the employee works (for example, in California, the California Department
            of Fair Employment and Housing) investigate and prosecute complaints of harassment or discrimination in
            employment. Employees who believe that they have been harassed or discriminated against may file a
            complaint with either of these agencies. The EEOC accepts complaints from employees regarding
            harassment and discrimination within 180 days of the incident. State agencies also accept complaints from
            employees. The amount of time for submitting a complaint to a state agency varies by state (for example, in
            California, a complaint is accepted for up to one year after the alleged incident of harassment or
            discrimination). Both the EEOC and the state equivalent agency in the state where the employee works serve
            as neutral fact finders and attempt to help the parties voluntarily resolve disputes. For more information,
            contact an Authorized Senior Officer. You may also contact the nearest office of the EEOC or state equivalent
            agency, as listed in the telephone directory.

            WORKPLACE VIOLENCE

                     PURPOSE AND SCOPE

            The Company is concerned about the well-being and personal safety of its employees and anyone doing
            business with the Company. Consequently, the Company strictly prohibits workplace violence. Acts of
            violence and/or threats of violence, whether expressed or implied toward individuals in the Company
            workplace, are prohibited and will not be tolerated. All reports of incidents will be taken seriously and will be
            addressed appropriately. This prohibition against threats and acts of violence (including domestic violence)
            applies to all persons involved in the operation of the Company, including but not limited to, the Company
            personnel, contract and temporary workers, and anyone else on the Company property.

                     DEFINITION OF WORKPLACE VIOLENCE

            Workplace violence is any conduct that is severe, offensive or intimidating enough to make an individual
            reasonably fear for his/her personal safety or the safety of family, friends or property. Examples of workplace
            Employee Handbook                                                                          Rev: August 2018
                                                             Page 9 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 69 of 124 PageIDWorkspot
                                                                                  #: 17222


            violence include, but are not limited to, threats or acts of violence or behavior that causes a reasonable fear
            or intimidation response that occurs:

                  l   On Company premises, no matter what the relationship is between the Company and the perpetrator
                      or victim of the behavior.
                  l   Off Company premises, where the perpetrator is someone who is acting as an employee or
                      representative of the Company at the time, where the victim is an employee who is exposed to the
                      conduct because of work for the Company, or where there is a reasonable basis for believing that
                      violence may occur against the targeted employee or others in the workplace.
            Examples of conduct that may be considered threats or acts of violence under this policy include, but are not
            limited to the following:

                  l   Threatening physical or aggressive contact directed toward another individual or engaging in
                      behavior that causes a reasonable fear of such contact.
                  l   Threatening an individual or his/her family, friends, associates or property with physical harm or
                      behavior that causes a reasonable fear of such harm.
                  l   A^dU^dY_^Q\ TUcdbeSdY_^ _b dXbUQd _V TUcdbeSdY_^ _V dXU ;_]`Q^ipc _b Q^_dXUb's property.
                  l   Harassing or threatening physical, verbal, written or electronic communications, including verbal
                      statements, phone calls, emails, letters, faxes, website materials, diagrams or drawings, gestures
                      and any other form of communication that causes a reasonable fear or intimidation response in
                      others.
                  l   Stalking. Stalking is defined as a pattern of conduct over a period of time, however short, which may
                      make someone fearful and evidences a continuity of purpose and includes physical presence,
                      telephone calls, emails and any other type of correspondence sent by any means.
                  l   Veiled threats of physical harm or like intimidation or statements, in any form, that lead to a
                      reasonable fear of harm or an intimidation response.
                  l   Communicating an endorsement of the inappropriate use of firearms or weapons of any kind.
                  l   Possession illegally, or while on Company premises, or at personally close proximity to yourself or
                      to colleagues or to other business associates during Company business, or in any manner
                      unwelcome to colleagues or to other business associates of weapons of any type, whether licensed
                      or not, and particularly firearms. The only exception is local, state, and federal law enforcement
                      officers acting in the line of duty.
                  l   Domestic violence. Domestic violence is defined as a pattern of coercive tactics carried out by an
                      abuser against an intimate partner (the victim) with the goal of establishing and maintaining power
                      Q^T S_^db_\ _fUb dXU fYSdY]* OXUbU dXU QRecUbpc dQSdYSc Y^S\eTU Q^i _V dXU QR_fU-described conduct
                      on Company premises, this policy applies. Where such tactics include any of the above-described
                      behaviors off Company premises, this policy applies where the abuser is someone who is acting as
                      an employee or representative of the Company at the time, where the victim is an employee who is
                      exposed to the conduct because of work for the Company, or where there is a reasonable basis for
                      RU\YUfY^W dXQd fY_\U^SU ]Qi _SSeb QWQY^cd dXU fYSdY] _b _dXUbc Y^ dXU g_b[`\QSU* LXU dUb] nY^dY]QdU
                      `Qbd^Ubo includes people who are legally married to each other, people who were once married to
                      each other, people who have had a child together, people who live together or who have lived
                      together, and people who have or have had a dating or sexual relationship, including same sex
                      couples.
            Workplace violence does not refer to occasional comments of a socially acceptable nature. Such comments
            may include references to legitimate sporting activities, popular entertainment or current events. Rather, it
            refers to behavior that is personally offensive, threatening or intimidating.




            Employee Handbook                                                                         Rev: August 2018
                                                             Page 10 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 70 of 124 PageIDWorkspot
                                                                                  #: 17223


                     NO-VIOLENCE POLICY

            Any employee who commits workplace violence will be subject to disciplinary action up to and including
            termination of employment and may also be subject to legal action, as appropriate. Additionally, where an
            employee is convicted of a crime of violence or threat of violence under any criminal code provision, the
            Company reserves the right to determine whether the conduct involved may adversely affect the legitimate
            business interests of the Company, and may implement corrective action up to and including discharge as a
            result. Any employee convicted of such a crime must report the conviction to the Company absent a court
            order to the contrary. Failure to do so is a violation of this policy and subjects the employee to disciplinary
            action, including termination from employment.

                     WHAT TO EXPECT FROM THE COMPANY

            All incidents of violence and threats of violence that are reported will be taken seriously and investigated. The
            Company will decide whether its workplace violence policy has been violated and whether preventive or
            corrective action is appropriate. Any person who engages in a threat or violent action on Company property
            may be removed from the premises as quickly as safety permits and may be required, at the Company's
            discretion, to remain off Company premises pending the outcome of an investigation into the incident.

            When threats are made or acts of violence are committed by a Company employee, a judgment will be made
            by the Company as to what actions are appropriate, including possible medical evaluation and/or possible
            disciplinary action. Once a threat has been substantiated, the Company typically puts the threatmaker on
            notice that he/she will be held accountable for his/her actions and then follows through with the
            implementation of a decisive and appropriate response.

            Under this policy, decisions may be needed to prevent a threat from being carried out, a violent act from
            occurring or a threatening situation from developing. No existing Company policy or procedure should be
            interpreted in a manner that prevents the above from occurring. On the contrary, the Company retains
            complete discretion to act according to the circumstances presented.

            SEARCH POLICY


            The Company reserves the right to conduct workplace inspections, with or without notice, for purposes of
            enforcing all policies and complying with applicable law. Any refusal to permit an inspection upon request
            will be subject to disciplinary action, up to and including termination of employment. The discovery of any
            violation of any Company policy as a result of such a search will result in disciplinary action, up to and
            including termination of employment. Any illegal activity discovered during an inspection is subject to referral
            to the appropriate law enforcement authorities.

            In addition, in order to ensure the safety and security of employees and to pr_dUSd dXU ;_]`Q^ipc \UWYdY]QdU
            business interests, the Company reserves the right to question and inspect or search any employee or other
            individual entering onto or leaving Company premises. The inspection or search may include any packages
            or items that the individual may be carrying, including briefcases, handbags, knapsacks, shopping bags, etc.
            These items are subject to inspection and search at any time, with or without prior notice. The Company will
            ^_d d_\UbQdU Q^i U]`\_iUUpc bUVecQ\ d_ ceR]Yd d_ a search.




            Employee Handbook                                                                          Rev: August 2018
                                                             Page 11 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 71 of 124 PageIDWorkspot
                                                                                  #: 17224



            EMPLOYMENT PRACTICES AND PROCEDURES

            EMPLOYMENT STATUS

                     EMPLOYEE CLASSIFICATIONS

            Employees at the Company are classified as full-time non-exempt, part-time non-exempt, temporary, or
            exempt.

                                      Full-Time Non-Exempt Employees

            Full-time non-exempt employees are those who are normally scheduled to work and who do work a schedule
            of 30 or more hours per week. Full-time non-exempt employees are eligible for all employee benefits
            described in this handbook.

                                      Part-Time Nonexempt Employees

            Part-time non-exempt employees are those who are scheduled to and do work less than 30 hours per week.
            Part-time non-exempt employees may be assigned a work schedule in advance or may work on an as needed
            basis. Part-time non-exempt employees are not eligible for employee benefits, except as required by
            applicable law.

                                      Temporary Employees

            Temporary employees are those who are employed for short-term assignments. Short-term assignments will
            generally be periods of 6 months or less. Temporary employees are not eligible for employee benefits, except
            as required by applicable law, and may be classified as exempt or non-exempt on the basis of job duties and
            compensation.

                                      Exempt Employees

            Exempt employees are those whose job assignments meet the federal and state requirements for overtime
            exemption. Exempt employees are compensated on a salary basis and are not eligible for overtime pay.
            Generally, executive, administrative, professional and certain sales employees are overtime exempt. Exempt
            employees are eligible for all employee benefits described in this handbook.

            IMMIGRATION COMPLIANCE

            The Company will comply with applicable immigration law, including, but not limited to, the Immigration
            Reform and Control Act of 1986 and the Immigration Act of 1990. As a condition of employment, every
            individual must provide satisfactory evidence of his or her identity and legal authority to work in the United
            States.

            JOB DUTIES

            Your manager will explain your job responsibilities and the standards which will be expected. Because
            flexibility is necessary, your job responsibilities may change at any time during your employment. One of the
            most important job duties of all Company employees is the expectation that you will maintain loyalty to the
            ;_]`Q^i* 8c `Qbd _V i_eb Z_R( i_e QbU Uh`USdUT d_ `UbV_b] Q\\ TedYUc Q^T QccYW^]U^dc gYdX dXU ;_]`Q^ipc
            legitimate business interests in mind. You are also expected not to take any actions that would directly conflict
            gYdX dXU ;_]`Q^ipc \UWYdY]QdU RecY^Ucc Y^dUbUcdc*

            In addition to your regularly assigned job responsibilities and duties, from time to time, you may be asked to
            work on special projects or to assist with other work important to the operation of your department or the

            Employee Handbook                                                                          Rev: August 2018
                                                             Page 12 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 72 of 124 PageIDWorkspot
                                                                                  #: 17225


            Company. Your cooperation and assistance in performing additional work is expected. The Company
            reserves the right, at any time, with or without notice, to alter or change job responsibilities, reassign or
            transfer job positions, or assign additional job responsibilities.

            OVERTIME

            As necessary, employees may be required to work overtime. A manager must previously authorize all
            overtime work. The Company provides compensation for all overtime hours worked by non-exempt
            employees in accordance with state and federal law. Exempt employees are expected to work as much of
            each work day as is necessary to complete their job responsibilities. No overtime or additional compensation
            is provided to exempt employees. For overtime purposes, our work week begins at 12:01 a.m. on Sunday
            and ends at midnight on the Saturday of the same week.

            MEAL AND REST PERIODS

            Non-exempt employees are assigned a work schedule by their manager, which includes meal and rest
            periods, as provided by applicable law. As part of the work schedule, non-exempt employees will be provided
            with, and expected to take, an unpaid meal period of at least thirty (30) minutes. This meal period is to be
            taken approximately in the middle of the non-exem`d U]`\_iUUpc g_b[TQi* F_^-exempt employees are also
            provided with, and expected to take, paid ten (10) minute rest periods for each four hours of work or major
            portion thereof. Rest periods are to be taken as near the middle of the four hour period as possible. Managers
            will schedule non-UhU]`d U]`\_iUUcp ]UQ\ Q^T bUcd `UbY_Tc* AV Q^ U]`\_iUUpc g_b[ TQi \Qcdc RUi_^T dU^
            hours in one day, the Company will provide non-exempt employees with additional meal and rest period(s)
            as required by law.

            Employees are expected to observe their assigned working hours and the time allowed for meal and rest
            periods. Failure by non-exempt employees to take assigned meal and rest periods, without proper
            QedX_bYjQdY_^ Ri dXU U]`\_iUUpc ]Q^QWUb( gY\\ bUce\d Y^ TYcSY`\Y^U* Employees should remain on the premises
            during their ten minute rest periods. Employees may leave the premises during their meal periods. If
            employees are prevented from taking their off-Tedi ]UQ\ _b bUcd `UbY_Tc( dXUi ]Qi edY\YjU dXU ;_]`Q^ipc
            Open-Door Reporting Policy to notify management.

            SALARY PAY POLICY

            In general, exempt employees will receive their salary for any week in which the employee performs any work.
            However, an exempt employee's salary may be reduced in certain situations. For example, an exempt
            U]`\_iUUpc cQ\Qbi ]Qi RU bUTeSUT V_b S_]`\UdU TQic _V QRcU^SU TeU d_ e^`QYT fQSQdY_^c( X_\YTQi _b `Ubc_^Q\
            business, before sick leave benefits accrue or after they are exhausted, and incomplete initial and final weeks
            of work. An exempt employee's salary will not be reduced due to partial weeks of work due to service as a
            juror, witness or in the military, or for lack of work.

            This salary pay policy is intended to comply with the salary pay requirements of the Fair Labor Standards Act,
            as well as state law, and shall be construed in accordance with these laws. Exempt employees are
            encouraged to bring any questions concerning their salary pay to an Authorized Senior Officer so that any
            inadvertent error can be corrected.

            PERFORMANCE EVALUATIONS

            Your manager will periodically review your performance and discuss the review with you. You will receive at
            least an annual performance evaluation. The frequency of performance evaluations may vary depending
            upon, among other things, length of service, job position, past performance, changes in job duties or recurring
            performance problems.

            Your performance evaluations will include a review of the quality and quantity of the work you perform, your
            knowledge of your job, your initiative, your work attitude and your attitude towards others. The performance
            evaluation should help you become aware of the progress you are making, the areas in which you need to
            Employee Handbook                                                                        Rev: August 2018
                                                             Page 13 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 73 of 124 PageIDWorkspot
                                                                                  #: 17226


            improve, and objectives or goals for future work performance. Salary increases and promotions are solely
            within the discretion of the Company and depend upon many factors in addition to your individual
            performance.

            PERSONNEL RECORDS

            LXU Y^V_b]QdY_^ bUS_bTUT Y^ dXU ;_]`Q^ipc `Ubc_^^U\ bUS_bTc Yc UhdbU]U\i Y]`_bdQ^d* H\UQcU ]Q[U cebU dXQd
            your personal data is accurate and up to date. As an employee of the Company you may inspect your
            personnel file, as provided by law, in the presence of a Company representative at a mutually convenient
            time. Copies of documents in your file may be made upon a written or oral request. The Company will attempt
            to comply with your request within 21 days of you making it. You may add your version of any disputed item
            to the file.

            The Company will restrict disclosure of your personnel file to authorized individuals. The Company will
            release relevant personnel file information to appropriate third parties such as attorneys, employee benefits
            providers, etc. Disclosure of personnel information to other outside sources will be limited; however, the
            Company will cooperate with requests from authorized law enforcement or local, state or federal agencies
            conducting investigations.

            Health/medical records are not included in your personnel file. These records are confidential. The Company
            will safeguard them from disclosure and will divulge such information only when legally appropriate or if
            granted by written permission by you the employee.

            VOLUNTARY TERMINATIONS

            If you decide to leave your employment with the Company, we ask that you give us at least two weeks written
            notice. We prefer and hope that you will give us more ample notice than two weeks. We would appreciate
            this additional notice as this will give us the opportunity to make the necessary adjustments given the ensuing
            vacancy and ease with the transition. All Company-owned property (e.g., computers, keys, passwords,
            identification badges, credit cards) must be returned at the time of termination.

            REDUCTIONS IN FORCE

            While the Company hopes to continue growing and providing employment opportunities, changes in
            operations, the economy, business conditions, consumer demand and other factors can create a need to
            restructure or reduce the number of people employed. If it becomes necessary to restructure our operations
            or reduce the number of employees, the Company will make efforts to provide as much advance notice as
            possible, so as to minimize the impact on those affected. Employees subject to layoff will be informed of the
            nature of the layoff and the foreseeable duration of the layoff, whether short-term or indefinite, if possible.

            BACKGROUND CHECKS

            The Company recognizes the importance of maintaining a safe workplace with employees who are honest,
            trustworthy, qualified, reliable, and nonviolent, and who do not present a risk of serious harm to their co-
            workers or others. For purposes of furthering these concerns and interests, the Company reserves the right
            d_ Y^fUcdYWQdU Q^ Y^TYfYTeQ\pc `bY_b U]`\_i]U^d XYcd_bi( `ersonal references, and educational background, as
            well as other relevant information. Consistent with legal requirements, the Company also reserves the right
            d_ _RdQY^ Q^T d_ bUfYUg Q^ Q``\YSQ^dpc _b Q^ U]`\_iUUpc SbUTYd bU`_bd( SbY]Y^Q\ XYcd_bi( Q^T _dXer relevant
            information, and to use such information when making employment decisions.




            Employee Handbook                                                                        Rev: August 2018
                                                             Page 14 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 74 of 124 PageIDWorkspot
                                                                                  #: 17227



            STANDARDS OF CONDUCT

            PROHIBITED CONDUCT

            The Company is committed to guarding employee security, personal safety, and welfare as well as Company
            assets and operations. The following conduct is prohibited and will not be tolerated by the Company. This
            list of prohibited conduct is illustrative only. Other types of conduct deemed by the Company to be detrimental
            to security, personal safety, employee welfare and the Company's interests may also be prohibited.

                  l   Falsification of employment records, employment information, or other Company records.
                  l   Possessing, distributing, selling, transferring, using or being under the influence of alcohol, an illegal
                      drug, or a controlled substance during work time.
                  l   Theft, deliberate or careless damage of any Company property or the property of any employee.
                  l   Removing or borrowing Company property without prior authorization.
                  l   Unauthorized use of Company equipment, time, materials, or facilities.
                  l   Taking, copying, or otherwise misusing Company information, including employment records and
                      business records.
                  l   Provoking a fight or fighting during working hours or on Company property.
                  l   Participating in horseplay or practical jokes on Company time or on Company property.
                  l   Bringing firearms or any other dangerous weapons or materials onto Company property at any time.
                  l   Engaging in criminal conduct whether or not related to job performance.
                  l   Insubordination, including but not limited to failure or refusal to obey the orders or instructions of a
                      manager or member of management, or the use of abusive or threatening language toward a
                      manager or member of management.
                  l   Making false, vicious, profane or malicious statements toward or concerning the Company or any of
                      its employees at any time during working hours or on Company property.
                  l   Failure to notify a manager when unable to report to work.
                  l   Unexcused absences and tardiness.
                  l   Failure to obtain permission to leave work for any reason during normal working hours.
                  l   Sleeping or malingering on the job.
                  l   Working overtime without authorization or refusing to work assigned overtime.
                  l   Wearing offensive, unprofessional or inappropriate styles of dress or hair while working.
                  l   Violation of any safety, health, security or Company policy, rule, or procedure.
                  l   Committing a fraudulent act or a breach of trust in any circumstances.

            OFF-DUTY CONDUCT

            The Company will not take any adverse employment action against any employee for engaging in lawful
            S_^TeSd _SSebbY^W TebY^W ^_^g_b[Y^W X_ebc QgQi Vb_] dXU ;_]`Q^ipc `bU]YcUc* @_gUfUb( e^TUb SUbdQY^
            SYbSe]cdQ^SUc( YV Q^ U]`\_iUUpc `Ubc_^Q\ S_^TeSd begins to adversely affect either his or her performance on
            the job, or begins to make it impossible for him or her to carry out any one or all of his or her job duties while
            at work, appropriate discipline up to and including discharge may be appropriate. For this reason, you should
            be aware of the following policies. Illegal off-Tedi S_^TeSd( gXYSX QTfUbcU\i QVVUSdc dXU ;_]`Q^ipc \UWYdY]QdU
            business interests or your ability to perform your job, will not be tolerated.


            Employee Handbook                                                                             Rev: August 2018
                                                              Page 15 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 75 of 124 PageIDWorkspot
                                                                                  #: 17228


            In accordance with the foregoing, the following types of outside employment are prohibited:

                  l   Employment which conflicts with your work schedule, duties and responsibilities or creates an actual
                      conflict of interest.
                  l   Employment which impairs or has a detrimental effect on your work performance with the Company.
                  l   Employment which requires you to conduct work or related activities on Company property, during
                      Company working hours or using Company facilities and/or equipment.
                  l   Employment which directly or indirectly competes with the business or the interests of the Company.

            For the purposes of this policy, self-employment is considered outside employment. If you wish to engage in
            outside employment which may create a conflict of interest, you must submit a detailed written request to an
            Authorized Senior Officer. If the request is authorized, the Company shall in no way assume any responsibility
            V_b i_eb _edcYTU U]`\_i]U^d* K`USYVYSQ\\i( dXU ;_]`Q^i cXQ\\ ^_d `b_fYTU g_b[Ubcp S_]`U^cQdY_^ S_fUbQWU
            or any other benefit for injuries occurring from or arising out of such outside employment. Authorization to
            engage in such outside employment can be revoked at any time.

            DRUG AND ALCOHOL ABUSE

            The Company maintains zero tolerance for drug and alcohol abuse by its employees. The use of any illegal
            drug intoxicants or controlled substances is strictly prohibited. Illicit drug use and indiscriminate alcohol
            consumption puts everyone at risk and cannot be tolerated. In keeping with our efforts to promote health and
            safety and protect the interests of our employees, clients, and the Company, we cannot allow anyone to use,
            possess, sell, manufacture, purchase, or be under the influence of alcohol, illegal drugs, intoxicants, or
            controlled substances at any time on Company premises, in Company vehicles, or while on Company
            business. Furthermore, the involvement of employees in these activities off the job raises significant concerns
            for the Company and will be treated with equal severity.

            PROHIBITED ACTS

            The Company strictly prohibits the following:

                  l   Possessing, using, or being under the influence of alcohol or an illegal drug, intoxicant, or controlled
                      substance during working hours or while on Company business;
                  l   Driving a vehicle on Company business while under the influence of alcohol or an illegal drug,
                      intoxicant, or controlled substance;
                  l   Distributing, selling, manufacturing, or purchasing ofmor attempting to distribute, sell, manufacture,
                      or purchaseman illegal drug, intoxicant, or controlled substance during working hours, while on
                      Company business, or while on Company-owned or occupied premises;
                  l   Testing positive on a required or requested drug or alcohol test or screen;
                  l   Refusing either to take or to release information regarding a required or requested drug or alcohol
                      test or screen;
                  l   Violating any Company rule or policy regarding alcohol and drug use.

                      TESTING PROGRAM

            The Company may require drug and/or alcohol testing:

                  l   When required by a state or federal law or regulation.
                  l   After an offer of employment, but before the applicant commences employment.

                  l   When a reasonable suspicion exists that any employee is under the influence of any illegal drug,
                      intoxicant, or controlled substance while on the job, or is otherwise in violation of this policy.
            Employee Handbook                                                                           Rev: August 2018
                                                              Page 16 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 76 of 124 PageIDWorkspot
                                                                                  #: 17229


                      Reasonable suspicion means suspicion based on information regarding, among other things, the
                      appearance, behavior, speech, attitude, mood, and/or breath odor of any employee.
                  l   When any employee is found in possession of alcohol or any illegal drug, intoxicant, or controlled
                      substance in violation of Company policy, or when any of those items are found in an area controlled
                      or used by the employee, such as a desk or locker.
                  l   When an accident, near-miss, or incident occurs in which safety precautions are violated or careless
                      acts are performed, and a reasonable suspicion exists that the employee involved is under the
                      influence of alcohol or any illegal drug, intoxicant, or controlled substance.
                  l   After any employee has participated in a rehabilitation program.

            The testing required by the Company will involve an initial screening test. If that test result is positive, the
            positive result will be confirmed using a different testing methodology. The test results will be kept as
            confidential as possible.

            Employees suspected of possessing alcohol, illegal drugs, intoxicants, or controlled substances are subject
            d_ Y^c`USdY_^ Q^T cUQbSX( gYdX _b gYdX_ed ^_dYSU* =]`\_iUUcp `Ubc_^Q\ RU\_^WY^Wc( Y^S\eTY^W Q^i Rags, purses,
            briefcases, and clothing, and all Company property, are also subject to inspection and search, with or without
            notice. Employees who violate this policy or who are suspected of violating this policy (as determined at the
            ;_]`Q^ipc TYcSbUdY_^' will be removed from the workplace immediately and will be subject to disciplinary
            action. The Company may also bring the matter to the attention of appropriate law enforcement authorities.
            Any conviction for criminal conduct involving illegal drugs, intoxicants, or controlled substances, whether on
            _b _VV Tedi( _b Q^i fY_\QdY_^ _V dXU ;_]`Q^ipc TbeW QRecU `_\YSi( ]Qi \UQT d_ TYcSY`\Y^Qbi QSdY_^( e` d_ Q^T
            including employment termination.

            8^ U]`\_iUUpc S_^fYSdY_^ _^ Q SXQbWU _V cQ\U( TYcdbYRedY_^( ]Q^eVQSdebY^Wmor attempted sale, distribution, or
            manufacturingmor possession of any controlled substance while off Company property will not be tolerated
            because that conduct, even though off duty, reflects adversely on the Company. In addition to reflecting
            adversely on the Company, the Company must keep people who are involved with illegal drugs, intoxicants,
            and controlled substances off premises owned or occupied by the Company in order to keep those
            substances off the premises.

            The use of prescription drugs and/or over-the-S_e^dUb TbeWc ]Qi Q\c_ QVVUSd Q^ U]`\_iUUpc Z_R `UbV_b]Q^SU
            Q^T cUbY_ec\i Y]`QYb dXQd U]`\_iUUpc fQ\eU d_ dXU ;_]`Q^i* 8^i U]`\_iUU gX_ Yc ecY^W `bUcSbY`dY_^ _b _fUb-
            the-counter drugs that may impair his or her ability to safely perform the job or may affect the safety or well
            RUY^W _V _dXUbc ]ecd ceR]Yd Q `XicYSYQ^pc cdQdU]U^d dXQd dXU `bUcSbY`dY_^ TbeW ecU gY\\ ^_d QVVUSd Z_R cQVUdi*
            The employee is not required to identify the medication or the underlying illness.

            PUNCTUALITY AND ATTENDANCE

            The Company considers regular and timely attendance as an essential function of all jobs at the Company.
            As an employee of the Company you are expected to be regular in attendance and punctual. Any tardiness
            or absence can cause problems for your fellow employees and your manager. When you are absent, others
            may have to perform your workload, just as you must assume the workload of others who are absent.

            Employees are expected to report to work as scheduled, on time and prepared to start work. Employees are
            also expected to remain at work for their entire work schedule, except for meal periods or when required to
            leave on authorized Company business. Late arrival, early departure or other absences from scheduled
            hours are disruptive and must be avoided. Excessive absenteeism or tardiness may lead to disciplinary
            action, up to and including termination of employment. The Company has complete discretion to determine
            when absences or tardies are excessive and what, if any, disciplinary action to take. If you fail to report for
            work without any notification to your manager, you may be considered to have abandoned your employment
            with the Company.




            Employee Handbook                                                                         Rev: August 2018
                                                             Page 17 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 77 of 124 PageIDWorkspot
                                                                                  #: 17230



            BUSINESS ETHICS

            The Company expects all officers, directors and employees to exercise the highest degree of professional
            business ethics in all actions they undertake on behalf of the Company. In furtherance of that objective, the
            Company expects its officers, directors and employees to act in accordance with the policies herein at all
            times.

            GENERAL REQUIREMENTS

                  l   The Company and its employees shall comply with all applicable legal requirements of the United
                      States and each state or foreign country in which the Company conducts its business.
                  l   The use of assets of the Company for any unlawful or improper purpose is strictly prohibited.
                  l   No undisclosed or unrecorded fund or asset of the Company shall be established or maintained for
                      any purpose.
                  l   No false or misleading entries shall be made for any reason in the books, records or any financial
                      documents of the Company, or any materials prepared for or submitted to its accountants or
                      independent auditors, and no employee shall engage in any arrangement that results in such
                      prohibited act. In addition, all employees dealing with or providing information or documentation to
                      dXU ;_]`Q^ipc QSS_e^dQ^dc _b QeTYd_bc ]ecd `b_fYTU S_]`\UdU Q^T QSSebQdU Y^V_b]QdY_^ d_ dXU
                      accountants or auditors and must immediately report any request, suggestion or threat that they do
                      otherwise to an Authorized Senior Officer.
                  l   No payment on behalf of the Company shall be approved without adequate supporting
                      documentation, or made with the intention or understanding that any part of such payment is to be
                      used for any purpose other than that described by the documents supporting the payment.
                  l   We expect employees to display utmost integrity in anything they write, whether for internal or
                      external use. As a result, all internal records, records, memoranda and other documents must be
                      accurate, complete and truthful and must be maintained in that condition without any alteration,
                      covering up, falsification or other change which would mislead someone reviewing the record about
                      its original contents or meaning. Any employee who is asked or directed to engage in such prohibited
                      conduct should report the issue immediately to an Authorized Senior Officer.
                  l   No confidential information concerning the Company shall be used or revealed within or outside the
                      Company without proper authorization and purpose.
                  l   The use of Company employees, materials or equipment for personal purposes is prohibited, unless
                      specifically authorized.
                  l   Compliance with established internal control procedures is required at all times.

            CONFLICTS OF INTEREST

            The Company expects the undivided loyalty of its employees in the conduct of Company business. It is
            important that employees be free from any financial interests or other relationships that might conflict with the
            best interests of the Company. Accordingly, each employee shall avoid any investment or other interest in
            another business which would directly conflict with the proper performance of his/her duties or responsibilities
            for the Company, or which might interfere with his/her independence of judgment with respect to transactions
            between the Company and such other business

            If an employee finds that he or she has, or is considering the assumption of, a financial interest or outside
            relationship which might involve a conflict of interest, or if the employee is in doubt as to the proper application
            of this policy, he or she should promptly make all the facts known to an Authorized Senior Officer and refrain
            from any exercise of responsibility in any manner which might reasonably be considered to be affected by
            any adverse interest.

            Employee Handbook                                                                            Rev: August 2018
                                                              Page 18 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 78 of 124 PageIDWorkspot
                                                                                  #: 17231



            FACILITIES

            USE OF EQUIPMENT

            All Company propertymincluding desks, storage areas, work areas, lockers, file cabinets, computer systems,
            office telephones, cellular telephones, modems, facsimile machines, duplicating machines, and vehiclesm
            must be used properly and maintained in good working order. Employees who lose, steal, or misuse
            Company property may be personally liable for replacing or fixing the item and may be subject to discipline,
            up to and including discharge.

            The Company reserves the right, at all times and without prior notice, to inspect and search all Company
            property for the purpose of determining whether this policy or any other policy of has been violated, or when
            an inspection and investigation is necessary for purposes of promoting safety in the workplace or compliance
            with state and federal laws. These inspections may be conducted during or outside of business hours and in
            the presence or absence of the employee.

            LXU ;_]`Q^ipc technical resources, such as its computer system, voice mail system, and e-mail, are
            provided for use in the pursuit of Company business and are to be reviewed, monitored, and used only in that
            pursuit, except as provided in this policy. As a result, computer data, voice mail messages, and email
            transmissions are readily available to numerous persons. If, during the course of your employment, you
            perform or transmit work on Company computer systems or other technical resources, your work may be
            subject to the investigation, search, and review of others in accordance with this policy. In addition, any
            electronically stored communications that you either send to or receive from others may be retrieved and
            reviewed when doing so serves the legitimate business interests and obligations of the Company.

            Employees are otherwise permitted to use Company equipment for occasional, non-work purposes with
            permission from their manager. Nevertheless, employees have no right of privacy as to any information or
            file maintained in or on Company property or transmitted or stored through Company computer systems,
            voice mail, e-mail, or other technical resources. All bills and other documentation related to the use of
            Company equipment or property are the property of the Company and may be reviewed and used for
            purposes that the Company considers appropriate.

            Employees may access only files or programs, whether computerized or not, that they have permission to
            enter. Computer software is protected from unauthorized copying and use by federal and state law;
            unauthorized copying or use of computer software exposes both the Company and the individual employee
            to substantial fines and/or imprisonment. Therefore, employees may not load personal software onto the
            ;_]`Q^ipc S_]puter system without approval by an Authorized Senior Officer or the most senior manager
            _V dXU ;_]`Q^ipc Y^dUb^Q\ Y^V_b]QdY_^ dUSX^_\_Wi _`UbQdY_^c( Q^T ]Qi ^_d S_`i c_VdgQbU Vb_] dXU ;_]`Q^i
            for personal use. Unauthorized review, duplication, dissemination, removal, installation, damage, or alteration
            of files, passwords, computer systems or programs, or other property of the Company, or improper use of
            information obtained by unauthorized means, may be grounds for disciplinary action up to and including
            discharge.

            Messages stored and/or transmitted by Company voice mail or Company e-mail must not contain content that
            may reasonably be considered offensive or disruptive to any employee. Offensive content would include, but
            not be limited to, sexual comments or images, racial slurs, gender-specific comments or any comments or
            images that would offend someone on the basis of his or her age, sexual orientation, religious or political
            beliefs, national origin, or disability.

            INTERNET AND ELECTRONIC M AIL USE

            Internet, World Wide Web, and Intranet access has been provided to Company employees for the benefit of
            dXU ;_]`Q^ipc RecY^Ucc Y^dUbUcdc* LXYc QSSUcc U^QR\Uc U]`\_iUUc d_ S_^^USd d_ Y^V_b]QdY_^ Q^T _dXUb
            resources around the world. All employees are required to maintain and enhance the Company's public

            Employee Handbook                                                                        Rev: August 2018
                                                             Page 19 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 79 of 124 PageIDWorkspot
                                                                                  #: 17232


            image, and to use these resources in a productive manner in accordance with the following guidelines.
            Violations of any guidelines listed above may result in disciplinary action up to and including termination. In
            addition, the Company may advise appropriate legal officials of any illegal violations.

                     ACCEPTABLE USES OF THE INTERNET

            =]`\_iUUc QSSUccY^W dXU A^dUb^Ud( O_b\T OYTU OUR Q^T+_b dXU ;_]`Q^ipc _g^ A^dbQ^Ud QbU bU`bUcU^dY^W dXU
            Company when doing so. Accordingly, all such communications should be for professional, business reasons
            and should not be for personal use. Each employee is responsible for ensuring that they use their Internet
            access privilege in an effective, ethical and lawful manner. Online forums may be used to conduct official
            Company business, or to gain technical or analytical advice. Electronic mail may be used for non-confidential
            business contacts.

                     UNACCEPTABLE USE OF THE INTERNET

            LXU A^dUb^Ud( O_b\T OYTU OUR Q^T+_b dXU ;_]`Q^ipc A^dbQ^Ud cX_e\T ^_d RU ecUT V_b `Ubc_^Q\ WQY^ _b
            advancement of individual views. Solicitation of non-Company business, or any use of the Internet for
            personal gain, is strictly prohibited. Use of the Internet must not disrupt the operation of the Company network
            _b dXU ^Udg_b[c _V _dXUb ecUbc( Q^T ]ecd ^_d Y^dUbVUbU gYdX Q^ U]`\_iUUpc `b_TeSdYfYdi* ;_`ibYWXdUT ]QdUbYQ\c
            belonging to entities other than this Company may not be transmitted by employees on the Internet.
            Employees are not permitted to copy, transfer, rename, add or delete information or programs belonging to
            other users unless given express permission to do so by the owner of such information or programs. Failure
            to observe copyright or license agreements may result in disciplinary action from the Company or legal action
            by the copyright owner.

            Employees should be aware that harassment of any kind is prohibited. No messages with derogatory or
            inflammatory remarks about an individual or group's age, disability, gender, race, religion, national origin,
            physical attributes, sexual preference or any other classification protected by federal, state or local law will
            be transmitted.

                     EMPLOYEE RESPONSIBILITIES

            =]`\_iUUc gY\\ RU WYfU^ Q^ U\USdb_^YS ]QY\ `Qccg_bT gXU^ WbQ^dUT QSSUcc d_ dXU A^dUb^Ud _b dXU ;_]`Q^ipc
            electronic mail system. Employees may change these passwords from time to time, however, all passwords
            must be made known to the Company. Because your system may need to be accessed by the Company
            when you are absent, the IT administrator will further be able to access all Company computer equipment,
            electronic mail and Internet accounts.

            Each employee is responsible for the content of all text, audio or images that they place or send over the
            Internet. All messages communicated on the Internet should have your name attached. No messages will
            be transmitted under an assumed name. Employees or other users may not attempt to obscure the origin of
            any message. Employees who wish to express personal opinions on the Internet are encouraged to obtain
            their own user names on other Internet systems.

            To prevent computer viruses from being transmitted through the system, employees must exercise strong
            caution when downloading any software onto their computer or any drive in that computer, and must consult
            an Authorized Senior Officer or the most cU^Y_b ]Q^QWUb _V dXU ;_]`Q^ipc Y^dUb^Q\ Y^V_b]QdY_^ dUSX^_\_Wi
            operations should there be any question of what is proper conduct in this regard.

                     COMPUTER AND SYSTEM SECURITY

            All computers and the data stored on them are and remain at all times the property of the Company. As such,
            Q\\ ]UccQWUc SbUQdUT( cU^d _b bUdbYUfUT _fUb dXU A^dUb^Ud _b dXU ;_]`Q^ipc U\USdb_^YS ]QY\ cicdU] QbU dXU
            property of the Company, and should be considered public information. The Company reserves the right to
            retrieve and reQT Q^i ]UccQWU S_]`_cUT( cU^d( _b bUSUYfUT _^ dXU ;_]`Q^ipc S_]`edUb UaeY`]U^d Q^T
            electronic mail system. Employees should be aware that, even when a message is deleted or erased, it is
            Employee Handbook                                                                         Rev: August 2018
                                                             Page 20 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 80 of 124 PageIDWorkspot
                                                                                  #: 17233


            still possible to recreate the message; therefore, ultimate privacy of a message cannot be ensured to anyone.
            Accordingly, Internet and electronic mail messages are public communication and are not private.
            Furthermore, all communications including text and images can be disclosed to law enforcement or other
            third parties without prior consent of the sender or the receiver.

            USE OF SOCIAL MEDIA AND SOCIAL NETWORKING

            The Company understands that some employees may wish to post writings, audio or video files, or other
            content to wikis, blogs, social networking sites, or elsewhere on the internet. While the Company respects
            U]`\_iUUcp bYWXdc d_ `Ubc_^Q\ Uh`bUccY_^( Y^dUb^Ud `_cdY^Wc SQ^ QVVUSd dXU ;_]`Q^i* =fU^ n`Ubc_^Q\o
            postings, depending on the content, can affect the Company and its reputation. Therefore, the Company has
            expectations of any employee who posts on the internet to act with professional discretion.

                     PERSONAL BLOGGING

            The Company understands that some employees may wish to create and maintain personal web logs or
            nR\_Wco _b _dXUbgYcU `_cd _^ >QSUR__[( Lgitter and elsewhere on the internet, and/or post comments and
            content on the internal website. While the Company respects your right to personal expression, and views
            your postings on the internet as your personal project, you must also understand that your personal postings
            could adversely affect the Company. Therefore, you must follow these guidelines when engaging in such
            activity:

                     k       Personal Expression. Personal postings contain the views of a particular employee, not the
                             Company; however, readers may not immediately appreciate this concept. If you choose to
                             discuss the Company, your employment or the industry in any way, you must identify yourself
                             as a Company employee and make it clear that the views expressed are your personal views
                             and do not necessarily reflect the views of the Company.

                     k       Protect Our Brand and Our Customers. As part of protecting the Company, please ensure
                             that you do not post photos of company documents, white boards of brainstorming sessions,
                             or other sensitive materials. In addition, do not post any materials that unlawfully defame or
                             disparage the Company, co-workers, customers, clients, or others. In fact, you must not
                             reference the customers/clients we work with in any manner, whether positive or negative.
                             It is essential that we respect their privacy. As far as your co-workers, please do not
                             reference or post video or audio files of coworkers or discuss other co-g_b[Ubcp `Ubc_^Q\
                             information without their approval; they may prefer to keep a low profile. In short, respect
                             UfUbi_^Upc `bYfQSi bYWXdc* G^SU QWQY^( Yd Yc Q\\ QR_ed ZeTW]U^d* OU bUc`USd U]`\_iUUpc
                             freedom of expression. Just think about the consequences of what is posted.

                     k       Company Time and Company Equipment. Comply with the Use of Equipment and Internet
                             and Electronic Mail Use policies while using Company equipment and/or systems.

                     CORPORATE BLOGGING

            ;_b`_bQdU R\_WWY^W Yc `eR\YS\i `_cdY^W Y^V_b]QdY_^ Qd dXU ;_]`Q^ipc TYbUSdY_^ d_ R\_Wc _b _dXUb Y^dUb^Ud cYdUc
            maintained or owned by the Company and which may or may not be available to the public, or blogging to
            other sites as a Company representative. Some employees may be provided the opportunity to blog on behalf
            of the Company. Any corporate blogging must be within the following guidelines:

                     k       Authorization. Only employees who have received prior approval from the Authorized Senior
                             Officer(s) listed in this handbook may post corporate blogging content.

                     k       Personal Expression. Even though authorized bloggers are blogging at the direction of the
                             Company, the Company wishes to maintain a level of separation between views of



            Employee Handbook                                                                        Rev: August 2018
                                                             Page 21 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 81 of 124 PageIDWorkspot
                                                                                  #: 17234


                             the authorized blogger and the official views of the Company. Therefore, not only must the
                             authorized blogger disclose that he or she is employed by the Company, he or she should
                             always include a disclaimer explaining that the views expressed in the corporate blogging
                             content do not necessarily reflect the views of the Company.

                     k       Posting Review/Approval. The process for reviewing corporate blogging content of a
                             particular posting, including whether review and approval is necessary, will depend on the
                             nature of the posting. Typically, postings by an authorized blogger to a blog owned or
                             maintained by the Company will not require prior review and approval. However, the
                             Company encourages authorized bloggers to seek the guidance of the Authorized Senior
                             Officer(s) listed in this handbook should they have any questions about the propriety of any
                             portion of an intended posting. Typically, for postings to blogs not owned or maintained by
                             the Company, the opportunity must be screened and approved by the Authorized Senior
                             Officer(s) listed in this handbook. If an opportunity is accepted, the content of the posting
                             must also be reviewed and approved by the Authorized Senior Officer(s) listed in this
                             handbook.

                     k       Ownership. By posting as an authorized blogger, an employee acknowledges and agrees
                             that all corporate blogging content will be the sole and exclusive property of the Company,
                             and the employee assigns to the Company all of the emp\_iUUpc bYWXd( dYd\U Q^T Y^dUbUcd Y^
                             and to all corporate blogging content, including all intellectual property rights therein. At the
                             ;_]`Q^ipc bUaeUcd( dXU U]`\_iUU gY\\ UhUSedU T_Se]U^dc Q^T dQ[U ceSX VebdXUb QSdc Qc dXU
                             Company may reasonably request to assist the Company in acquiring, perfecting and
                             maintaining its intellectual property rights and other legal protections for the corporate
                             blogging content.

                     k       Company Time and Company Equipment. The Use of Equipment and Internet and Electronic
                             Mail Use policies uses of the Company electronic assets and information systems. Comply
                             with these policies at all times while using Company equipment and/or systems to create or
                             update your postings. When blogging for the Company, authorized bloggers may blog during
                             regular work hours with prior approval.

                     OTHER GENERAL GUIDELINES

            When employees speak directly to the world in a public forum, without the benefit of direct leadership
            oversight, the Company may face higher risks, but that is balanced against the higher rewards that may come
            from blogging and engaging in social networking. In addition to the guidelines set forth above, any time you
            post, please consider the following:

                     k       Respect Your Audience. While you may disagree with other viewpoints, always maintain a
                             high level of respect and professionalism. At all times, harassment of others will not be
                             tolerated. Postings must not violate any Company policies. Assume that people, including
                             other employees and customers, are reading your postings, and can access them even after
                             you delete them.

                     k       Protect Confidential/Trade Secret Information. You should consider anything you post as
                             accessible by anyone and you cannot rely on the restricted content features of some
                             websites which are enabled, for example, to protect against access by hackers, etc. You
                             must refrain from disclosing confidential, proprietary, sensitive or trade secret information of
                             the Company and third parties. This includes, but is not limited to, information about
                             Company business strategy, financial and operational data, images of our private property
                             which are normally not accessible to the public (such as pictures of our buildings and inside
                             headquarters work areas), and other information designated in the handbook or elsewhere
                             Qc `bYfQdU ;_]`Q^i TQdQ* KeSX TYcS\_cebUc dXbUQdU^ dXU ;_]`Q^ipc Y^dU\\USdeQ\ property
                             rights, privacy rights, ongoing business with third parties, and compliance with applicable
                             laws. Additionally, the Company may have certain rights in

            Employee Handbook                                                                           Rev: August 2018
                                                             Page 22 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 82 of 124 PageIDWorkspot
                                                                                  #: 17235


                             Q^i Y^fU^dY_^c _b S_^SU`dc i_e SbUQdU dXQd bU\QdU d_ dXU ;_]`Q^ipc RecY^Ucc7 i_e cX_e\T
                             consult with the Authorized Senior Officer(s) listed in this handbook before making any such
                             disclosures.

                      k      Refer Company-Related Media Inquiries To The Company. At times, a posting can attract
                             the attention of the media. If the media contacts you about a Company-related posting and
                             Qc[c V_b Y^V_b]QdY_^ _b S_]]U^d Vb_] dXU ;_]`Q^i( T_ ^_d cQi nF_ S_]]U^d*o KY]`\i bUVUb
                             the media to the Authorized Senior Officer(s) listed in this handbook.

                      k      Do Not Break The Law. In addition to protecting Company secrets and intellectual property,
                             do not engage in any unlawful activity.

                      k      Use Good Judgment. Think about what you write before posting it. Speak the truth, and
                             RQS[ e` i_eb _`Y^Y_^c gYdX VQSdc* AV i_e bUVUbU^SU c_]U_^U U\cUpc YTUQc _b S_^dU^d( WYfU^
                             them credit for it. Finally, remember to log off whenever you are finished commenting on a
                             web page or walk away from a computer, to avoid allowing someone else to post while you
                             remain logged on and having that posting attributed to you.

            The Company, in its discretion, will determine whether a particular blog or posting violates Company policy.
            As with all other policies, violation of this policy may result in corrective action, including separation of your
            employment. The Company further reserves the right to ask that employees remove or modify posted
            content, and/or to refrain from commenting on topics relating to the Company, if legally required or advisable
            for business reasons, and to avail itself of other remedies available to it for postings by former employees
            gXYSX fY_\QdU dXU ;_]`Q^ipc bYWXdc* AV i_e UfUb XQfU Q aeUcdY_^ QR_ed gXUdXUb ]QdUbYQ\ Yc Q``b_`bYQdU d_
            post, feel free to inquire with the Authorized Senior Officer(s) listed in this handbook.

            The Company is not responsible for the accuracy, completeness, appropriateness, legality or applicability of
            any postings, including but not limited to anything said, depicted or written by users. The Company may, at
            its option, establish limits concerning postings. The Company does not endorse any postings (except by
            authorized Company officials) or any opinion, recommendation, or advice expressed therein. This policy is
            intended to be interpreted in a manner that is consistent with applicable law.

            EMPLOYEE PROPERTY

            Employees are urged not to bring valuables to work. If necessary to do so, all valuables should be kept in a
            secure location. The Company assumes no responsibility for the loss, theft or damage of employee personal
            property.

            SECURITY

            Security of Company facilities as well as the welfare of our employees requires that every individual be
            constantly alert to security risks. In this regard please note the following:

                  l   Immediately notify your manager of suspicious persons, or persons acting in a suspicious manner,
                      in or around the facility.
                  l   Immediately notify a manager of the loss of keys, security passes or identification badges.
                  l   Do not lend keys, security passes, or identification badges to anyone who is not authorized to
                      possess them.
                  l   Do not disclose computer passwords, electronic door codes, or any other security access information
                      to anyone who is not authorized to have that information.




            Employee Handbook                                                                           Rev: August 2018
                                                             Page 23 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 83 of 124 PageIDWorkspot
                                                                                  #: 17236


            SOLICITATION/DISTRIBUTION OF LITERATURE

            The Company has established rules applicable to all employees which govern solicitation or distribution of
            written material during working time and entry onto the premises and work areas. All employees are expected
            to comply strictly with these Company rules.

                  l   No employee shall solicit or promote support for any cause or organization during his or her working
                      time or during the working time of the employee or employees at whom such activity is directed.
                  l   No employee shall distribute or circulate any written or printed material in work areas at any time, or
                      during his or her working time or during the working time of the employee or employees at whom
                      such activity is directed.
                  l   Under no circumstances will non-employees be permitted to solicit or to distribute written material
                      for any purpose on Company property.
                  l   Off duty employees are not permitted in areas not open to the public.

            As used in this policy, "working time" includes all time for which an employee is paid and/or is scheduled to
            be performing services for the Company.

            TELEPHONE AND CELLULAR PHONE USE

            It is important that the telephone lines be kept available for business purposes. Personal calls, both incoming
            and outgoing are not permitted, except in emergencies. Employees should limit personal telephone calls to
            personal time and to use personal telephones. Any personal long-distance calls should be charged to the
            U]`\_iUUpc X_]U dU\U`X_^U _b `Ubc_^Q\ SbUTYd SQbT*

            Employees whose job responsibilities include regular or occasional driving and who are issued a Company
            cellular telephone for business-related work use are expected to put safety first before all other concerns.
            Employees whose job responsibilities do not specifically include driving as an essential function, but who are
            issued a Company-provided cellular telephone for business use, are also expected to abide by the provisions
            herein.

            It is recommended that employees who are driving during the course of their Company work refrain from using
            their phone while driving. Special care should be taken in situations where there is traffic, inclement weather,
            or the employee is driving in an unfamiliar area. Employees who are charged with traffic violations resulting
            from their use of personal or Company-issued cellular telephones while driving will be solely responsible for
            all liabilities, fines, etc., that result.

            HEALTH AND SAFETY

            The health and safety of employees and others on Company property are of critical concern to the Company.
            We strive to attain the highest possible level of safety in all activities and operations. The Company also
            intends to comply with all health and safety laws applicable to our business.

            To this end, the Company must rely upon our employees to ensure that work areas are kept safe and free of
            hazardous conditions. Employees should be conscientious about work place safety including proper
            operating methods and known dangerous conditions or hazards. Employees should report any unsafe
            conditions or potential hazards to a manager immediately, even if you believe you have corrected the problem.
            If you suspect a concealed danger is present on Company premises, or in a product, facility, piece of
            equipment, process or business practice for which the Company is responsible, bring it to the attention of
            your manager immediately. Managers should arrange for the correction of any unsafe condition or concealed
            danger immediately and should contact an Authorized Senior Officer regarding the problem.

            Periodically, the Company may issue rules and guidelines governing work place safety and health. The
            Company may also issue rules and guidelines regarding the handling and disposal of hazardous substances
            and waste. All employees should familiarize themselves with these rules and guidelines as strict compliance
            Employee Handbook                                                                          Rev: August 2018
                                                             Page 24 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 84 of 124 PageIDWorkspot
                                                                                  #: 17237


            will be expected. Failure to strictly comply with rules and guidelines regarding health and safety or negligent
            work performance which endangers health and safety will not be tolerated.

            Additionally, the Company has developed a written Injury and Illness Prevention Program as required by law.
            It is your responsibility to read, understand and observe the Injury and Illness Prevention Program provisions
            applicable to your job.

            Any work place injury, accident or illness must be reported to your manager as soon as possible, regardless
            of the severity of the injury or accident. If medical attention is required immediately, managers will assist
            employees in medical care, after which the details of the injury or accident must be reported.

            COMMUNICABLE DISEASES

            In order to help keep the Company safe, we need your help. If you are (a) diagnosed with an illness that is
            communicable in our workplace such as active TB (Tuberculosis) or SARS (Severe Acute Respiratory
            Syndrome), or (b) if you believe you may have been exposed to a person so diagnosed, or (c) if you have
            recently visited a location in which there has been an outbreak of such an illness and you do not feel well or
            are exhibiting any symptoms of the illness in question, you must report this to an Authorized Senior Officer.
            This information will be kept confidential to the extent reasonably possible but, obviously, full confidentiality
            cannot be guaranteed under these circumstances.




            Employee Handbook                                                                          Rev: August 2018
                                                             Page 25 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 85 of 124 PageIDWorkspot
                                                                                  #: 17238



            EMPLOYEE BENEFITS

            SUITE OF EMPLOYEE BENEFITS

            The Company is pleased with the competitive benefit offering that is currently in place. However, we are
            always open to suggestions as to how to improve our benefit offering and will work to understand the feasibility
            of incorporating suggestions into the employee benefit offering.

            INSURANCE BENEFITS

                      DISABILITY INSURANCE

            If in California, you are covered by California State Disability Insurance (SDI). SDI may be payable when you
            cannot work because of illness or injury not caused by employment at the Company or when you are entitled
            to temporary workers' compensation at a rate less than the daily disability benefit amount.

                      FAMILY TEMPORARY DISABILITY INSURANCE (PAID FAMILY LEAVE BENEFITS)

            CaliV_b^YQ U]`\_iUUc QbU S_fUbUT Ri ;Q\YV_b^YQpc HQYT >Q]Y\i DUQfU &H>D' RU^UVYd* LXU H>D Ve^T Yc
            administered by the California Employment Development Department (EDD), not the Company, which means
            that employees must apply to the EDD to receive this benefit. Through the PFL fund, the EDD will provide
            eligible employees with a wage supplement for a maximum of six weeks within a 12-month period. PFL
            benefits may be available from the EDD for a leave of absence:

                  l   For the birth or placement of a child, as defined by the PFL law, for adoption or foster care within
                      one year of the birth or placement of the child; or
                  l   To care for an immediate family member (spouse, registered domestic partner, child or parent, as
                      defined by the PFL law) who is seriously ill and requires care.
            PFL benefits will be coordinated with an otherwise authorized leave of absence. In such circumstances, the
            use of PFL benefits and/or paid time off during the leave period will not extend the length of the leave beyond
            what is required by applicable law and/or Company policy. Employee benefits do not accrue during a leave
            of absence unless otherwise required by law or applicable Company policies.

            The EDD mandates a seven (7) day waiting period before an eligible employee may receive PFL benefits.
            Accrued PTO must be used by the employee during the waiting period. The EDD does not mandate a seven
            (7) day waiting period before an eligible employee receives PFL benefits for the purpose of bonding with a
            newborn child if the employee applies for PFL benefits immediately after recovering from a pregnancy-related
            disability and SDI benefits have ended.

                      UNEMPLOYMENT COMPENSATION

            The Company contributes to the Unemployment Insurance Fund on behalf of its employees. In the event
            your employment with the Company ends, you may be entitled to benefits in accordance with this Fund.

                      SOCIAL SECURITY

            Social Security is an important part of every employee's retirement benefit. The Company pays a matching
            contribution to each employee's Social Security taxes.




            Employee Handbook                                                                         Rev: August 2018
                                                             Page 26 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 86 of 124 PageIDWorkspot
                                                                                  #: 17239


                      WORKERS' COMPENSATION

            At no cost to you, you are protected by Workers' Compensation Insurance while an employee at the Company.
            The policy covers you in case of occupational injury or illness by providing, among other things, medical care,
            compensation and vocational rehabilitation.

            To ensure that you receive any workers' compensation benefits to which you may be entitled, you will need
            to:

                  l   Immediately report any work-related injury to your manager.
                  l   Complete in writing the appropriate forms and send them to the appropriate parties.
                  l   Seek medical treatment and follow-up care if required.

            The Company is required by law to notify the workers' compensation insurance company of any concerns of
            false or fraudulent claims. Any person who makes or causes to be made any knowingly false or fraudulent
            material statement or material misrepresentation for the purpose of obtaining or denying workers'
            compensation benefits or payments is guilty of a felony. A violation of this law is punishable by imprisonment
            for one to five years, or by a fine not exceeding $50,000.00 or double the value of the fraud, whichever is
            greater, or both. Additional civil penalties may also be assessed.

            LEAVES OF ABSENCE

                      GENERAL PROVISIONS

            The Company may grant a leave of absence in certain circumstances. It is important to request any leave in
            writing as far in advance as possible, to keep in touch with your supervisor during your leave, and to give
            prompt notice if there is any change in your return date.

            You may not obtain other employment or apply for unemployment insurance while you are on a leave of
            absence. Acceptance of other employment while on leave may be treated as a voluntary resignation from
            employment with the Company.

            PTO, holidays and other benefits will not accrue while you are on a leave of absence unless otherwise
            required by law. Upon return from a leave of absence, you will be credited with the full employment status
            that existed prior to the start of the leave. While you will retain your original date of hire, you will not receive
            length of service credit for the time you were on leave, unless otherwise required by law.

                      FAMILY AND MEDICAL LEAVE

            If the Company meets federal and/or state law requirements for family and medical leave coverage, the
            Company will grant family and medical leave in accordance with the requirements of applicable law in effect
            at the time the leave is granted. Although the federal and state laws sometimes have different names, the
            Company refers to these types of leaves collectively as n>ED8 DUQfU*o F_ WbUQdUb _b \UccUb \UQfU RU^UVYdc
            will be granted than those set forth in such state or federal laws. In certain situations, the federal law requires
            that provisions of state law apply. In any case, employees will be eligible for the most generous benefits
            available under applicable law.

            Please contact your supervisor as soon as you become aware of the need for a FMLA Leave. Employees
            QbU Uh`USdUT d_ `b_fYTU `b_]`d ^_dYSU d_ dXU ;_]`Q^i _V Q^i SXQ^WU&c' d_ Q^ U]`\_iUUpc bUdeb^ d_ g_b[ date.
            Accepting or continuing other employment while on leave that is contrary to the restrictions indicated by your
            FMLA certification, or filing for unemployment insurance benefits while on leave may be treated as a voluntary
            resignation from employment.




            Employee Handbook                                                                            Rev: August 2018
                                                              Page 27 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 87 of 124 PageIDWorkspot
                                                                                  #: 17240


                     EMPLOYEE ELIGIBILITY

            To be eligible for FMLA Leave benefits, you must: (1) have worked for the Company for a total of at least 12
            months; (2) have worked at least 1,250 hours over the previous 12 months as of the start of the leave; and
            (3) work at a location where at least 50 employees are employed by the Company within 75 miles, as of the
            date the leave is requested.

                     REASONS FOR LEAVE

            KdQdU Q^T VUTUbQ\ \Qgc Q\\_g >ED8 DUQfU V_b fQbY_ec bUQc_^c* 9USQecU Q^ U]`\_iUUpc bYWXdc Q^T _R\YWQdY_^c
            may vary depending upon the reason for the FMLA Leave, it is important to identify the purpose or reason for
            the leave. FMLA Leave may be used for one of the following reasons:

                    (1)      the birth, adoption, or foster care of an employee's child within 12 months following birth or
                             placement of dXU SXY\T &n9_^TY^W DUQfUo'7
                    (2)      to care for an immediate family member (spouse, registered domestic partner, child, or parent
                             gYdX Q cUbY_ec XUQ\dX S_^TYdY_^ &n>Q]Y\i ;QbU DUQfUo'7
                    (3)      Q^ U]`\_iUUpc Y^QRY\Ydi d_ g_b[ RUSQecU _V Q cUbY_ec XUQ\dX S_^TYdY_^ &nKUrious Health
                             ;_^TYdY_^ DUQfUo'7
                    (4)      Q naeQ\YViY^W UhYWU^Si(o Qc TUVY^UT e^TUb dXU >ED8( QbYcY^W Vb_] Q c`_ecUpc( SXY\Tpc( _b
                             `QbU^dpc QSdYfU Tedi _b SQ\\ d_ QSdYfU Tedi Y^ Q V_bUYW^ S_e^dbi Qc Q ]U]RUb _V dXU ]Y\YdQbi
                             reserves, National Guard or Armed Forces &nEY\YdQbi =]UbWU^Si DUQfUo'7 _b
                    (5)      to care for a spouse, child, parent or next of kin (nearest blood relative) who is (a) an Armed
                             Forces member (including the military reserves and National Guard) undergoing medical
                             treatment, recuperation, or therapy, is otherwise in an outpatient status, or is otherwise on
                             the temporary disability retired listmwith a serious injury or illness incurred or aggravated in
                             the line of duty while on active duty that may render the individual medically unfit to perform
                             his or her military duties; or (b) a person who, during the five (5) years prior to the treatment
                             necessitating the leave, served in the active military, Naval, or Air Service, and who was
                             discharged or released therefrom under conditions other than dishonorable (Q nfUdUbQ^o Qc
                             defined by the Department of Veteran Affairs) and who has a qualifying injury or illness
                             incurred or aggravated in the line of duty while on active duty that manifested itself before or
                             QVdUb dXU ]U]RUb RUSQ]U Q fUdUbQ^ &nEY\YdQbi ;QbUWYfUb DUQfUo'*

                     LENGTH OF LEAVE

            The maximum amount of FMLA Leave will be twelve (12) workweeks in any 12-month period when the leave
            is taken for: (1) Bonding Leave; (2) Family Care Leave; (3) Serious Health Condition Leave; and/or (4) Military
            Emergency Leave. However, if both spouses (or registered domestic partners) work for the Company and
            are eligible for leave under this policy, the spouses (or registered domestic partners) will be limited to a total
            of 12 workweeks off between the two of them when the leave is for Bonding Leave or to care for a parent
            using Family Care Leave. A 12-month period begins on the date of your first use of FMLA Leave. Successive
            12-month periods commence on the date of your first use of such leave after the preceding 12-month period
            has ended.

            The maximum amount of FMLA Leave for an employee wishing to take Military Caregiver Leave will be a
            combined leave total of twenty-six (26) workweeks in a single 12-month period. A "single 12-month period"
            begins on the date of your first use of such leave and ends 12 months after that date.

            If both spouses work for the Company and are eligible for leave under this policy, the spouses will be limited
            to a total of 26 workweeks off between the two when the leave is for Military Caregiver Leave only or is for a
            combination of Military Caregiver Leave, Military Emergency Leave, Bonding Leave and/or Family Care
            Leave taken to care for a parent.




            Employee Handbook                                                                           Rev: August 2018
                                                             Page 28 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 88 of 124 PageIDWorkspot
                                                                                  #: 17241


            Under some circumstances, you may take FMLA Leave intermittentlymwhich means taking leave in blocks
            of time, or by reducing your normal weekly or daily work schedule. Leave taken intermittently may be taken
            in increments of no less than one hour.

            L_ dXU UhdU^d bUaeYbUT Ri \Qg( c_]U UhdU^cY_^c d_ \UQfU RUi_^T Q^ U]`\_iUUpc >ED8 U^dYd\U]U^d ]Qi RU
            granted when the leave is necessitated by an employee's work-bU\QdUT Y^Zebi+Y\\^Ucc _b Q nTYcQRY\Ydio Qc TUVY^UT
            under the Americans with Disabilities Act and/or applicable state or local law. In addition, in some
            circumstances and in accordance with applicable law, an extension to FMLA Leave may be granted when the
            leave is taken to care for a registered domestic partner and/or a registered domestic partner's child. Certain
            restrictions on these benefits may apply.

                     NOTICE AND CERTIFICATION

                                              (i)       Bonding, Family Care, Serious Health Condition and Military
                                                        Family Care Leave Requirements

            Employees are required to provide:

                     1.        when the need for the leave is foreseeable, 30 days advance notice or such notice as is
                               both possible and practical if the leave must begin in less than 30 days normally this would
                               be the same day the employee becomes aware of the need for leave or the next business
                               day);

                     2.        when the need for leave is not foreseeable, notice within the time prescribed by the
                               ;_]`Q^ipc ^_b]Q\ QRcU^SU bU`_bdY^W `_\YSi( e^\Ucc e^eceQ\ SYbSe]cdQ^SUc `bUfU^d
                               compliance, in which case notice is required as soon as is otherwise possible and practical;

                     3.        when the leave relates to medical issues, a completed Certification of Health-Care Provider
                               form within 15 calendar days (for Military Caregiver Leave, an invitational travel order or
                               invitational travel authorization may be submitted in lieu of a Certification of Health-Care
                               Provider form);

                     4.        periodic recertification (upon request); and

                     5.        periodic reports during the leave.

            Certification forms are available from your supervisor. 8d dXU ;_]`Q^ipc Uh`U^cU( dXU ;_]`Q^i ]Qi Q\c_
            require a second or third medical opinion regarding your own serious health condition. Employees are
            expected to cooperate with the Company in obtaining additional medical opinions that the Company may
            require.

            When leave is for planned medical treatment, you must try to schedule treatment so as not to unduly disrupt
            dXU ;_]`Q^ips operation. Please contact your supervisor prior to scheduling planned medical treatment.

                                                     (ii)    Military Emergency Leave

            Employees are required to provide:

                     6.        as much advance notice as is reasonable and practicable under the circumstances;

                     7.        a copy of the covered military member's active duty orders when the employee requests
                               leave; and
                     8.        a completed Certification of Qualifying Exigency form within 15 calendar days, unless
                               unusual circumstances exist to justify providing the form at a later date.

            Certification forms are available from your supervisor.
            Employee Handbook                                                                         Rev: August 2018
                                                            Page 29 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 89 of 124 PageIDWorkspot
                                                                                  #: 17242


                                    (iii)   Failure to Provide Certification and to Return from Leave

            Absent unusual circumstances, failure to comply with these notice and certification requirements may result
            Y^ Q TU\Qi _b TU^YQ\ _V dXU \UQfU* AV i_e VQY\ d_ bUdeb^ d_ g_b[ Qd i_eb \UQfUpc Uh`YbQdY_^ Q^T XQfU ^_d _RdQY^UT
            an extension of the leave, the Company may presume that you do not plan to return to work and have
            voluntarily terminated your employment.

                     COMPENSATION DURING LEAVE

            Generally, FMLA Leave is unpaid. However, you may be eligible to receive benefits through Statesponsored
            or Company-sponsored wage-replacement benefit programs. If you are eligible to receive these benefits,
            you may also choose to supplement these benefits with the use of accrued PTO, to the extent permitted by
            law and Company policy. All such payments will be integrated so that you will receive no more than your
            regular compensation during this period. If you are not eligible to receive any of these wagereplacement
            benefits, the Company may require you to use accrued PTO to cover some or all of the FMLA Leave. The
            use of paid benefits will not extend the length of your FMLA Leave.

                     BENEFITS DURING LEAVE

            The Company will continue making contributions for your group health benefits during your leave on the same
            terms as if you had continued to work. This means that if you want your benefits coverage to continue during
            your leave, you must also continue to make any premium payments that you are now required to make for
            yourself or your dependents. Employees taking Bonding Leave, Family Care Leave, Serious Health Condition
            Leave, and Military Emergency Leave will generally be provided with group health benefits for a 12 workweek
            period. Employees taking Military Caregiver Leave may be eligible to receive group health benefits coverage
            for up to a maximum of 26 workweeks. In some instances, the Company may recover premiums it paid to
            maintain health coverage if you fail to return to work following a FMLA Leave.

            If you are on a FMLA Leave but are not entitled to continued paid group health insurance coverage, you may
            continue your coverage through the Company in conjunction with federal and/or state COBRA guidelines by
            making monthly payments to the Company for the amount of the relevant premium. Please contact your
            supervisor for further information.

            Your length of service as of the leave will remain intact, but accrued benefits such as PTO will not accrue
            while on an unpaid FMLA Leave.

                     REINSTATEMENT

            Under most circumstances, you will be reinstated to the same position held at the time of the leave or to an
            equivalent position with equivalent pay, benefits, and other employment terms and conditions. However, you
            have no greater right to reinstatement than if you had been continuously employed rather than on leave. For
            example, if you would have been laid off had you not gone on leave, or if your position has been eliminated
            during the leave, then you will not be entitled to reinstatement.

            Prior to being allowed to return to work, an employee wishing to return from a Serious Health Condition Leave
            must submit an acceptable release from a health care provider. For an employee on intermittent FMLA leave,
            such a release may be required if reasonable safedi S_^SUb^c UhYcd bUWQbTY^W dXU U]`\_iUUpc QRY\Ydi d_ `UbV_b]
            his or her duties, based on the serious health condition for which the employee took the intermittent leave.

            nCUi U]`\_iUUc(o Qc TUVY^UT Ri \Qg( ]Qi RU ceRZUSd d_ bUY^cdQdU]U^d \Y]YdQdY_^c Y^ some circumstances. If
            i_e QbU Q n[Ui U]`\_iUU(o i_e gY\\ RU ^_dYVYUT _V dXU `_ccYR\U \Y]YdQdY_^c _^ bUY^cdQdU]U^d Qd dXU dY]U i_e
            request a leave.




            Employee Handbook                                                                          Rev: August 2018
                                                             Page 30 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 90 of 124 PageIDWorkspot
                                                                                  #: 17243


            PREGNANCY DISABILITY LEAVE

            The Company will grant an unpaid Pregnancy Disability Leave to employees disabled on account of their
            pregnancy, childbirth, or related medical conditions.

                     LEAVE AVAILABLE

            If an employee is disabled due to pregnancy, childbirth, or related medical condition, the employee may take
            up to a maximum of four months leave. As an alternative, the Company may transfer the employee to a less
            strenuous or hazardous position if, under the advice of her physician, the employee so requests and if the
            transfer can be reasonably accommodated.

            Leave taken under the Pregnancy Disability Leave policy runs concurrently with family and medical leave
            under federal law, but not with family and medical leave under California law.

                     NOTICE AND CERTIFICATION REQUIREMENTS

            If an employee needs to take a Pregnancy Disability Leave, the employee must provide the Company with 30
            TQicp QTfQ^SU ^_dYSU YV dXU ^UUT V_b dXU \UQfU Yc V_bUcUUQR\U* AV dXU \UQfU Yc ^_d V_bUcUUQR\U( dXU U]`\_iUU
            must provide advance notice as soon as practicable. In addition, the employee must provide the Company
            with a health-care pr_fYTUbpc cdQdU]U^d SUbdYViY^W dXU \Qcd TQi dXU U]`\_iUU SQ^ g_b[ Q^T dXU Uh`USdUT TQdU
            of return.

                     COMPENSATION DURING LEAVE

            A Pregnancy Disability Leave is without pay. However, an employee may take accrued PTO during the leave.
            All such payments will be integrated with any state disability or other wage reimbursement benefits that the
            employee may receive. At no time will the employee receive a greater total payment than her regular
            compensation.

                     BENEFITS DURING LEAVE

            The Company will maintain, for up to a maximum of four months, any group health insurance coverage that
            you were provided before the leave was taken and on the same terms as if you had continued to work. In
            some instances, the Company may recover premiums it paid to maintain health coverage if you fail to return
            to work following your Pregnancy Disability Leave for reasons other than taking additional leave afforded
            under the California Family Rights Act or not returning due to a circumstance beyond your control.

            If you are not entitled to continued paid group health insurance coverage, you may continue your coverage
            through the Company in conjunction with federal and/or state COBRA guidelines by making monthly
            payments to the Company for the amount of the relevant premium. You should contact your supervisor for
            further information.

                     REINSTATEMENT

            In most circumstances, upon submitting an acceptable health-care provider release to return to work, the
            employee will be offered the same position held at the time of the leave. However, you will not be entitled to
            any greater right to reinstatement than if you had been employed continuously rather than on leave. For
            example, if you would have been laid off if you had not gone on leave, and there is no equivalent position
            available, then you will not be entitled to reinstatement. Similarly, if your position is filled during the leave in
            _bTUb d_ Qf_YT e^TUb]Y^Y^W dXU ;_]`Q^ipc QRY\Ydi d_ _`UbQdU cQVU\i Q^T UVVYSYU^d\i( Q^T dXUbU Yc ^_ UaeYfQ\U^d
            position available, then reinstatement will be denied.




            Employee Handbook                                                                            Rev: August 2018
                                                              Page 31 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 91 of 124 PageIDWorkspot
                                                                                  #: 17244


            WORKERS_ COMPENSATION DISABILITY LEAVE

            The Company will grant a workers' compensation disability leave if you have an occupational illness or injury
            in accordance with state law. As an alternative, the Company may offer you modified work. Leave taken
            under the workers' compensation disability policy runs concurrently with family and medical leave under both
            federal and state law.

                     NOTICE AND CERTIFICATION REQUIREMENTS

            You must report as soon as possible all workplace accidents, injuries and illnesses no matter how minor to
            your supervisor. In addition, you must provide the Company with a certification from a health-care provider
            of your workplace injury or illness, your inability to work, and/or your work restrictions, and the expected
            duration of your restrictions and/or inability to work.

                     COMPENSATION DURING LEAVE

            Workers' compensation disability leaves are without pay. However, you may take accrued PTO time off during
            the leave. All such payments will be integrated with any state disability, workers' compensation, or other
            wage reimbursement benefits for which you may be eligible. At no time will you receive a greater total
            payment than your regular compensation.

                     BENEFITS DURING LEAVE

            If you are taking a workers' compensation disability leave, the Company will maintain your group health
            coverage if such insurance was provided before the leave was taken and on the same terms as if you had
            continued to work.

            M^TUb SUbdQY^ SYbSe]cdQ^SUc( Q^ U]`\_iUUpc g_b[Ubcp S_]`U^cQdY_^ TYcQRY\Ydi \UQfU ]Qi U^T( Red dXU
            employee may still be entitled to the remaining portion of his or her family and medical leave under federal or
            cdQdU \Qg* A^ dXUcU SYbSe]cdQ^SUc( dXU ;_]`Q^i gY\\ ]QY^dQY^ dXU U]`\_iUUpc Wb_e` XUQ\dX Y^cebQ^SU
            S_fUbQWU V_b dXU bU]QY^Y^W `_bdY_^ _V dXU U]`\_iUUpc VQ]Y\i Q^T ]UTYSQ\ \UQfUmup to a maximum of 12
            workweeks per 12-month period as required by lawmif such insurance was provided before the leave was
            taken and on the same terms as if the employee had continued to work. In some instances, the Company
            may recover premiums it paid to maintain health insurance coverage for an employee who fails to return to
            work following the family and medical leave.

            =]`\_iUUc _^ VQ]Y\i Q^T ]UTYSQ\ \UQfU( gXYSX UhdU^Tc RUi_^T Q g_b[Ubcp S_]`U^cQdY_^ TYcQRY\Ydi \UQfU(
            who do not receive continued paid coverage, or whose paid coverage ceases after 12 workweeks, may
            continue their group health insurance coverage through the Company in conjunction with federal and/or state
            COBRA guidelines by making monthly payments to the Company for the amount of the relevant premium.
            Employees should contact their supervisor for further information.

                     REINSTATEMENT

            Upon the submission of a medical certification that you are able to return to work, you will be considered for
            reinstatement in accordance with applicable law. If you are disabled due to an industrial injury, the Company
            gY\\ QddU]`d d_ QSS_]]_TQdU i_e* AV i_e QbU bUdeb^Y^W Vb_] Q g_b[Ubcp S_]`U^cQdY_^ TYcQRY\Ydi \UQfU dXQd be^c
            concurrently with a family and medical leave, then the provisions of the Family and Medical Leave policy will
            also apply. In all circumstances, you must submit an acceptable health care provider statement certifying
            your release to work. You should also provide as much notice as possible regarding the date of your return
            to work.

            MILITARY LEAVE (ACTIVE AND RESERVE)

            Leave without pay is provided to you in accordance with applicable law when you enter military service of the
            Armed Forces of the United States or are in the Armed Forces Reserves. You are afforded reemployment
            Employee Handbook                                                                        Rev: August 2018
                                                             Page 32 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 92 of 124 PageIDWorkspot
                                                                                  #: 17245


            rights and retain full seniority benefits for all prior service upon reemployment in accordance with the
            Uniformed Services Employment and Reemployment Rights Act and the California Military and Veterans
            Code. You must notify your supervisor of your need for military leave as soon as possible. You also need to
            bring your official military service orders to them for review prior to commencement of the leave.

            OTHER TIME OFF

                     TIME OFF FOR FAMILY MEMBERS OF MILITARY PERSONNEL ^ EMPLOYERS WITH 25 OR MORE
                           EMPLOYEES

            The Company provides employees who are spouses and registered domestic partners of certain military
            personnel up to ten (10) days of unpaid leave during any period when that military personnel member is on
            leave from deployment during a period of military conflict.

            An employee is eligible for leave under this policy if he or she:

                     k       Is the spouse or registered domestic partner of a person who: (1) is a member of the Armed
                             Forces of the United States who has been deployed during a period of military conflict to an
                             area designated as a combat theater or combat zone by the President of the United States,
                             or (2) is a member of the National Guard or of the Reserves who has been deployed during
                             a period of military conflict;

                     k       Works for the Company for an average of 20 or more hours per week;

                     k       Provides the Company with notice of his or her intention to take leave within two business
                             days of receiving notice that his or her spouse or registered domestic partner will be on leave
                             from deployment; and

                     k       Submits written documentation to the Company certifying that the spouse or registered
                             domestic partner will be on leave from deployment during the time the leave is requested.

            nEY\YdQbi S_^V\YSdo ]UQ^c UYdXUb Q `UbY_T _V gQb TUS\QbUT Ri dXU M^YdUT KdQdUc ;_^WbUcc( _b Q `UbY_T _V
            deployment for which a member of a reserve component is ordered to active duty either by the Governor or
            the President of the United States.

            Leave take^ e^TUb dXYc `_\YSi gY\\ ^_d QVVUSd Q^ U]`\_iUUpc bYWXd d_ Q^i _dXUb RU^UVYdc( Q\dX_eWX Q^ U]`\_iUU
            may elect to use accrued paid time off during the time off. The Company will not discriminate against, or
            tolerate discrimination against, any employee who requests and/or takes leave under this policy.

                     ORGAN AND BONE MARROW DONOR LEAVE

            Employees may take a paid leave of absence for medically necessary donations of an organ or bone marrow.
            Organ donors will receive up to 30 days of leave during any one-year period for the purpose of donating their
            organs to another person. Bone marrow donors will receive up to five days of leave during any one-year
            period for the purpose of donating their bone marrow to another person. Employees must provide the
            Company with written verification that they are organ or bone marrow donors and that there is a medical
            necessity for the donation. The Company may require a bone marrow donor to use his or her PTO time
            during any absence for bone marrow donation. The Company may also require an organ donor to use up to
            dg_ gUU[c _V HLG dY]U TebY^W dXU _bWQ^ T_^_bpc \UQfU* 9_^U ]Qbb_g Q^T _bWQ^ T_^_bc ]Qi dQ[U \UQfU _^
            an intermittent basis, if medically necessary.

            The Company will not retaliate against any employee for requesting or utilizing leave for the donation of an
            organ or bone marrow. The Company will continue making contributions for your group health benefits during
            your leave on the same terms as if you had continued to work. Likewise, employees will continue to accrue
            PTO during bone marrow or organ donation leave. The Company will return the organ or bone marrow donor
            to his or her original position upon completion of the leave, as long as the position continues to exist.
            Employee Handbook                                                                         Rev: August 2018
                                                             Page 33 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 93 of 124 PageIDWorkspot
                                                                                  #: 17246


                     VOTING TIME OFF

            If you cannot vote before or after working hours in statewide public elections, then you will be allowed sufficient
            time off to go to the polls. The Company will pay you for up to the first two hours of absence from regularly
            scheduled work which is necessary to vote in a statewide public election. Any additional time off will be
            without pay. You must give reasonable notice of the need to have time off to vote and must give at least
            three days' notice when three days' notice is possible.

                     TIME OFF FOR VOLUNTEER FIREFIGHTERS, RESERVE PEACE OFFICERS OR EMERGENCY
                           RESCUE PERSONNEL

            If you are a registered volunteer firefighter, reserve peace officer, or emergency rescue personnel who intends
            to perform emergency duty during work hours, please alert a representative of the Company so that we are
            aware of the fact that you may have to take time off to perform emergency duty. In the event you need to
            take time off for this type of emergency duty, please alert your supervisor before leaving the Company
            premises.

            In addition, if the Company has 50 or more employees, if you are a volunteer firefighter, you may be permitted
            to take a temporary leave of absence up to 14 calendar days per year to engage in fire or law enforcement
            training. All time off for these purposes is unpaid.

                     TIME OFF FOR PARENTS' SCHOOL OR DAY CARE ACTIVITIES ^ EMPLOYERS OF 25 OR MORE
                           EMPLOYEES AT ONE LOCATION

            If you are a parent, guardian or grandparent with custody of a child in kindergarten or grades 1-12, or a
            licensed day care center, and work at a location where the Company employs 25 or more employees, you
            may take off up to eight hours each calendar month (up to a maximum of 40 hours each school year), per
            child, provided you give reasonable notice to the Company of your planned absence. Employees wishing to
            take such leave may utilize their PTO time. The Company requires documentation from the school noting the
            date and time of your visit.

            If both parents of a child work for the Company, only one parent -- the first to provide notice -- may take the
            time off, unless the Company approves both parents taking time off simultaneously.

            You may also be granted time off to attend a school conference involving the possible suspension of your
            child. Please contact your supervisor if time off is needed for this reason.

                     TIME OFF FOR ADULT LITERACY PROGRAMS ^ EMPLOYERS OF 25 OR MORE EMPLOYEES

            The Company will make reasonable accommodations for any employee who reveals a literacy problem and
            requests that the Company assist him or her in enrolling in an adult literacy program, unless undue hardship
            to the Company would result.

            The Company will also assist employees who wish to seek literacy education training by providing employees
            with the location of local literacy programs.

            The Company will take reasonable steps to safeguard the privacy of any employee who identifies himself or
            herself as an individual with a literacy problem. An employee who wishes to identify himself or herself as
            such an individual can contact the Authorized Senior Officer(s) listed in this handbook directly. Further,
            individuals who are performing satisfactorily will not be subject to termination of employment because they
            have disclosed literacy problems.

            While the Company encourages employees to improve their literacy skills, the Company will not reimburse
            employees for the costs incurred in attending a literacy program.


            Employee Handbook                                                                            Rev: August 2018
                                                              Page 34 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 94 of 124 PageIDWorkspot
                                                                                  #: 17247


                     TIME OFF FOR DOMESTIC VIOLENCE OR SEXUAL ASSAULT VICTIMS

            The Company recognizes and values the importance of a healthy and safe home environment for all its
            employees and their families. The Company prohibits discrimination or retaliation against an employee if he
            or she is the victim of domestic violence or sexual assault and if he or she takes time off from work for:
            medical attention, legal assistance, services from a shelter, program or rape crisis center, psychological
            counseling, safety planning, including temporary or permanent relocation. If you are a victim of domestic
            violence or sexual assault, you may take time off from work to obtain or attempt to obtain a temporary
            restraining order, a restraining order, injunctive relief, or other forms of relief to help ensure the health, safety,
            or welfare of your child or yourself.

            If you wish to take time off under this policy, you must give reasonable notice of the need for time off for one
            of the above listed activities unless advance notice is not feasible. In the event that an unscheduled event or
            emergency occurs, which requires your immediate absence, please alert your supervisor before leaving the
            Company premises.

            The Company may require that you provide verification that the absence from work was due to domestic
            violence or sexual assault. The types of verification the Company may require include: police reports, court
            orders or other evidence that the employee appeared in court, other documentation from a medical
            professional, domestic violence advocate, health care provider, counselor that demonstrate you are under
            treatment for the injuries or abuse. Confidentiality of the situation will be maintained to the greatest extent
            possible if you request time off for these reasons.

            Employees may use accrued benefits, such as existing paid time off, to receive compensation during the
            leave of absence.

            FOR EMPLOYERS OF 25 OR MORE EMPLOYEES: In addition, if you are domestic violence or sexual
            assault victim, you may also take time off from for: medical attention from injuries caused by the domestic
            violence or sexual assault, services from a shelter, program or rape crisis center, psychological counseling,
            safety planning, or other actions taken to increase safety from future violence or assault, including temporary
            _b `Ub]Q^U^d bU\_SQdY_^ &S_\\USdYfU\i SQ\\UT nfY_\U^SU _b QccQe\d cUbfYSUco'* LY]U _VV Vb_] fY_\U^SU _b QccQe\d
            services is limited a total of 12 workweeks in a 12 month period

                     TIME OFF FOR CRIME VICTIMS AND FAMILY MEMBERS OF CRIME VICTIMS

            The Company prohibits discrimination against an employee who wishes to take time off from work for the
            purpose of attending judicial proceedings related to certain crimes committed against the employee, the
            U]`\_iUUpc Y]]UTYQdU VQ]Y\i ]U]RUb( dXU U]`\_iUUpc bUWYcdUbUT T_]UcdYS `Qbd^Ub( _b dXU T_]UcdYS `Qbd^Ub
            _V dXU SXY\Tpc `QbU^d* =]`\_iUUc QbU U\YWYR\U d_ dQ[U dY]U _VV V_b SbY]Uc Y^S\eTY^W6 Q fY_\U^d VU\_^i( Qc TUVY^UT
            in subdivision (c) of Section 667.5 of the Penal Code; a serious felony, as defined in subdivision (c) of Section
            1192.7 of the Penal Code; and a felony provision of law proscribing theft or embezzlement.

            Before an employee may be absent from work for this purpose, the employee must provide his or her
            supervisor with a copy of the notice of each scheduled proceeding that is provided to the victim by the agency
            responsible for providing notice, unless advance notice is not feasible. In the event that an unscheduled
            judicial proceeding occurs, which requires your immediate absence, please alert your supervisor before
            leaving Company premises. The Company may require that the employee provide verification that the
            absence from work was due to attendance at the unscheduled judicial proceeding. The types of verification
            the Company may require include documentation evidencing the judicial proceeding from any of the following
            entities: the court or government agency setting the hearing; the district attorney or prosecuting attorney's
            office; or the victim/witness office that is advocating on behalf of the victim. Confidentiality of the situation,
            Y^S\eTY^W dXU U]`\_iUUpc bUaeUcd V_b dXU dY]U _VV( gY\\ RU ]QY^dQY^UT d_ dXU WbUQdUcd UhdU^d `_ccYR\U YV Q^
            employee requests time off for these reasons.

            Employees may use accrued benefits, such as accrued PTO, to receive compensation during the time
            dQ[U^ _VV Vb_] g_b[ M^TUb dXYc `_\YSi( nY]]UTYQdU VQ]Y\i ]U]RUb# Yc TUVY^UT Qc Q^ U]`\_iUUpc c`_ecU(

            Employee Handbook                                                                              Rev: August 2018
                                                               Page 35 of 37
DocuSign Envelope ID: 88B61A7B-C873-4051-B167-66742FCC57E4
        Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 95 of 124 PageIDWorkspot
                                                                                  #: 17248


            registered domestic partner, child, stepchild, brother, stepbrother, sister, stepsister, mother, stepmother,
            father, or stepfather.

                      TIME OFF FOR CIVIL AIR PATROL LEAVE ^ EMPLOYERS OF 15 OR MORE EMPLOYEES

            Employees who have been employed 90 days or more are permitted to request up to ten (10) calendar days
            of unpaid leave per year to respond to an emergency operational mission of the California Wing of the Civil
            Air Patrol. Such leave is limited to three (3) days for each emergency operational mission, unless the
            government entity that authorized the mission extends it and the Company approves the additional time off.
            Upon expiration of the leave, an employee will generally be reinstated to his or her position with equivalent
            seniority, benefits, pay and other terms and conditions of employment.

            Employees requesting time off must notify their direct supervisor as soon as possible after learning the
            intended dates upon which such leave will begin and end. Approval of any leave request is conditioned upon
            SUbdYVYSQdY_^ Vb_] dXU `b_`Ub ;YfY\ 8Yb HQdb_\ 8edX_bYdi _V dXU U]`\_iUUpc U\YWYRY\Ydi to take such leave. Failure
            to provide the required certification will result in denial of leave.

            Employees may, but are not required to, elect to substitute any accrued unused paid time off, for otherwise
            unpaid Civil Air Patrol Leave.

            PAID TIME OFF (PTO)

            The Company values the hard work of employees and believes that employees deserve and need time off.
            PTO will not be accrued but shall be granted as work schedules allow and at the discretion of your manager.

            Please note that unless pre-approved by your manager, after you have been absent for two consecutive
            weeks (10 work days) or more you will be considered to be on an unpaid leave of absence.

            HOLIDAYS

            The Company observes the following paid holidays:

                  l   FUg PUQbpc <Qi
                  l   Martin Luther King Day
                  l   HbUcYTU^dpc <Qi
                  l   Memorial Day
                  l   Independence Day
                  l   Labor Day
                  l   Thanksgiving Day
                  l   Day After Thanksgiving
                  l   Christmas Day
            When a holiday falls on a Saturday or Sunday, it is usually observed on the preceding Friday or the
            following Monday. However, the Company may recognize the holiday on another day or grant individual
            days instead of closing. Holiday observance will be announced in advance. Part Time and Temporary
            employees will not be paid holiday pay.




            Employee Handbook                                                                           Rev: August 2018
                                                             Page 36 of 37
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 96 of 124 PageID #: 17249
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 97 of 124 PageID #: 17250




                         Exhibit K
      Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 98 of 124 PageID #: 17251


Christopher, Angelo

From:                            Kim, Joy <joy.kim@dlapiper.com>
Sent:                            Monday, July 29, 2019 2:27 PM
To:                              Werber, Matthew; Eugene Illovsky; Moore, David E.; Palapura, Bindu A.; Christopher,
                                 Angelo; Lopez, Ronald; Karen Gibbs; Hayes, Jennifer
Cc:                              Strapp, Michael G.; Biggs, Brian; Kraft, Denise; Christofferson, Eric; Valentine, Andrew;
                                 Souza, Mary Ann
Subject:                         RE: Citrix v. Workspot - Meet and Confer re Forensic Imaging


Matt,

Thank you for your response. Your understanding is correct. We just wanted to offer the opportunity as a courtesy.

Best,

Joy

From: Werber, Matthew <mwerber@nixonpeabody.com>
Sent: Monday, July 29, 2019 12:07 PM
To: Kim, Joy <joy.kim@us.dlapiper.com>; Eugene Illovsky <Eugene@boersch-illovsky.com>; Moore, David E.
<dmoore@potteranderson.com>; Palapura, Bindu A. <bpalapura@potteranderson.com>; Christopher, Angelo
<achristopher@nixonpeabody.com>; Lopez, Ronald <rflopez@nixonpeabody.com>; Karen Gibbs
<karen.gibbs@workspot.com>; Hayes, Jennifer <jenhayes@nixonpeabody.com>
Cc: Strapp, Michael G. <Michael.Strapp@us.dlapiper.com>; Biggs, Brian <Brian.Biggs@us.dlapiper.com>; Kraft, Denise
<denise.kraft@us.dlapiper.com>; Christofferson, Eric <Eric.Christofferson@us.dlapiper.com>; Valentine, Andrew
<Andrew.Valentine@us.dlapiper.com>; Souza, Mary Ann <MaryAnn.Souza@us.dlapiper.com>
Subject: RE: Citrix v. Workspot - Meet and Confer re Forensic Imaging

[EXTERNAL]


Hi Joy. We are checking on availability. In the meantime, while the letter was addressed to
both NP and Eugene, we understand the concerns in the letter and M&C request (relating to
Mr. Chawla’s personal device) were directed to Eugene only. If this understanding is incorrect,
please let us know.

Thank you

- Matt

From: Kim, Joy <joy.kim@dlapiper.com>
Sent: Monday, July 29, 2019 11:18 AM
To: Eugene Illovsky <Eugene@boersch-illovsky.com>; Moore, David E. <dmoore@potteranderson.com>; Palapura, Bindu
A. <bpalapura@potteranderson.com>; Werber, Matthew <mwerber@nixonpeabody.com>; Christopher, Angelo
<achristopher@nixonpeabody.com>; Lopez, Ronald <rflopez@nixonpeabody.com>; Karen Gibbs
<karen.gibbs@workspot.com>; Hayes, Jennifer <jenhayes@nixonpeabody.com>
Cc: Strapp, Michael G. <michael.strapp@dlapiper.com>; Biggs, Brian <brian.biggs@dlapiper.com>; Kraft, Denise
<denise.kraft@dlapiper.com>; Christofferson, Eric <eric.christofferson@dlapiper.com>; Valentine, Andrew
                                                            1
      Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 99 of 124 PageID #: 17252
<andrew.valentine@dlapiper.com>; Souza, Mary Ann <maryann.souza@dlapiper.com>
Subject: RE: Citrix v. Workspot - Meet and Confer re Forensic Imaging

[EXTERNAL E-MAIL]

Eugene,

Are you available at 2 pm PDT tomorrow? If so, I will circulate a dial-in.

Workspot counsel—please let me know if anyone is planning to join tomorrow’s call.

Best,

Joy

From: Eugene Illovsky <Eugene@boersch-illovsky.com>
Sent: Friday, July 26, 2019 10:20 AM
To: Kim, Joy <joy.kim@us.dlapiper.com>; Moore, David E. <dmoore@potteranderson.com>; Palapura, Bindu A.
<bpalapura@potteranderson.com>; Werber, Matthew <mwerber@nixonpeabody.com>; Christopher, Angelo
<achristopher@nixonpeabody.com>; Lopez, Ronald <rflopez@nixonpeabody.com>; Karen Gibbs
<karen.gibbs@workspot.com>; Hayes, Jennifer <jenhayes@nixonpeabody.com>
Cc: Strapp, Michael G. <Michael.Strapp@us.dlapiper.com>; Biggs, Brian <Brian.Biggs@us.dlapiper.com>; Kraft, Denise
<denise.kraft@us.dlapiper.com>; Christofferson, Eric <Eric.Christofferson@us.dlapiper.com>; Valentine, Andrew
<Andrew.Valentine@us.dlapiper.com>; Souza, Mary Ann <MaryAnn.Souza@us.dlapiper.com>
Subject: Re: Citrix v. Workspot - Meet and Confer re Forensic Imaging

[EXTERNAL]

Joy:

Early next week, after I speak with Mr. Chawla, will work. How about Tuesday, early afternoon PDT?

Can Citrix please provide a copy of the deposition transcript?

Thanks,

Eugene

From: "Kim, Joy" <joy.kim@dlapiper.com>
Date: Friday, July 26, 2019 at 9:34 AM
To: Eugene Illovsky <Eugene@boersch-illovsky.com>, "Moore, David E." <dmoore@potteranderson.com>,
"Palapura, Bindu A." <bpalapura@potteranderson.com>, "Werber, Matthew"
<mwerber@nixonpeabody.com>, "Christopher, Angelo" <achristopher@nixonpeabody.com>, "Lopez, Ronald"
<rflopez@nixonpeabody.com>, Karen Gibbs <karen.gibbs@workspot.com>, "Hayes, Jennifer"
<jenhayes@nixonpeabody.com>
Cc: "Strapp, Michael G." <michael.strapp@dlapiper.com>, "Biggs, Brian" <brian.biggs@dlapiper.com>, "Kraft,
Denise" <denise.kraft@dlapiper.com>, "Christofferson, Eric" <eric.christofferson@dlapiper.com>, "Valentine,
Andrew" <andrew.valentine@dlapiper.com>, "Souza, Mary Ann" <maryann.souza@dlapiper.com>
Subject: Citrix v. Workspot - Meet and Confer re Forensic Imaging

Counsel:


                                                              2
      Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 100 of 124 PageID #: 17253
Please see attached. Please let us know your availability to meet and confer today or early next week.

Best,

Joy

Joy G. Kim
Associate
T +1 415.836.2539
F +1 415.659.7339
M +1 415.361.8012
E joy.kim@dlapiper.com




DLA Piper LLP (US)
555 Mission Street, Suite 2400
San Francisco, CA 94105-2933
United States
www.dlapiper.com




The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this
communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send to
postmaster@dlapiper.com. Thank you.




The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this
communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send to
postmaster@dlapiper.com. Thank you.



The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this
communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send to
postmaster@dlapiper.com. Thank you.




                                                                        3
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 101 of 124 PageID #: 17254




                          Exhibit L
9/19/2019
      Case                        Citrix ShareFile
              1:18-cv-00588-LPS Document           Company
                                               283-1       and Career
                                                         Filed        Info, Raleigh
                                                                11/05/19            Jobs -102
                                                                                 Page      Citrix of
                                                                                                  ShareFile
                                                                                                     124 PageID #: 17255
                                                                                LOGIN       HELP CENTER          SEARCH
                                                                    




                                                                                                      LOGIN    MENU   


                    Hello. We are ShareFile and we are pretty neat.
                                    Learn more about us and what we are all about.




   Here's a little about us.


   We are a secure, cloud-based content collaboration platform that makes it easier for businesses to get
   work done on any device, anytime. We bring business-class file sharing, streamlined workflows and
   real-time collaboration all together in one place—so users can work the way they want.

   Since 2005, Citrix ShareFile® has helped more than 65,000 corporate customers and 22 million users
   around the globe securely access, share and collaborate on files and data.

   ShareFile is owned by Citrix Systems .




https://www.sharefile.com/company                                                                                           1/5
9/19/2019
      Case                        Citrix ShareFile
              1:18-cv-00588-LPS Document           Company
                                               283-1       and Career
                                                         Filed        Info, Raleigh
                                                                11/05/19            Jobs -103
                                                                                 Page      Citrix of
                                                                                                  ShareFile
                                                                                                     124 PageID #: 17256
                                                                                LOGIN       HELP CENTER          SEARCH
                                                                    




                                                                                                      LOGIN    MENU   
          reseller opportunities to customize ShareFile for every business need.

          LEARN MORE




                                                          Integrations

                   Citrix technology partners integrate with the ShareFile product through a rich API.




                                                      Enterprise reseller

                        Partner with Citrix ShareFile to access enterprise sales tools and licensing.




                                                       Referral Program

           Start getting generous rewards for referring our industry-leading solutions to your customers
                                                  and colleagues.




     Contact Information

                120 South West Street
                Raleigh, NC 27603

                1.800.441.3453
                Australia: 1.800.089.572
                International: +1.919.745.6111

                Sales: sales@sharefile.com

https://www.sharefile.com/company                                                                                           2/5
9/19/2019
      Case                        Citrix ShareFile
              1:18-cv-00588-LPS Document           Company
                                               283-1       and Career
                                                         Filed        Info, Raleigh
                                                                11/05/19            Jobs -104
                                                                                 Page      Citrix of
                                                                                                  ShareFile
                                                                                                     124 PageID #: 17257
                                                                                LOGIN       HELP CENTER          SEARCH
                                                                    




                                                                                                      LOGIN    MENU   
                                           at ou e p oyees ave to say




   "I'm surrounded by energetic and innovative individuals who value being part of this team as much as I
   do."




   Caroline Bell-Luehrs
   Content Marketing Manager




   "I like working at Citrix because of the opportunity to work with incredibly intelligent people trying to
   solve challenging problems."




   Eli Encarnacion
   Senior Software Engineer




   “My coworkers make me laugh and brighten my day, and there's so much energy working downtown in
   the ‘coolest up and coming district!’"




   Steph Styers
   Search Marketing Programs Manager
https://www.sharefile.com/company                                                                                           3/5
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 105 of 124 PageID #: 17258
9/19/2019
      Case                          Citrix ShareFile
                1:18-cv-00588-LPS Document           Company
                                                 283-1       and Career
                                                           Filed        Info, Raleigh
                                                                  11/05/19            Jobs -106
                                                                                   Page      Citrix of
                                                                                                    ShareFile
                                                                                                       124 PageID #: 17259
                                                                                   LOGIN      HELP CENTER          SEARCH
                                                                            




                                                                                                        LOGIN    MENU   
                                                                          

   © 2019 Citrix Systems, Inc. All rights reserved.
   Terms of Service    | Privacy Policy | Cookie Preferences | Sitemap




https://www.sharefile.com/company                                                                                             5/5
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 107 of 124 PageID #: 17260




                         Exhibit M
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 108 of 124 PageID #: 17261

                                                                                   Matthew A. Werber
                                                                                   Counsel
                                                                                   T 312-977-4458
                                                                                   mwerber@nixonpeabody.com

                                                                                   70 W. Madison Street, Suite 3500
                                                                                   Chicago, IL 60602-4224
                                                                                   (312) 977-4400




    April 18, 2019

    VIA EMAIL
    Denise S. Kraft
    DLA PIPER LLP
    1201 North Market Street, Suite 2100
    Wilmington, DE 19801


    RE: Citrix v. Workspot

    Dear Denise:

    We write regarding deficiencies in Citrix’s April 5, 2019 responses to Workspot’s
    interrogatories. Each issue is addressed below in turn.

    I.         Issues Applicable to Multiple Responses

               A.      Verifications

    Citrix failed to verify its interrogatory answers under oath. Please confirm Citrix will promptly
    address this deficiency.

               B.      Objecting to Contention Interrogatories as Premature

    Citrix objects to each of the interrogatories as “premature” with reference to “expert opinion(s)”
    not due to be served until later in the procedural schedule. Please note that the Court’s
    Scheduling Order expressly contemplates responding to contention interrogatories “early in the
    case”:

               The Court encourages the parties to serve and respond to contention interrogatories
               early in the case. In the absence of agreement among the parties, contention
               interrogatories, if filed, shall first be addressed by the party with the burden of proof.

    D.I. 160, p. 5 (emphasis added). Workspot served the contention interrogatories referenced in
    this letter to discover and ascertain the contentions, facts and evidence Citrix relies on in
    support of the infringement, Lanham Act and common law claims Citrix maintains in this case.
    These contention interrogatories address claims for which Citrix has the burden of proof.
    4852-9777-6532 2
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 109 of 124 PageID #: 17262



    Denise S. Kraft
    April 18, 2019
    Page 2




    The scheduling order continues by instructing that the “adequacy of all interrogatory answers
    shall be judged by the level of detail each party provides; i.e., the more detail a party provides,
    the more detail a party shall receive.” Id. None of Citrix’s present responses to the contention
    interrogatories addressed below provides sufficient detail, and each will need to be amended or
    supplemented if the referenced contentions are to be maintained.

               C.      Fed. R. Civ. P. 33(d)

    Your responses rely extensively on the option to produce business records pursuant to Rule
    33(d). While Rule 33(d) permits a party to respond to an interrogatory by pointing to business
    records from which the answer to the interrogatory can be ascertained, use of this subpart is
    appropriate only “if the burden of deriving or ascertaining the answer will be substantially the
    same for either party.” Fed. R. Civ. P. 33(d). Power Integrations, Inc. v. Fairchild
    Semiconductor Int'l, Inc., No. CV 04-1371-JJF, 2005 WL 8136574, at *1–2 (D. Del. Oct. 11,
    2005). Citrix’s reliance on Rule 33(d) is insufficient in each of the instances addressed below.
    These deficiencies must be addressed in amended or supplemental interrogatory answers.

    II.        Responses to Individual Interrogatories

               A.      Interrogatory No. 2

    This interrogatory asks for “each and every instance in which the Patents-in-Suit and any related
    patents or patent applications (foreign and domestic) have been licensed, offered to be licensed,
    or have been attempted to be licensed.” Your response states: “Citrix identifies the following
    documents which provide information responsive to this Interrogatory, to the extent such
    documents are found within Citrix’s possession, custody or control: CTX00098056;
    CTX00098073; CTX00098087; and CTX00098098.”

    Merely stating that “Citrix identifies … information responsive to this Interrogatory” is non-
    responsive and insufficient. For example, this statement, while apparently literally true, leaves
    open the possibility that additional licenses are presently known to Citrix. Citrix must “fully”
    answer the interrogatory propounded, as Rule 33 requires. See Rule 33(b)(3) (“Each
    interrogatory must … be answered separately and fully in writing under oath”). If Citrix knows
    of additional licenses, licensing offers and licensing attempts based on information available,
    Citrix must identify all others in a supplement. Alternatively, if the four cited documents
    identify “each and every” license, licensing offer and licensing attempt known to Citrix based
    on information available, Citrix must amend or supplement its answer with a statement under
    oath to that effect.

               B.      Interrogatory Nos. 3 - 4

    These interrogatories ask Citrix to provide the factual and legal bases for its contention that
    Workspot induces infringement by customers or others. Citrix responds to each, in relevant part,
    4852-9777-6532 2
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 110 of 124 PageID #: 17263



    Denise S. Kraft
    April 18, 2019
    Page 3




    by identifying its “Complaint, Initial Disclosures, and Initial Infringement Contentions”
    together with its “Motion for Preliminary Injunction [briefing] and its Response to Preliminary
    Injunction Interrogatory No. 6.” No other information is identified or provided.

    These responses are non-responsive and improper, and Citrix’s apparent reliance on Rule 33(d)
    is deficient. Below we address each document referenced in these responses.

    Initial Disclosures: Citrix’s initial disclosures appear to be nonresponsive because they make
    no reference whatsoever to allegations of induced infringement, much less factual or legal bases
    in support of the same. If there is specific responsive information recited within the initial
    disclosures Citrix intended to identify, please serve a supplemental answer under oath with a
    statement to that effect consistent with the requirements of Rule 33(d), which requires that the
    burden is the same, or supplement with an appropriately detailed narrative. Otherwise, Citrix
    should serve an amended answer that does not include a reference to its apparently non-
    responsive initial disclosures. Please write back by indicating how Citrix wishes to proceed.

    Motion for Preliminary Injunction (“PI”) Briefing: Citrix’s PI briefing appears to be
    nonresponsive because it makes no reference whatsoever to allegations of induced infringement,
    much less factual or legal bases in support of the same. If there is specific responsive
    information recited within this briefing that Citrix intended to identify, please serve a
    supplemental answer under oath with a statement to that effect consistent with the requirements
    of Rule 33(d), which requires that the burden is the same, or supplement with an appropriately
    detailed narrative. Otherwise, Citrix should serve an amended answer that does not include a
    reference to the apparently non-responsive PI briefing. Please write back by indicating how
    Citrix wishes to proceed.

    Response to PI Interrogatory No. 6: Citrix’s Response to PI Interrogatory No. 6 appears to be
    nonresponsive because it makes no reference whatsoever to allegations of induced infringement,
    much less factual or legal bases in support of the same. If there is specific responsive
    information recited within this response, or within the documents referenced therein, that Citrix
    intended to identify, please serve a supplemental answer under oath with a statement to that
    effect consistent with the requirements of Rule 33(d), which requires that the burden is the
    same, or supplement with an appropriately detailed narrative. Otherwise, Citrix should serve an
    amended answer that does not include a reference to the similarly non-responsive response to PI
    Interrogatory No. 6. Please write back by indicating how Citrix wishes to proceed.

    The Complaint and Initial Infringement Contentions (“IICs”): The Complaint asserts
    induced infringement for the ‘018 and ‘843 patents only, and these assertions identify a single
    exhibit – namely Exhibit 19 (VDI Reinvented). By the time of the IICs (served more than 10
    months later on March 1, 2019) – and after Citrix had the benefit of (i) reviewing Workspot’s
    source code and technical documents, (ii) deposing Workspot witnesses, (iii) interacting with
    the test account Workspot provided, and (iv) briefing and arguing the PI motion – it appears
    Citrix no longer asserts the inducement doctrine for the ‘018 patent and that its reliance on the
    4852-9777-6532 2
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 111 of 124 PageID #: 17264



    Denise S. Kraft
    April 18, 2019
    Page 4




    inducement doctrine for the ‘843 patent has been reduced to one isolated reference. See IICs at
    p. 148 of 159. Because Citrix’s interrogatory answers provide no explanation to the contrary,
    can Workspot assume the later-served IICs comprise the latest, most accurate recitation of the
    factual and legal bases for Citrix’s inducement allegations?

    If Citrix instead intended to convey that the responsive information should be determined from
    both the Complaint and IICs combined, and Citrix wishes to continue to rely on Rule 33(d), a
    supplemental or amended answer must be served in compliance with Rule 33(d), which requires
    that the burden is the same.

                                                     ****

    All told, unless Citrix intends to withdraw its allegations that Workspot has induced
    infringement of the ‘018 and ‘843 Patents, Citrix must supplement its response to this
    interrogatory by answering fully and disclosing sufficient detail for Workspot to meaningfully
    understand and assess the factual and legal bases Citrix’s assertions rely on.

               C.      Interrogatory No. 5

    This interrogatory asks Citrix to provide the factual and legal bases for its contentions that
    Workspot is or has contributing to infringement. Citrix responds, in relevant part, by identifying
    its “Complaint, Initial Disclosures, and Initial Infringement Contentions” together with its
    “Motion for Preliminary Injunction [briefing] and its Response to Preliminary Injunction
    Interrogatory No. 6.” No other information is identified or provided.

    This response is improper and non-responsive, and Citrix’s apparent reliance on Rule 33(d) is
    deficient. Below we address each document referenced in these responses.

    Initial Disclosures, PI Briefing, Response to PI Interrogatory No. 6 and IICs: Citrix’s
    response to this interrogatory identifies Citrix’s (i) Initial Disclosures, (ii) PI Briefing, (iii)
    Response to PI Interrogatory No. 6 and (iv) IICs, yet none of these documents make any
    reference whatsoever to allegations of contributory infringement, much less factual or legal
    bases in support of the same. In other words, four of the five documents Citrix identifies
    (everything except the complaint) are non-responsive. This is entirely improper.

    If there is specific responsive information recited within these documents that Citrix intended to
    identify, please serve a supplemental answer under oath with a statement to that effect
    consistent with the requirements of Rule 33(d), which requires that the burden is the same, or
    supplement with an appropriately detailed narrative. Otherwise, Citrix should serve an amended
    answer that does not include a reference to these apparently non-responsive documents. Please
    write back by indicating how Citrix wishes to proceed.

    The Complaint: Of the several identified, the Complaint is the only document that includes a
    reference to Citrix’s contributory infringement allegations. However, the Complaint’s
    4852-9777-6532 2
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 112 of 124 PageID #: 17265



    Denise S. Kraft
    April 18, 2019
    Page 5




    discussion of the contributory infringement doctrine is confined to three paragraphs (with no
    exhibit citations), which comprise, at most, a summary recitation of the contributory
    infringement doctrine in relation to the ‘843 patent only. See Complaint at ¶¶ 91, 93, 96.

                                                    ****

    All told, unless Citrix intends to withdraw its allegations of contributory infringement of the
    ‘843 patent, Citrix must supplement its response to this interrogatory by answering fully and
    disclosing sufficient detail for Workspot to meaningfully understand and assess the factual and
    legal bases Citrix’s assertions rely on.

               D.      Interrogatory No. 6

    This interrogatory asks Citrix to provide the factual and legal bases for its contentions that
    Workspot is willfully infringing the Patents-in-Suit. Citrix responds, in relevant part, by
    identifying its “Complaint, Initial Disclosures, and Initial Infringement Contentions” together
    with its “Motion for Preliminary Injunction [briefing] and its Response to Preliminary
    Injunction Interrogatory No. 6.” No other information is identified or provided.

    This response is improper and non-responsive, and Citrix’s apparent reliance on Rule 33(d) is
    deficient. Below we address each document referenced in these responses.

    Initial Disclosures, PI Briefing, Response to PI Interrogatory No. 6 and IICs: Citrix’s
    response to this interrogatory identifies Citrix’s (i) Initial Disclosures, (ii) PI Briefing, (iii)
    Response to PI Interrogatory No. 6 and (iv) IICs, yet none of these documents make any
    reference whatsoever to allegations of willful infringement, much less factual or legal bases in
    support of the same. In other words, four of the five documents Citrix identifies (everything
    except the complaint) are non-responsive. This is entirely improper.

    If there is specific responsive information recited within these documents that Citrix intended to
    identify, please serve a supplemental answer under oath with a statement to that effect
    consistent with the requirements of Rule 33(d), which requires that the burden is the same, or
    supplement with an appropriately detailed narrative. Otherwise, Citrix should serve an amended
    answer that does not include a reference to these apparently non-responsive documents. Please
    write back by indicating how Citrix wishes to proceed.

    The Complaint: Of the several identified, the Complaint is the only document that includes a
    reference to Citrix’s willful infringement allegations. If the totality of the factual and legal bases
    supporting Citrix’s willful infringement allegations is confined to the basic recitations in the
    complaint, please write back and confirm this is the case. Otherwise, if additional responsive
    information is available, please respond with a supplemental answer under oath.



    4852-9777-6532 2
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 113 of 124 PageID #: 17266



    Denise S. Kraft
    April 18, 2019
    Page 6




               E.      Interrogatory No. 7

    This interrogatory asks Citrix to, among other things, identify “each alleged false, deceptive and
    unsubstantiated statement of fact” upon which Citrix’s Lanham Act and common law claims are
    based and, for each, state all facts and contentions as to whether Citrix alleges the statement is
    false, deceptive, misleading and/or unsubstantiated.

    Citrix responds by identifying its complaint, preliminary injunction motion papers and
    Responses to PI Interrogatory Nos. 1, 3. Citrix continues by asserting generally that each
    statement “is either false, deceptive, misleading and/or unsubstantiated and create a reasonable
    likelihood of confusion, deception, and misunderstanding.”

    This response is improper and non-responsive, and Citrix’s apparent reliance on Rule 33(d) is
    deficient. Below we address each document referenced in these responses.

    Responses to PI Interrogatory No. 1: Citrix’s responses to PI Interrogatory No. 1 appear to be
    nonresponsive because they make no reference whatsoever to alleged false statements of fact or
    the like. PI Interrogatory No. 1 asked Citrix to identify the “market for which Citrix alleges the
    Accused Products compete.” If there is specific responsive information recited within these
    responses, or within the documents referenced therein, that Citrix intended to identify, please
    serve a supplemental answer under oath with a statement to that effect consistent with the
    requirements of Rule 33(d), which requires that the burden is the same, or supplement with an
    appropriately detailed narrative. Otherwise, Citrix should serve an amended answer that does
    not include a reference to these responses. Please write back by indicating how Citrix wishes to
    proceed.

    Responses to PI Interrogatory No. 3: Citrix’s supplemental response to PI Interrogatory No. 3
    (asking for instances in which a Citrix customer has complained) identifies three documents --
    CTX00007841; CTX00007851; CTX00007867 (all appearing to be raw data exports). Even if
    these documents are relevant to customer complaints Citrix has received and, thus purportedly
    relevant to PI Interrogatory No. 3, Citrix’s response to the present interrogatory provides no
    explanation whatsoever as to how or why these three documents answer the present inquiry. If
    Citrix wishes to rely on Rule 33(d) and cite these documents, Citrix should serve a supplement
    specifically identifying these documents and providing an explanation so the burden is the
    same. Otherwise, Citrix should serve an amended answer that does not include a reference to
    this separate and apparently irrelevant interrogatory response. Please write back by indicating
    how Citrix wishes to proceed.

    Complaint and PI Briefing: First, while Citrix’s complaint and PI briefing identify certain
    alleged false or misleading statements of fact, it is unclear whether these two documents
    identify the totality of alleged false or misleading statements of fact known to Citrix. For
    example, Citrix counsel represented at the PI hearing that “[m]any of th[e] false advertisements
    were promulgated by Puneet Chawla.” D.I. 145, p. 32. Yet, of the various statements referenced
    4852-9777-6532 2
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 114 of 124 PageID #: 17267



    Denise S. Kraft
    April 18, 2019
    Page 7




    in the complaint, Mr. Chawla’s name appears as the author of only one – see Complaint, Ex. 16.
    Notably, Citrix declined to offer this statement in support of its PI motion. If there are, in fact,
    “many” alleged false statements “promulgated by Puneet Chawla,” as Citrix represented in open
    court, Citrix must amend or supplement its response and specifically identify what these
    “many” are. Alternatively, if the totality of alleged false or misleading statements presently
    known to Citrix is confined to those statements referenced in the complaint and PI briefing,
    please respond in writing confirming that is the case.

    Next, Citrix’s representation in the response that “[e]ach of the False and Misleading Statements
    is either false, deceptive, misleading and/or unsubstantiated” is non-responsive and improper.
    While generally representing that dozens of statements are “false, deceptive, misleading and/or
    unsubstantiated” may arguably suffice in a complaint, doing so at this stage of the case, and
    after Citrix has taken discovery and deposed witnesses on the statements is insufficient and
    improper. For example, a statement cannot be literally false and “misleading” (which, in false
    advertising parlance, refers to literally true but misleading) at the same time. The statement
    must be one or the other. See e.g. AstraZeneca LP v. Tap Pharm. Prod., Inc., 444 F. Supp. 2d
    278, 295 (D. Del. 2006).

    Further, Citrix stated at the PI hearing that certain statements are “unsubstantiated” under
    Novartis Consumer Health, Inc. v. Johnson & Johnson-Merck Consumer Pharm. Co., 290 F.3d
    578 (3d Cir. 2002). At least under Citrix’s reading and application of Novartis (which Workspot
    disputes), allegedly “unsubstantiated” statements are treated differently than literally false
    statements, for example, because the burden shifts. D.I. 146, p. 63 (“once [Citrix] come[s[]
    forward to suggest or to show there was no substantiation, [Workspot is] forced to respond and
    rebut that proof”). Under these circumstances, Citrix’s response to Interrogatory No. 7 should
    specifically identify the statements for which Citrix contends Novartis applies along with
    supporting facts and evidence. Finally, nowhere has Citrix’s indicated whether Citrix contends
    the statements are presently false or merely false at a previous time.

                                                   ****

    All told, Citrix must supplement its response to this interrogatory by answering fully and
    disclosing sufficient detail for Workspot to meaningfully understand and assess the factual and
    legal bases Citrix’s Lanham Act and common law claims rely on.

               F.      Interrogatory No. 8

    This interrogatory asks Citrix to, among other things, identify facts and evidence that customers
    actually relied on, were deceived by, and/or were misled by the statements of fact and that the
    statements caused monetary damages. Citrix responds by identifying its complaint, preliminary
    injunction motion papers and Responses Preliminary Injunction Interrogatory Nos. 1, 3. Citrix
    continues by asserting generally that each statement “is either false, deceptive, misleading
    and/or unsubstantiated and create a reasonable likelihood of confusion, deception, and
    misunderstanding as set forth in Citrix’s Complaint and Motion for Preliminary Injunction.”
    4852-9777-6532 2
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 115 of 124 PageID #: 17268



    Denise S. Kraft
    April 18, 2019
    Page 8




    This response is improper and non-responsive, and Citrix’s apparent reliance on Rule 33(d) is
    deficient. Below we address each document referenced in these responses.

    Responses to PI Interrogatory No. 1: Citrix’s responses to PI Interrogatory No. 1 appear to be
    nonresponsive because they make no reference whatsoever to alleged false statements of fact or
    the like. PI Interrogatory No. 1 asked Citrix to identify the “market for which Citrix alleges the
    Accused Products compete.” If there is specific responsive information recited within these
    responses, or within the documents referenced therein, that Citrix intended to identify, please
    serve a supplemental answer under oath with a statement to that effect consistent with the
    requirements of Rule 33(d), which requires that the burden is the same, or supplement with an
    appropriately detailed narrative. Otherwise, Citrix should serve an amended answer that does
    not include a reference to this separate and apparently irrelevant interrogatory response. Please
    write back by indicating how Citrix wishes to proceed.

    Responses to PI Interrogatory No. 3: Citrix’s supplemental response to PI Interrogatory No. 3
    (asking for instances in which a Citrix customer has complained) identifies three documents --
    CTX00007841; CTX00007851; CTX00007867 (all appearing to be raw data exports). Even if
    these documents are relevant to customer complaints Citrix has received and, thus purportedly
    relevant to PI Interrogatory No. 3, Citrix’s response to the present interrogatory provides no
    explanation whatsoever how or why these three documents answer the present inquiry. If Citrix
    wishes to rely on Rule 33(d) and cite these documents, Citrix should serve a supplement
    specifically identifying these documents and providing an explanation so the burden is the
    same. Otherwise, Citrix should serve an amended answer that does not include a reference to
    this separate and apparently irrelevant interrogatory response. Please write back by indicating
    how Citrix wishes to proceed.

    Complaint and PI Briefing: Workspot’s complaint and PI briefing does not appear to identify
    any specific facts or evidence that customers actually relied on, were deceived by, and/or were
    misled by the statements of fact. Nevertheless, if the totality of responsive facts and evidence
    presently known to Citrix are confined to what is identified in the in the complaint and PI
    briefing, please respond in writing confirming that is the case, so Workspot can be no notice
    that Citrix is not aware of any specific facts of evidence to support such an assertion. If
    additional responsive information is presently known, Citrix should promptly supplement.

    Next, Citrix represents the statements “create a reasonable likelihood of confusion, deception,
    and misunderstanding.” If Citrix also contends that the statements also created actual alleged
    confusion, deception or misunderstanding, please promptly indicate so in a supplement with
    supporting evidence.

                                                  ****


    4852-9777-6532 2
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 116 of 124 PageID #: 17269



    Denise S. Kraft
    April 18, 2019
    Page 9




    All told, Citrix must supplement its response to this interrogatory by answering fully and
    disclosing sufficient detail for Workspot to meaningfully understand and assess the factual and
    legal bases Citrix’s Lanham Act and common law claims rely on.

               G.      Interrogatory No. 9

    This interrogatory asks Citrix to, among other things, describe the facts and circumstances of
    the conception, reduction to practice for each of the Patents-in-Suit, including “identifying the
    earliest date by which the inventor conceived the claimed invention and “the earliest date by
    which the inventor reduced to practice the claimed invention.” Citrix responds by identifying
    “the patents-in-suit and file histories as providing relevant information relating to conception
    and reduction to practice.” Citrix also incorporated its PI Motion briefing.

    Most patentees maintain documents and information on conception and reduction to practice
    beyond what is recited in the patent and file history. Nevertheless, if the present response
    comprises the entirety of responsive information presently known to Citrix, please write back to
    confirm that is the case. Citrix should also confirm that it does not intend to claim invention
    dates that are earlier than the filing dates appearing on the face of the patents.

               H.      Interrogatories 10 and 11

    Interrogatories 10 and 11 seek discovery of prior art known to Citrix or instances where others
    have contended that claims of the Patents-In-Suit are invalid. Citrix responds by identifying the
    patents, file histories and invalidity contentions served in this case. If Citrix’s responses to these
    interrogatories intend to convey that no additional responsive information is presently known
    beyond the materials already exchanged in this proceeding, please write back and confirm that
    is the case.

               I.      Interrogatories 12 and 13

    These interrogatories ask Citrix to, among other things, provide factual and legal bases for
    contending the claims are the Patents-in-Suit are not anticipated or obvious, including any
    secondary considerations or other objective indicia of non-obviousness. Your response to each
    of these interrogatories states “Citrix will respond to this Interrogatory more fully as
    contemplated by the timing of the Court-ordered schedule.”

    Please write back with a date certain for when Citrix expects to respond to this interrogatory
    substantively. The scheduling order contemplates that parties will respond to contention
    interrogatories, such as these, early in the case.

                                                   ****




    4852-9777-6532 2
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 117 of 124 PageID #: 17270



    Denise S. Kraft
    April 18, 2019
    Page 10




    Please respond substantively to the issues raised in this letter by April 26, 2019, including a
    confirmation that any supplemental or amended interrogatory answers addressing these
    deficiencies will be served on or before May 3, 2019.

    We write without waiver of our rights and privileges, all of which are expressly reserved.


    Sincerely,

    /s/

    Matthew A. Werber
    Counsel

    MAW
    cc: Counsel of Record




    4852-9777-6532 2
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 118 of 124 PageID #: 17271




                          Exhibit N
   Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 119 of 124 PageID #: 17272




From:                      Werber, Matthew
Sent:                      Tuesday, April 30, 2019 10:00 PM
To:                        Biggs, Brian; Kraft, Denise
Cc:                        Moore, David E.; Palapura, Bindu A.; Karen Gibbs; Lopez, Ronald; Hayes, Jennifer;
                           Christopher, Angelo; Ikegami, Yuko; Strapp, Michael G.; Kim, Joy; Valentine, Andrew
Subject:                   RE: Citrix v. Workspot - Citrix RFP Responses



Brian and Michael:

Thank you for speaking with us. Below is our brief recap of the call. Please let us know if your
recollection of the call differs from what’s stated below.

1. Workspot’s RFP and Interrogatory Responses:
Thank you for agreeing to a two-week extension to respond to the latest set of interrogatories.
We will serve responses on or before May 17. RFP responses will be served this Friday.

2. Interrogatories:
- Your April 26 letter confirms that Citrix will agree to supplement at least Interrogatory Nos. 3
– 9 based on discovery to date. We asked for a date certain on the supplements for these
interrogatories and you responded that we should expect them on or before May 17.
- You stated that, in the meantime, the Complaint provides the most detailed recitation of
Citrix’s false advertising allegations. Those litigated during the PI proceedings were confined to
a smaller representative subset.
- Your reference to Mr. Chawla at the PI hearing (in relation to the false advertising
allegations) generally related to your recollection of deposition testimony stating that the blog
entries resulted from a collaborative effort among multiple individuals.
- We discussed the scope of Workspot’s prior production of advertising materials for the PI
motion. I reviewed the production and confirmed my understanding that Workspot’s prior
production was comprehensive and not limited to the representative advertisements for the
PI motion.

3. RFPs:
- 11: Please let us know if there are non-US filings on related applications not publicly
available.
- 12 and 63 – 68: These requests primarily concern discovery on potential on-sale or public
disclosure activity occurring before the priority dates of the asserted patents. You indicated
that you would search for documents sufficient to show the technical features of requested
products (including details beyond publicly available user guides) that were first made, used or
sold prior to the priority dates of the asserted patents as well as documents sufficient to show
                                                     1
   Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 120 of 124 PageID #: 17273

when such products were first made, used or sold and how they operated. RFP 12 also
concerns secondary considerations evidence – you agreed to produce documents relating to
secondary considerations.
- 14: You confirmed you don’t recall seeing any pre-suit correspondence between Workspot
and Citrix regarding the asserted patents. The pre-suit correspondence we are aware of
concerned Workspot’s advertising.
- 20, 24 – 26: You will confirm your understanding that Citrix has not identified any non-
privileged materials responsive to these requests. Including, for example, possible business
correspondence with actual or potential investors or licensees not subject to privilege.
- 42: You will report back as to whether any of the inventors still work for Citrix, and whether
you have access to, or information on, their publications.
- 61 – 62: You represented we should see email correspondence responsive to these requests
in the Citrix production. We will review more closely and follow-up as necessary.
- 70 – 71: You asked for more information on why we believe the 01Communique lawsuit is
relevant to the asserted patents in this case. We will review and report back to you.

4. New Patent
You agreed we will not need to serve new sets of RFPs and Interrogatories specifically
referring to the new patent in order to expect discovery on the new Citrix patent. When we
should expect to start receiving such discovery on the new patent was not addressed during
the call.

5. ESI Discovery / Emails
The parties previously engaged in email discovery using key words and search terms in
connection with the PI litigation. We will each circle back with our respective teams and
discuss in a subsequent meet and confer what, if anything, we may wish to accomplish in ESI /
Email discovery going forward, including if email discovery produced to-date suffices.

6. Priv. Log
The parties previously exchanged privilege logs in connection with the PI litigation. Both sides
agreed to supplement priv. logs as needed, but the deadline for doing so will be negotiated in
a later conference. We left open the question of whether Workspot will agree that certain pre-
suit investigation communications will need to be logged. We will circle back with our team
and report back.

- Matt

From: Biggs, Brian
Sent: Tuesday, April 23, 2019 4:31 PM
To: Werber, Matthew ; Kraft, Denise
Cc: Moore, David E. ; Palapura, Bindu A. ; Karen Gibbs ; Lopez, Ronald ; Hayes, Jennifer ; Christopher, Angelo ; Ikegami,

                                                             2
   Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 121 of 124 PageID #: 17274
Yuko ; Strapp, Michael G. ; Kim, Joy ; Valentine, Andrew
Subject: RE: Citrix v. Workspot - Citrix RFP Responses

[EXTERNAL E-MAIL]

Hi Matt,

Thanks for following up. We plan to respond to Workspot’s correspondence regarding Citrix’s interrogatory responses
this week, and suggest that we meet and confer on both the Interrogatories and RFPs together. To that end, we propose
a meet and confer Tuesday afternoon ET. Does, say, 2pm ET / 11am PT work for you? We are generally available
thereafter.

Thanks,
Brian

Brian Biggs
T +1 302.468.5661
F +1 302.778.7813
M +1 302.388.6903
E brian.biggs@dlapiper.com

          m   m   m   m
      V




DLA Piper LLP (US)
1201 North Market Street, Suite 2100
Wilmington, Delaware 19801-1147
United States
www.dlapiper.com


From: Werber, Matthew <mwerber@nixonpeabody.com>
Sent: Tuesday, April 23, 2019 1:57 PM
To: Kraft, Denise <denise.kraft@us.dlapiper.com>
Cc: Moore, David E. <dmoore@potteranderson.com>; Palapura, Bindu A. <bpalapura@potteranderson.com>; Karen
Gibbs <karen.gibbs@workspot.com>; Lopez, Ronald <rflopez@nixonpeabody.com>; Hayes, Jennifer
<jenhayes@nixonpeabody.com>; Christopher, Angelo <achristopher@nixonpeabody.com>; Ikegami, Yuko
<yikegami@nixonpeabody.com>; Strapp, Michael G. <Michael.Strapp@us.dlapiper.com>; Biggs, Brian
<Brian.Biggs@us.dlapiper.com>; Kim, Joy <joy.kim@us.dlapiper.com>; Valentine, Andrew
<Andrew.Valentine@us.dlapiper.com>
Subject: RE: Citrix v. Workspot - Citrix RFP Responses

[EXTERNAL]


Hi Denise:

Following up on my email below, please let us know your availability Thursday. Also, another
topic (hopefully non-controversial) concerns agreeing that the requests previously served
extend to the fifth patent presently being added to the case.

- Matt



                                                           3
    Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 122 of 124 PageID #: 17275

From: Werber, Matthew
Sent: Monday, April 22, 2019 2:34 PM
To: 'Kraft, Denise' <denise.kraft@dlapiper.com>
Cc: 'Moore, David E.' <dmoore@potteranderson.com>; 'Palapura, Bindu A.' <bpalapura@potteranderson.com>; 'Karen
Gibbs' <karen.gibbs@workspot.com>; Lopez, Ronald <rflopez@nixonpeabody.com>; Hayes, Jennifer
<jenhayes@nixonpeabody.com>; Christopher, Angelo <achristopher@nixonpeabody.com>; Ikegami, Yuko
<yikegami@nixonpeabody.com>; 'Strapp, Michael G.' <Michael.Strapp@dlapiper.com>; 'Biggs, Brian'
<Brian.Biggs@dlapiper.com>; 'Kim, Joy' <joy.kim@dlapiper.com>; 'Valentine, Andrew'
<andrew.valentine@dlapiper.com>
Subject: Citrix v. Workspot - Citrix RFP Responses

Hi Denise:

We write to follow-up regarding the RFP responses Citrix served April 5. Citrix expressed it
would be willing to meet and confer regarding several of the requests. Would this Thursday,
April 25 at 1 pm CT / 2 pm ET work on your end to schedule a call? We have other times
available Thursday as well depending on your availability. When we do speak, we would also
like to discuss matters such as ESI discovery (custodians and key words) and when we should
expect to start receiving documents and a privilege log.

- Matt
Please consider the environment before printing this email.

The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this
communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send to
postmaster@dlapiper.com. Thank you.




                                                                        4
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 123 of 124 PageID #: 17276




                         Exhibit O
Case 1:18-cv-00588-LPS Document 283-1 Filed 11/05/19 Page 124 of 124 PageID #: 17277




                    REDACTED IN
                    ITS ENTIRETY




   {00925327;v1 }
